Exhibit 10.35

 

OFFICE DEED OF LEASE AGREEMENT

THIS OFFICE DEED OF LEASE AGREEMENT (the “Lease”) is made and entered into as of
the date shown under Item 1 of the Basic Lease Information Rider (the “BLI
Rider”) attached hereto, by and between LM Retail, LLC, a Virginia limited
liability company, or affiliated assign, (the “Landlord”), whose address for
purposes hereof is 4901 Libbie Mill East Boulevard, Suite 200, Richmond,
Virginia 23230, and the tenant shown under Item 2 of the BLI Rider (the
“Tenant”), whose address for purposes hereof shall be the Leased Premises (as
hereinafter defined).

 

W I T N E S S E T H:

1.         LEASED PREMISES.  Subject to and upon the terms, provisions,
covenants and conditions hereinafter set forth, Landlord does hereby lease,
demise and let to Tenant and Tenant does hereby lease, demise and let from
Landlord the premises containing approximately Fifty-Two Thousand Eight Hundred
Seventy-Six (52,876) square feet of office space (the “Leased Premises”)
identified as 4901 Bakers Mill Lane, Richmond, Virginia 23230 in the development
known as “Libbie Mill – Midtown”, located in Henrico County, Virginia,
consisting of a stand-alone building (which building, together with all
ancillary improvements appurtenant thereto, including without limitation, the
adjacent outdoor patio area, is herein called the “Building”).  Landlord has
provided Tenant with the measurement of the Leased Premises in accordance with
BOMA, and the rentable area of the Leased Premises is conclusively defined,
stipulated and agreed to be the number of square feet set forth under Item 3 of
the BLI Rider notwithstanding any actual variation which may be revealed by
subsequent measurement.  In addition to the Leased Premises, Tenant has the
right to use the pedestrian walkways, drive aisles, parking and other areas of
Libbie Mill – Midtown provided for the general use of all tenants, their
officers, agents, employees, invitees, visitors, licensees and customers (all of
the foregoing sometimes referred to as “Common Areas”).  The Common Areas will
at all times be subject to the control and management of Landlord and the
Owner’s Association (as hereinafter defined) in accordance with the terms and
provisions of this Lease.

2.         TERM.  The term of this Lease shall be for the period of time set
forth in Item 4 of the BLI Rider, commencing on the date (the “Commencement
Date”) shown under Item 4 of the BLI Rider and ending on the date also shown
under Item 4 of the BLI Rider, unless such term shall sooner cease and expire as
hereinafter provided (herein sometimes called the “Term” or the “Lease Term”).

The term “Lease Year” is defined to mean a period of twelve (12) consecutive
calendar months, with the first Lease Year commencing on the Commencement Date;
provided, however, (i) that the first Lease Year shall commence on the
Commencement Date and shall end on the date that is twelve (12) consecutive full
calendar months after the Rent Commencement Date (as hereinafter defined), and
(ii) the last Lease Year shall consist of the period commencing from the end of
the next preceding Lease Year and ending with the end of the term of the Lease
(whether by expiration of the term or otherwise).

Upon the request of Landlord, Tenant shall join in the execution of an agreement
stipulating the Commencement Date and the date upon which this Lease
terminates.  There shall be no delay







--------------------------------------------------------------------------------

 



 

in the commencement of the Term and no delay in the payment of Rent (as
hereinafter defined) where Tenant fails to occupy the Leased Premises or if
Tenant fails to complete any of Tenant’s Work (as hereinafter defined), nor
shall same operate or extend the Term beyond the agreed expiration date hereof.

3.                     BASE RENT.

a)         Commencing on the date (the “Rent Commencement Date”) shown under
Item 5 of the BLI Rider through the end of the Lease Term, Tenant will pay to
Landlord as the base rent for the Leased Premises (“Base Rent”) the amounts set
forth in Item 5 of the BLI Rider (as adjusted each year commencing with the
first (1st) anniversary of the Rent Commencement Date pursuant to the provisions
of the BLI Rider).  Base Rent shall be payable in advance on the first day of
the calendar month in equal monthly installments of the amount set forth in Item
5 of the BLI Rider.  Such rent shall be payable without any offset, demand,
defense or deduction whatsoever, in lawful money of the United States of
America, by wire transfer to Landlord’s account in accordance with the wiring
instructions attached hereto as Exhibit “H”, or elsewhere as designated from
time to time by Landlord's written notice to Tenant, unless allowed by a court
of law.  Base Rent due for any partial month of occupancy at the beginning or
end of the Lease Term will be prorated, such proration to be based on the actual
number of days in the partial month.

b)         If any monthly payment of Base Rent remains unpaid for five (5)
business days after its due date, then Tenant shall pay to Landlord a late
charge in an amount equal to five percent (5%) of the delinquent payment to
compensate Landlord for the additional administrative expense and inconvenience
of handling such late payments, which late charge shall be due within ten (10)
days after written demand therefor by Landlord; provided, however, for the first
late payment of Base Rent in any calendar year, no late charge shall be due from
Tenant unless Landlord has given Tenant written notice of the unpaid Base Rent,
and Tenant shall fail to pay such overdue Base Rent within three (3) business
days thereafter.  If Tenant pays any installment of Base Rent or any other sum
by check to Landlord, then Tenant shall pay to Landlord, on demand, a processing
and administrative fee of One Hundred and No/100 Dollars ($100.00) per returned
check.  Provided, however, this provision shall not be construed as requiring
Landlord to accept any late payment of Rent or as a waiver of any of Landlord's
rights or remedies by virtue of Tenant not making timely payment of Rent
hereunder, and Landlord's acceptance of late Rent and such late charge shall not
be construed as constituting a waiver by Landlord of any rights or remedies
available to it in the event that Rent is not timely paid by Tenant on any one
or more future occasions, including declaring Tenant in default under this Lease
and pursuing all remedies available to it arising from such default, unless such
late payment was made by Tenant during the applicable cure period.

c)         Tenant shall pay Landlord interest on any Rent which remains unpaid
for thirty (30) days after its due date at a rate equal to the lesser of twelve
percent (12%) per annum or the maximum lawful rate (the “Default Rate”), which
interest shall accrue from the date such Rent became due and payable to the date
of the payment thereof by Tenant.  This provision shall not be construed as
requiring Landlord to accept any late payment of Rent or as a waiver of any of
Landlord's rights or remedies by virtue of Tenant not making timely payment of
Rent hereunder, and Landlord's acceptance of late Rent and such interest shall
not be construed as constituting a waiver by Landlord of any rights or remedies
available to it in the event that Rent is not timely





2

--------------------------------------------------------------------------------

 



 

paid by Tenant on any one or more future occasions, including declaring Tenant
in default under this Lease and pursuing all remedies available to it arising
for such default, unless such late payment was made by Tenant during the
applicable cure period.

d)         For all purposes of this Lease, the term “Rent” shall include all
Base Rent (as adjusted and increased from time to time), charges or impositions
thereon, Additional Rent (as hereinafter defined) and all other payments due or
which may become due from Tenant to Landlord hereunder.

4.         ADDITIONAL RENT.  In addition to the Base Rent, commencing on the
Rent Commencement Date, Tenant shall, during each Lease Year, pay to Landlord as
“Additional Rent” the amount by which the sum of the following expenses for any
Lease Year during the Term exceeds the amount of such expenses for the base year
2020 (the “Base Year”): the sum of “Building Operating Expenses” plus “Owner’s
Association Assessments” plus “Taxes” plus “Insurance”.  In no event shall any
decrease in Additional Rent in any Lease Year below the Base Year result in
Landlord being obligated to pay Tenant for the difference.  As used herein the
term:

a)         “Building Operating Expenses” shall mean all expenses, costs and
disbursements, of every kind and nature, which Landlord shall pay or become
obligated to pay in connection with the maintenance and/or operation of the
Building, computed on an accrual basis, including but not limited to trash and
garbage removal fees, recycling fees, property management fees (Tenant
acknowledges and agrees that Landlord has the right to directly manage the
Building through its affiliate Gumenick Management Co., L.C., and to charge the
Building owner for a property management fee in the amount of three percent (3%)
of the gross revenues from the Building), but shall not include “Owner’s
Association Assessments”, “Taxes”, “Insurance”, or any of the following:

i.       Depreciation and amortization;

 

ii.      Expenses incurred by Landlord to prepare, renovate, repaint, redecorate
or perform any other work in any space leased to an existing tenant or
prospective tenant of the Building;

 

iii.     Expenses incurred by Landlord for repairs or other work occasioned by
fire, windstorm, or other insurable casualty or condemnation;

 

iv.     Expenses incurred by Landlord to lease space to new tenants or to retain
existing tenants, including, without limitation, leasing commissions,
advertising and promotional expenditures;

 

v.      Expenses incurred by Landlord to resolve disputes, enforce or negotiate
lease terms with prospective or other existing tenants or in connection with any
financing, sale or syndication of Libbie Mill – Midtown;

 

vi.     Interest, principal, points and fees, amortization or other costs
associated with any debt and rent payable under any lease to which





3

--------------------------------------------------------------------------------

 



 

this Lease is subject and all costs and expenses associated with any such debt
or lease and any ground lease rent, irrespective of whether this Lease is
subject or subordinate thereto;

 

vii.    Expenses incurred for the repair, maintenance or operation of any pay
parking garage, including but not limited to salaries and benefits of any
attendants, electricity, insurance and taxes;

 

viii.   Cost of alterations, capital improvements, equipment replacement and
other items which under generally accepted accounting principles (hereinafter
referred to as "GAAP") are properly classified as capital expenditures;

 

ix.     Expenses for the replacement of any item covered under warranty;

 

x.      Cost to correct any penalty or fine incurred by Landlord due to
Landlord's violation of any federal, state, or local law or regulation and any
interest or penalties due for late payment by Landlord of any of the Building
Operating Expenses;

 

xi.     Cost of repairs or maintenance performed by Landlord to the Leased
Premises or Building necessitated by Landlord's negligence or willful
misconduct;

 

xii.    Cost of correcting any latent defects or original design defects in the
Building construction, materials or equipment;

 

xiii.   Expenses for any item or service which Tenant pays directly to a third
party or separately reimburses Landlord and expenses incurred by Landlord to the
extent the same are reimbursable or reimbursed from any other tenants, occupants
of the property or third parties;

 

xiv.   Expenses for any item or service not provided to Tenant, but provided
exclusively to certain other tenants in the Building;

 

xv.    A property management fee for the Building in excess of three percent
(3%) of the gross revenues of the Building;

 

xvi.   Salaries of employees above the grade of building superintendent or
building manager;

 

xvii.  The portion of employee expenses which reflects that portion of such
employee's time which is not spent directly and solely in the operation of the
Property;

 





4

--------------------------------------------------------------------------------

 



 

xviii. Landlord's general corporate overhead and administrative expenses except
if it is solely for the Building;

 

xix.   Business interruption insurance and rental value insurance;

 

xx.    Reserves;

 

xxi.   Fees paid to affiliates of Landlord to the extent that such fees exceed
the customary amount charged for the services provided;

 

xxii.  The operating expenses incurred by Landlord relative to retail stores,
hotels and any specialty service in the Building or at Libbie Mill – Midtown;

 

xxiii. HVAC modification and replacement obligations necessary to comply with
any Clean Air Act requirements and any Environmental Protection Agency
regulations requirements, including ASHRAE standards, for the following:
maintenance, fresh air, chlorofluorocarbons and hydro chlorofluorocarbons;

 

xxiv. Costs of sculptures, paintings, and other objects of art;

 

xxv.  Costs associated with the removal of substances considered to be
detrimental to the environment or the health of occupants of the Building but
not including environmental hazards which are the responsibility of Tenant to
remove in accordance with Section 54 below;

 

xxvi. Modifications and/or repairs to comply with the Americans with
Disabilities Act (“ADA”) or other laws/regulations in place as of the
Commencement Date; and

 

xxvii. Other items not customarily included as operating expenses for similar
buildings.

 

By way of explanation and clarification, but not by way of limitation, Building
Operating Expenses will include the following:

 

i.   Wages, salaries and benefits of all employees engaged in the operation and
maintenance of the Building except for those of employees above the grade of
building superintendent or building manager;

ii.  Cost of all supplies and materials used in the operation and management of
the Building;

iii. Cost of all utilities used by the Building;





5

--------------------------------------------------------------------------------

 



 

iv. Cost of building management, janitorial services, accounting and legal
services, and servicing and maintenance of all Building systems and equipment;

v.  Cost of keeping the Building in good order and repair (but not to include
replacements) including, but not limited to the roof, the roof membrane,
exterior paint, and all sprinkler mains; and

vi. Cost of any and all association assessments.

b)         “Owner’s Association Assessments” shall mean any assessments levied
against the Building under any declaration, REA or similar instrument
(including, without limitation, assessments of the “Owner’s Association”
required to be established pursuant to those certain Provisional Use Permit and
Proffers applicable to the Leased Premises, a copy of which is attached hereto
as Exhibit “A” (the “PUP and PROFFERS”)).

c)         “Taxes” shall mean all impositions, taxes, assessments (special or
otherwise), and other governmental liens or charges of any and every kind,
nature and sort whatsoever, ordinary and extraordinary, foreseen and unforeseen,
and substitutes therefor (except only income taxes) attributable in any manner
to the Building, and/or the land on which the same are located or any part
thereof, or any use thereof, or any equipment, fixtures or other facility
located therein or thereon or used in conjunction therewith.

d)         “Insurance” shall mean the cost to Landlord of all casualty
(including all extended coverages), liability, flood hazard, workmen's
compensation and other insurance maintained by Landlord (in Landlord's
reasonable discretion) and applicable to the Building, the land upon which the
same are located and/or Landlord's personal property used in connection
therewith.

Building Operating Expenses and Taxes shall be calculated in accordance with
GAAP.  Landlord shall notify Tenant within a reasonable time after the end of
each calendar year hereafter ensuing during the Term hereof, of the amount which
Landlord estimates (as evidenced by budgets prepared by or on behalf of
Landlord) will be the amount of Additional Rent for the then current calendar
year and Tenant shall pay such sum in advance to Landlord in equal monthly
installments, during the balance of said calendar year, on the first day of each
remaining month in said calendar year commencing on the first day of the first
month following Tenant's receipt of such notification.  Tenant shall have no
obligation to pay any Additional Rent billed to Tenant more than eighteen (18)
months after the end of the Lease Year in which such Additional Rent was
incurred.

Within one hundred twenty (120) days following the end of each calendar year
during the Term, Landlord shall submit to Tenant a statement showing the actual
amount which should have been paid by Tenant with respect to Additional Rent for
the past calendar year, the amount thereof actually paid during that year by
Tenant and the amount of the resulting balance due thereon, or overpayment
thereof, as the case may be.  The statement shall become final and conclusive
between the parties unless Landlord receives written detailed objections with
respect thereto within thirty (30) days after receipt by Tenant of said
statement.  Any balance shown to be due pursuant to said statement shall be paid
by Tenant to Landlord within thirty (30) days following Tenant's





6

--------------------------------------------------------------------------------

 



 

receipt thereof and any overpayment shall be immediately credited against
Tenant's obligation to pay expected Additional Rent for the next year, or, if by
reason of any termination of this Lease no such future obligation exists,
refunded to Tenant. Anything herein to the contrary notwithstanding, Tenant
shall not delay or withhold payment of any balance shown to be due pursuant to a
statement rendered by Landlord to Tenant because of any objection which Tenant
may raise with respect thereto and Landlord shall immediately credit or refund
any overpayment found to be owing to Tenant as aforesaid upon the resolution of
said objection.  The obligations of Landlord and Tenant under this paragraph
shall survive the expiration or termination of this Lease.

Notwithstanding the foregoing or any other provision herein to the contrary, it
is agreed that in no event shall Building Operating Expenses with respect to any
calendar year during the term exceed one hundred five percent (105%) of the
amounts payable for Building Operating Expenses in the immediately preceding
calendar year on a non-cumulative basis, to the extent the same constitute
“controllable expenses.”  For purposes hereof, “controllable expenses” means all
Building Operating Expenses other than those constituting expenses for utilities
and snow and ice removal, the actual costs of which shall be included in
Building Operating Expenses for each applicable period during the Term.

 

If Libbie Mill – Midtown, as it pertains to the Owner’s Association Assessments,
is not occupied to the extent of one hundred percent (100%) of the rentable area
thereof during all or part of any calendar year during the Term, Landlord may
(but with respect to the Base Year, it shall) reasonably adjust the Additional
Rent for such calendar year (or partial calendar year) so that such expenses are
computed as though Libbie Mill – Midtown was occupied to the extent of one
hundred percent (100%) of the rentable area thereof.

The failure or inability of Landlord to timely furnish or deliver to Tenant any
information, estimates, budgets, statements, data or similar items required to
be furnished or delivered hereunder shall not relieve Tenant from its obligation
to make any payments or contributions which would be otherwise due pursuant to
the terms hereof had such information, estimate, budget, statement, data or
similar item been timely delivered by Landlord to Tenant; provided, however,
Tenant shall have no obligation to pay any Additional Rent billed to Tenant more
than eighteen (18) months after the end of the Lease Year in which such
Additional Rent was incurred.  Notwithstanding any of the foregoing, in no event
shall any of the adjustments or increases described in this Lease result in
Landlord receiving from Tenant (after completion of the Additional Rent
reconciliation process for such Lease Year) more than one hundred percent (100%)
of the actual Building Operating Expenses, Owner’s Association Assessments,
Taxes and Insurance actually paid and incurred by Landlord for any applicable
Lease Year.

 

During the Term, Landlord shall make available at Landlord's principal office,
true and accurate records of items that constitute Additional Rent hereunder.
Tenant, at its sole cost and expense, shall have the right, upon not less than
twenty (20) days’ prior written notice given within one hundred eighty (180)
days after Tenant's receipt of the reconciliation statement described above in
this Section, to inspect Landlord's books and records relating to Landlord's
determination of the Additional Rents for the year that is the subject of the
reconciliation statement in accordance with the following: (i) this review right
shall be personal to the party named herein as Tenant and any permitted assignee
of Tenant; and (ii) this review right shall not apply during any time in which
an uncured default by Tenant of any material provision of this Lease beyond any
applicable





7

--------------------------------------------------------------------------------

 



 

cure period exists under this Lease.  If Tenant employs an independent certified
public accountant, then as a condition precedent to such review, Tenant shall
cause such reviewer to agree in writing to maintain in strict confidence any and
all information obtained in connection with the review and will not disclose the
fact of the review or any results of it to any person or entity other than to
Tenant, Landlord, or any related entity.  Any such review shall be conducted at
Landlord's principal offices, or at the Building, or such other location as
Landlord and Tenant may mutually agree upon.  Tenant shall deliver to Landlord a
copy of the results of any such review promptly following its completion or
receipt by Tenant.

If Landlord disputes the findings revealed by Tenant’s inspection, Landlord
shall have the right to cause Landlord’s independent certified public accountant
to issue findings concerning such results, after consultation with Tenant or
Tenant’s independent certified public accountant.  If Landlord’s accountant and
Tenant (or Tenant’s accountant) agree as to the proper amount of Tenant’s share
of Additional Rent following such review and consultation, or if Landlord’s and
Tenant’s findings are found to be identical, then the same shall be adopted for
the purposes of this Section.  If Landlord’s accountant and Tenant (or Tenant’s
accountant) do not agree, then (i) if the discrepancy between Landlord’s and
Tenant’s findings as to any overpayment or underpayment by Tenant is less than
seven percent (7%), then the average of the two shall be adopted for the
purposes of this Section, and (ii) if the discrepancy between Landlord’s and
Tenant’s findings as to any overpayment or underpayment by Tenant exceeds seven
percent (7%), then, at the election of either party, the parties (or their
accountants) shall together select a single third party, independent, certified
public accountant, who shall review the findings of Landlord and Tenant and
their accountants, after consultation with each of them, and whose fees shall be
shared equally between Landlord and Tenant.  If the findings of the third party
consultant are identical to the findings of either Landlord or Tenant, then the
same shall be adopted for the purposes of this paragraph.  If the findings of
the third party consultant are not identical to the findings of either Landlord
or Tenant as to any overpayment or underpayment by Tenant, then the findings
that reveal the highest overpayment or underpayment, and the findings that
reveal the lowest overpayment or underpayment, shall be discarded, and the
remaining results shall be adopted for the purposes of this Section.

If following the foregoing review procedures, it is revealed that Tenant
overpaid its share of Additional Rent, Landlord agrees to credit Tenant for
Additional Rent payable in subsequent months (or, if following the expiration or
termination of the Lease, refund to Tenant) the amount of such overpayment.  If
following the foregoing review procedures, it is revealed that Tenant overpaid
its share of Additional Rent by more than ten percent (10%), Landlord shall pay
to Tenant, in addition to the credit for the overpayment (or, if following the
expiration or termination of the Lease, refund to Tenant), Tenant’s costs
pertaining to the inspection.  Should Tenant's inspection reveal that Tenant
underpaid its share of Additional Rent, Tenant agrees to pay to Landlord the
amount of such underpayment within thirty (30) days after the conclusion of the
inspection.  The obligations of the parties under this Section shall survive the
expiration or earlier termination of the Lease.

Additional Rent due by reason of this Section for the final months of this Lease
is due and payable even though it may not be calculated until subsequent to the
termination date of the Lease; and shall be prorated according to that portion
of said calendar year that this Lease was actually in effect.





8

--------------------------------------------------------------------------------

 



 

5.         GUARANTY.  On or before the Effective Date, Lumber Liquidator
Holdings, Inc., a Delaware corporation, shall execute and deliver to Landlord a
guaranty substantially in the form attached hereto as Exhibit “I”.

6.         USE.  Tenant will use and occupy the Leased Premises for the
“Allowable Use” shown under Item 7 of the BLI Rider, and for no other use or
purpose.  Tenant will not use or occupy the Leased Premises for any unlawful
purpose.  Tenant acknowledges and agrees that the Leased Premises are subject to
the PUP and PROFFERS.  Tenant shall not be permitted to use the Leased Premises
for the purposes or uses shown under Exhibit “B” attached to this Lease (the
“Prohibited Uses”).

 

In addition to and not in limitation of the other restrictions on use of the
Leased Premises set forth in this Section 6, Tenant hereby agrees that the
following uses of the Leased Premises shall not be considered to be "office use"
and shall not be permitted:  (i) any ongoing, repeated use of the Leased
Premises by an organization or person enjoying sovereign or diplomatic immunity;
(ii) any use of the Leased Premises by or for any mental health practice; (iii)
any use of the Leased Premises by or for an employment agency or bureau; (iv)
any use of the Leased Premises for classroom purposes (other than internal
training purposes); (v) any use of the Leased Premises by or for any user which
distributes governmental or other payments, benefits or information to persons
that personally appear at the Leased Premises; (vi) any other use of the Leased
Premises or any portion of the Building by any user that will attract a volume,
frequency or type of visitor or employee to the Leased Premises or any portion
of Libbie Mill – Midtown or the Building which is not consistent with the
standards of a high quality, first-class, office building in the metropolitan
Richmond, Virginia, area or that will in any way impose an excessive demand or
use on the facilities or services of the Leased Premises or the Building.

7.         QUIET ENJOYMENT.  Upon payment by Tenant of the Rent herein provided,
and upon the observance and performance of all terms, provisions, covenants and
conditions on Tenant's part to be observed and performed, Tenant shall, subject
to all of the terms, provisions, covenants and conditions of this Lease,
peaceably and quietly hold and enjoy the Leased Premises for the Term hereby
demised.  Landlord represents and warrants to Tenant that Landlord owns the
Leased Premises, and Landlord covenants to defend and protect Tenant’s right to
use the Leased Premises and Common Areas as set forth in this Lease from adverse
title claims.

8.         SERVICES AND UTILITIES.  Landlord shall provide, during the
appropriate seasons of the year, air conditioning and heating during the Leased
Premises Hours set forth in Item 8 of the BLI Rider, electric current for
lighting, incidentals and normal office use; and water at those points of supply
provided for general use of Tenant at all times.

Landlord shall have the right to operate the heating, ventilating, and
air-conditioning ("HVAC") system (“HVAC System”) in the most energy-efficient
manner possible within the limits established in the Building design, and in
accordance with any directive, policy or request of a governmental,
quasi-governmental, public or other authority.  The Building shall include a
computerized energy management system provided at Landlord’s expense that
operates the HVAC system in on-off cycles to control electrical demand and
energy consumption.  Extra hours of heating, ventilating, and air-conditioning
(i.e., all times other than during Leased Premises Hours) will be provided to
Tenant upon Tenant's request with at least twenty four (24) hours' advance





9

--------------------------------------------------------------------------------

 



 

notice on a previous business day.  Tenant will be charged Fifty and No/100
Dollars ($50.00) per hour for such service outside of Leased Premises Hours,
subject to annual escalations in the amount of three percent (3%).

 

Landlord shall provide electric current for lighting, incidentals and normal
office use.  All replacement tubes for such Building standard lighting fixtures
shall be provided and installed by Landlord as part of Building Operating
Expenses and all bulbs and tubes for other than Building standard lighting
fixtures shall be provided and installed by Tenant at Tenant's sole cost and
expense.

 

Landlord shall furnish cold water from county water mains for drinking, lavatory
and toilet purposes, and hot water for lavatory purposes from the regular
Building supply.  Landlord will provide reasonably adequate lavatory supplies
for restrooms in the Common Areas.  Landlord will also provide exterior window
cleaning service and five (5) days a week janitorial service as is normal and
customary in comparable first-class office buildings in the metropolitan
Richmond, Virginia, area and in accordance with the janitorial specifications
attached hereto as Exhibit “J”; provided, however, that janitorial service
required for any non-Building standard improvements in the Leased Premises, such
as glass partitions, wood flooring, kitchens, and private showers and restrooms,
shall be subject to additional charges.  Janitorial services shall be available
Monday through Friday only, except Holidays.

 

If the Building equipment should cease to function properly, Landlord shall use
due diligence to repair the same promptly.  If a stoppage or interruption of
utilities or services was caused by the negligence or willful misconduct of
Landlord or its agents, employees or contractors, then, if such stoppage or
interruption causes Tenant to be unable to operate its business from all or a
portion of the Leased Premises for more than forty-eight (48) consecutive hours,
Base Rent, Additional Rent and all other sums owing hereunder shall abate
proportionately based on the portion of the Leased Premises from which Tenant is
unable to operate its business until Tenant’s use of the Leased Premises is
restored.

 

Tenant may provide an electronic access system with computerized card access at
the entrance(s) to the Building.  Landlord shall not be responsible for the
quality, action or inaction of any Building access system or for any damage or
injury to Tenant, its employees, invitees or others, or their property,
resulting from any failure, action or inaction of the Building access system.

 

Such services shall be provided as long as Tenant is not in default under any of
the terms, provisions, covenants and conditions of this Lease beyond applicable
notice and cure periods, subject to interruption caused by repairs, renewals,
improvements, changes of service, and alterations, and further subject to
interruptions of the nature described in Section 32(b) hereof, and upon such
happening, no claim for damages or abatement of Rent for failure to furnish any
such services shall be made by Tenant or allowed by Landlord nor shall any such
happening be construed as a constructive eviction of Tenant or relieve Tenant
from the responsibility of performing any of Tenant's obligations under this
Lease.  All other responsibility for maintenance of the Leased Premises, unless
specifically assigned to Landlord under this Lease, shall be the responsibility
of Tenant.





10

--------------------------------------------------------------------------------

 



 

Tenant shall use only those fixtures and equipment that operate on the
Building's standard electric circuits, but which in no event shall overload the
Building's standard electric circuits from which Tenant obtains electric
current.  Any required installation of special circuits, cable, wire or
equipment to service Tenant's unusual electrical needs shall be at Tenant's
expense and only if prior approval therefor is given in writing by
Landlord.  Tenant shall reimburse Landlord at the commercially reasonable rate
paid by Landlord for any services, utilities or supplies used by Tenant in
excess of those services customarily used for ordinary office purposes.

Landlord reserves the right, after Leased Premises Hours, to dim or turn off all
unnecessary lighting in the unoccupied areas of the Building and the Leased
Premises to minimize the energy consumption of the Building in both the Common
Areas and the Leased Premises.

9.         INTENTIONALLY DELETED.

10.       RULES AND REGULATIONS.  Tenant agrees to comply with all reasonable
rules and regulations Landlord may adopt from time to time for the operation,
protection and welfare of the Building, its tenants, visitors and occupants,
once Tenant is provided with a written copy of the same, provided that any rules
and regulations adopted by Landlord shall not materially adversely affect
Tenant’s ability to operate its Allowable Use of the Leased Premises and that
all rules and regulations shall apply uniformly to all office tenants of Libbie
Mill – Midtown.  The present rules and regulations, which Tenant hereby agrees
to comply with, entitled “Rules and Regulations” are attached hereto as Exhibit
“C” respectively and are by this reference incorporated herein. Any future rules
and regulations shall become a part of this Lease, and Tenant hereby agrees to
comply with the same upon delivery of a copy thereof to Tenant.

11.       GOVERNMENTAL REQUIREMENTS.  Tenant shall faithfully observe in the use
of the Leased Premises all municipal and county ordinances and codes and state
and federal statutes now in force or which may hereafter be in force, affecting
the Leased Premises or any part thereof, or the use thereof, including those for
the correction, prevention and abatement of nuisances and unsafe conditions and
those relating to the handling and disposal of hazardous substances and any
other environmental concerns.  Tenant agrees to comply with any requirement that
the Leased Premises be vacated during any government-required fire drill,
government-required smoke test or other governmental inspection of the Building
and that such interruption shall not be deemed a constructive eviction or a
disturbance of Tenant's use or possession of the Leased Premises, nor shall it
render Landlord liable to Tenant for damages or abatement of Rent.

Tenant shall be responsible, at Tenant's sole cost and expense for compliance
with the Americans with Disabilities Act of 1990, as amended from time to time,
and related state and municipal laws and regulations (the "ADA") with respect
to: (i) the interior of the Leased Premises, Tenant's work, and Tenant's
business operations at the Leased Premises, and (ii) any costs of compliance
with respect to the interior portion of the Building that are due to Tenant's
specific  use of the Leased Premises, or are due to any alterations or
improvements made to the Leased Premises by Tenant or its employees, agents or
contractors.  Landlord shall be responsible, at Landlord’s sole cost and expense
for compliance with the ADA with respect to: (i) the exterior of the Leased
Premises (unless modified by Tenant), and (ii) any costs of compliance with
respect to the exterior portion of the Building due to any alterations or
improvements made by Landlord or its employees, agents or contractors.  To the
extent that there are any changes to the ADA which require changes





11

--------------------------------------------------------------------------------

 



 

to the Common Areas, then all costs incurred by the Owner’s Association in
complying with the ADA may be included as Owner’s Association Assessments.  The
cost of any actions that are Tenant's responsibility hereunder that are incurred
by Landlord, including any legal fees and costs shall be reimbursed by Tenant to
Landlord within thirty (30) days following Landlord's written demand to
Tenant.  The cost of any actions that are Landlord's responsibility hereunder
that are incurred by Tenant, including any legal fees and costs shall be
reimbursed by Landlord to Tenant within thirty (30) days following Tenant's
written demand to Landlord.

12.         IMPROVEMENTS TO LEASED PREMISES.  Landlord's obligations as to work
to be performed for Tenant and improvements to be made to the Leased Premises is
set forth in Item 9 of the BLI Rider.  Tenant acknowledges that upon taking
possession of the Leased Premises such possession shall be conclusive evidence,
latent defects, punch list items, and any untrue representations and warranties
by Landlord in this Lease excepted, that Tenant has received the Leased Premises
in a condition satisfactory to Tenant and that Landlord has satisfied any
obligations to Tenant with respect to the preparation of the Leased Premises for
Tenant's use and occupancy.  Tenant further acknowledges that Landlord has a
substantial economic interest in maintaining a uniformity of materials and
systems throughout the Building, insuring that any improvements are carried out
in a good and workmanlike manner by qualified, licensed contractors and are
fully paid.  For this reason, alterations, improvements and work of any kind
performed by Tenant to the Leased Premises at any time shall be subject to the
following conditions and limitations; provided, however, Tenant may, at its own
expense and without the prior consent of Landlord (provided the cost per
occurrence does not exceed Twenty Thousand and No/100 Dollars ($20,000), [“Minor
Alterations”]), make such interior, non-structural alterations and improvements
to the Leased Premises as Tenant, in its sole discretion, desires, without being
required to comply with the following conditions and limitations:

a)         Prior to commencing any work, Tenant shall submit for Landlord's
approval (i) detailed plans and specifications for all Tenant improvements and
repairs to be made by Tenant and (ii) if Tenant is required to obtain any
permit(s) from the County of Henrico in connection with such work, final plans
and specifications after Tenant obtains said permit(s).  Landlord and/or its
agents shall approve or reject the same in writing in Landlord’s reasonable
discretion within fourteen (14) business days following receipt of the plans and
specifications described above, and if Landlord and/or its agents fail to timely
approve or reject within the foregoing time period, then the plans and
specifications shall be deemed approved by Landlord.  Tenant shall reasonably
consider changes recommended by Landlord or its agents, and Landlord and Tenant
shall reasonably cooperate to agree upon revised plans and specifications.

b)         Landlord shall also have the right to approve, such approval not to
be unreasonably withheld, the contractor(s) to be used by Tenant and to require,
prior to the commencement of work, payment and performance bonds or other
similar security acceptable to Landlord.

c)         All of Tenant’s work shall comply with the provisions of all
applicable governmental codes and regulations, and, prior to commencing any
work, Tenant shall deliver to Landlord copies of all applicable governmental
permits and authorizations which may be required in connection with such work.





12

--------------------------------------------------------------------------------

 



 

d)         Tenant shall (and shall require that all contractors) comply with all
applicable provisions of Virginia’s mechanics' liens laws, and the provisions of
Section 17 hereof.

e)         All of Tenant’s work be subject to Landlord's periodic review.

f)          All of Tenant's contractors shall procure workmen's compensation
insurance or occupational accident insurance covering all persons employed in
connection with the work who might assert claims for death or bodily injury; no
work shall be commenced until Landlord shall have received copies of
certificates of insurance confirming the existence of such insurance coverage.

g)         Prior to commencing any work, Tenant shall obtain, for the benefit of
Tenant, Landlord, any holder of a mortgage given by Landlord encumbering the
Building and/or the land thereunder, such additional liability and property
damage insurance and in such amounts as Landlord or such other party may
reasonably require because of the nature of the work to be done by
Tenant.  Tenant will provide builder’s risk, or equivalent coverage, for one
hundred percent (100%) of the replacement cost of any improvements and
betterments including materials.

h)         Prior to commencing any work, Tenant shall obtain a building permit
and any other required permits or licenses for the construction and completion
of Tenant’s improvements to the Leased Premises at Tenant’s sole cost and
expense.  Any impact fees levied by a governmental authority caused by Tenant's
use and occupancy shall be paid by Tenant.  Landlord shall reasonably cooperate
with Tenant in attempting to obtain such permits for Tenant’s work and shall
execute any necessary applications.

i)          All such work, alterations, decorations, installations, additions or
improvements shall be done at Tenant’s sole expense and in a good and
workmanlike manner, consistent with the quality of first-class office
buildings.  Landlord shall not be liable for any failure of any building
facilities or services caused by alterations, decorations, installations,
additions or improvements made by Tenant, and Tenant shall be responsible for
and correct any such work causing such failure (under Landlord’s
supervision).  Tenant shall also make any and all changes to the Leased Premises
as may be necessary to insure that the Leased Premises comply with all
governmental requirements set forth in Section 11 above after the completion of
all such work.

j)          Tenant shall follow all reasonable instructions herein that Landlord
delivers to Tenant in connection with Tenant’s work.  Tenant shall not damage
any portion of the Building in connection with its work. Any roof penetration
shall be performed by Landlord's roofer or, at Landlord's option, by a bonded
roofer approved in advance by Landlord.  Any roof work can begin only after
Landlord has given consent, which consent may be conditioned upon Tenant's
plans, to include materials acceptable to Landlord, in order to prevent injury
to the roof and to spread the weight of any equipment being installed.  Tenant
is also responsible for obtaining, and paying for, professional inspections of
any structural work (including any roof work or concrete work) which inspections
are necessitated by Tenant’s work.  Landlord reserves the right at any time
prior to Tenant's commencement of Tenant’s work or during the performance of
Tenant’s work to require a payment and performance bond in the amount of one
hundred percent (100%) of Tenant's construction contract and shall be given by a
sufficient surety which is satisfactory to Landlord





13

--------------------------------------------------------------------------------

 



 

and shall be in form as Landlord shall approve, in Landlord's sole discretion
("Bonds").    Tenant shall construct Tenant’s work at its sole cost and expense
in a first-class professional manner and in accordance with generally accepted
construction and engineering practices, subject to Landlord’s prior written
approval to be exercised in Landlord’s reasonable judgment.  At the time of
providing prior written approval of Tenant’s work, Landlord shall notify Tenant
of its election to require Tenant to remove any such alterations from the Leased
Premises at the expiration or termination of the Term.

 

During the performance of Tenant’s work, Tenant shall be responsible for the
removal from the Leased Premises on a daily basis of all trash, construction
debris and surplus construction materials, or at Landlord's option, the
placement on a daily basis of such trash, debris and materials in receptacles
designated by Landlord.

 

Tenant's contractor and subcontractors shall not post signs on any part of the
Leased Premises or the Building.

 

Tenant’s approved contractor is required to attend a mandatory pre-construction
meeting with Landlord’s representative to review the Contractor Rules and
Regulations set forth for Libbie Mill – Midtown with which the contractor must
comply.

 

k)         All alterations shall, at Landlord's election by providing Tenant
with notice at the time Landlord approves such alterations, immediately become
the property of Landlord and shall remain upon and be surrendered with the
Leased Premises as a part thereof at the end of the Term; provided, however,
that if Tenant is not in default in the performance of any of its obligations
under this Lease, Tenant shall have the right to remove, prior to the expiration
or termination of the Term, all movable furniture, furnishings or equipment not
affixed to or in the Leased Premises at the expense of Tenant.  If and to the
extent Landlord does not elect that any Minor Alterations remain upon and be
surrendered with the Leased Premises at the expiration or termination of the
Term, or Landlord notifies Tenant of the requirement of removal when providing
approval for any other alterations, Tenant shall, at its sole cost and expense,
remove such alterations, restore the affected area to the condition existing
prior to the construction or installation of any such alteration and repair any
damage caused by such removal.

 

13.                   MAINTENANCE AND REPAIRS.

a)         Tenant shall keep the interior of the Leased Premises and the
fixtures, improvements, equipment and finishes and any alterations therein in
clean, safe and sanitary condition and in good order and repair, will take good
care thereof and will suffer no waste or injury thereto.  Maintenance and repair
of such finishes and equipment, including kitchen appliances and fixtures,
showers, or supplemental air-conditioning equipment, whether installed by Tenant
or by Landlord on behalf of Tenant and whether installed at Tenant's or
Landlord's expense, shall be the sole responsibility of Tenant, and Landlord
shall have no obligation in connection therewith.

b)         All aforesaid repairs, restorations and replacements shall be in
quality and class equal to the previously existing work or installations and
shall be performed under the direction and to the satisfaction of Landlord.





14

--------------------------------------------------------------------------------

 



 

c)         If Landlord deems any repair which Tenant is required to make
hereunder to be necessary, Landlord may demand that Tenant promptly make such
repair.

d)         Except for the maintenance and repair of the Leased Premises, which
is the sole responsibility of Tenant as provided hereinabove, Landlord shall, as
part of Building Operating Expenses, maintain the Building and repair the
structural portions thereof, including, without limitation, the roof, roof
membrane, roof covering (including interior ceiling if damaged by leakage from
the roof), exterior glass, load-bearing walls, floor slabs, masonry walls,
footings, and foundations, exterior paint, and all electrical, plumbing, HVAC
and other systems and equipment used in operation thereof, which Landlord deems
reasonably necessary or desirable to keep the Building in good order and
repair.  Replacements to the Building and structural portions thereof shall be
made at Landlord’s sole cost and expenses without reimbursement or contribution
by Tenant.  Landlord warrants that any maintenance and/or repair undertaken by
Landlord with respect to the Leased Premises shall be of good, workmanlike
quality consistent with that of first-class office buildings, and Landlord shall
promptly repair or replace any material defects in such work.  Notwithstanding
the foregoing, to the extent any damage to the Building is caused by acts or
omissions of Tenant, its agents, customers, employees or invitees, Tenant will
make such repairs (under Landlord's supervision and to its satisfaction) and
bear the sole cost thereof.  Tenant agrees to notify Landlord of the necessity
for any repairs of which Tenant may have knowledge and for which Landlord may be
responsible under the provisions of the first sentence of this paragraph.  In
the event that Landlord is responsible for such repairs, Landlord shall commence
such repairs promptly after receiving notification of same.  Landlord shall not
be liable for any maintenance, repair or replacements to the Building
necessitated by alterations, decorations, installations, additions or
improvements made by Tenant, and Tenant shall be responsible for and correct any
such Tenant work necessitating such maintenance, repair or replacements (under
Landlord’s supervision).

14.       ALTERATIONS TO BUILDING AND COMMON AREAS.  Tenant acknowledges and
makes this Lease with the distinct understanding and agreement that Landlord
shall have the right and privilege to make such alterations, structural changes,
refurbishments, renovations and repairs to the Common Areas as it may deem
desirable and advisable without any liability to Tenant therefor, provided that
such alterations, structural changes, refurbishments, renovations and repairs do
not materially adversely affect Tenant’s use of or access to the Leased
Premises.  Landlord shall have the right to expand Libbie Mill – Midtown to
adjoining or nearby property and to add to, remove, relocate, replace, erect or
remove buildings or other structures and/or otherwise change any improvements
associated with Libbie Mill – Midtown or later constructed and to make all such
other changes to the size, location and arrangement of the improvements within
Libbie Mill – Midtown as Landlord deems advisable, whether in the Common Areas
or other portions of Libbie Mill – Midtown, including, without limitation,
expanding and/or subdividing Libbie Mill – Midtown, granting licenses and
easements to others, and remodeling or changing the interior and/or exterior
surfaces of the structures within Libbie Mill – Midtown, provided such
alterations do not diminish or interfere with Tenant’s occupancy.

15.       COMMON AREAS/PARKING.  The Owner’s Association shall have the
exclusive control and management of the Common Areas, and shall have the right
to close temporarily all or any portion of the Common Areas and to do and
perform such other acts in and to said areas as the Owner’s Association shall
determine to be advisable in its sole judgment;





15

--------------------------------------------------------------------------------

 



 

provided, however, Landlord shall ensure that the Owner’s Association will take
no action that will materially interfere with Tenant’s Allowable Use of the
Leased Premises or the Common Areas.  Landlord will use its best efforts to
ensure that the Owner’s Association operates and maintains the Common Areas in
good order, condition, and repair and with such personnel as the Owner’s
Association shall determine from time to time.  A vehicle charging station shall
be provided in the Common Areas.  Tenant acknowledges that Libbie Mill – Midtown
is a mixed use community and is designed with Shared Use Parking. “Shared Use
Parking” means a parking management system that uses standards for mixed use
developments established by the Institute of Transportation Engineers (ITE)
Handbook with parking spaces being shared by more than one user, allowing
parking facilities to be used more efficiently.  The Leased Premises shall
include the right to up to five (5) reserved parking spaces during Tenant’s
Business Hours, subject to Landlord’s written approval of the location of such
reserved parking spaces and any signage to be installed in connection with such
reserved parking spaces.  The use of the parking garage shall be governed by
rules and regulations adopted from time to time by Landlord or the parking
garage operator, as applicable.

16.       NOISE.  Tenant will not conduct any activity in the Leased Premises
which will create excessive noise.

17.       INDEMNIFICATION AGAINST LIENS.  No interest of Landlord whether
personally or in the Leased Premises, or in the underlying land or Building of
which the Leased Premises are a part or the leasehold interest aforesaid shall
be subject to liens for improvements made by Tenant or caused to be made by
Tenant hereunder.  Further, Tenant acknowledges that Tenant, with respect to
improvements or alterations made by Tenant or caused to be made by Tenant
hereunder, shall promptly notify the contractor making such improvements to the
Leased Premises of this provision exculpating Landlord's liability for such
liens.

Notwithstanding the foregoing, if any mechanic's lien or other lien, attachment,
judgment, execution, writ, charge or encumbrance is filed against the Building
or the Leased Premises or this leasehold, or any alterations, fixtures or
improvements therein or thereto, as a result of any work, action or inaction
done by or at the direction of Tenant, Tenant will discharge same of record
within ten (10) days after the filing thereof, failing which Tenant will be in
default under this Lease.  In such event, without waiving Tenant's default,
Landlord, in addition to all other available rights and remedies, without
further notice, may discharge the same of record by payment, bonding or
otherwise, as Landlord may elect, and upon written request Tenant will reimburse
Landlord for all reasonable costs and expenses so incurred by Landlord.

18.       ESTOPPEL CERTIFICATE.  Tenant agrees that from time to time, upon not
less than twenty (20) days prior written request by Landlord, Tenant will
deliver to Landlord, at no cost to Landlord, a statement in writing certifying
(to the extent true at such time) (a) that this Lease is unmodified and in full
force and effect (or, if there have been modifications, that the Lease as
modified is in full force and effect and stating the modifications); (b) the
dates to which Rent and other charges have been paid; (c) that Landlord is not
in default under any provisions of this Lease, or, if in default, the nature
thereof in detail; (d) whether or not Tenant is in occupancy of the Leased
Premises, and (e) such other information pertaining to this Lease and Tenant as
Landlord, its mortgagee or its prospective mortgagee may reasonably
request.  Failure by Tenant to so reply within three (3) business days after a
second request shall be deemed confirmation by





16

--------------------------------------------------------------------------------

 



 

Tenant that the parties are in good standing under the Lease.  Landlord agrees
that from time to time, upon not less than twenty (20) days prior written
request by Tenant, Landlord will deliver to Tenant, at no cost to Tenant, a
statement in writing certifying (to the extent true at such time) (a) that this
Lease is unmodified and in full force and effect (or, if there have been
modifications, that the Lease as modified is in full force and effect and
stating the modifications); (b) the dates to which Rent and other charges have
been paid; (c) that Tenant is not in default under any provisions of this Lease,
or, if in default, the nature thereof in detail; and (d) such other information
pertaining to this Lease and Landlord as Tenant may reasonably request.  Failure
by Landlord to so reply within three (3) business days after a second request
shall be deemed confirmation by Landlord that the parties are in good standing
under the Lease.

19.       SUBORDINATION OF LEASE.  This Lease shall be subject and subordinate
to any mortgage or deed of trust or ground lease (including all renewals,
modifications and extensions thereof) now or hereafter encumbering or affecting
the Building or the land thereunder or Landlord's interest therein; provided,
however, that so long as Tenant is not in default under this Lease beyond
applicable notice and cure periods, neither this Lease nor Tenant’s right to
remain in exclusive possession of the Leased Premises shall be affected or
disturbed by reason of any default under any such mortgage, deed of trust, or
ground lease, and if such mortgage or deed of trust shall be foreclosed or if
such mortgagee or trustee shall exercise any of its remedies under such mortgage
or deed of trust, this Lease and all of Tenant’s rights and obligations under
this Lease shall survive such foreclosure and continue in full force and
effect.  This provision shall be self-operative without the execution of any
further instruments.  Notwithstanding the foregoing, however, Tenant hereby
agrees to execute any reasonable instrument(s) which Landlord, its mortgagee or
prospective mortgagee may deem desirable to evidence the subordination of this
Lease to any and all such mortgages or ground leases, including but not limited
to a Subordination, Non-Disturbance and Attornment Agreement in the form
attached hereto as Exhibit “D”, which shall be executed by Landlord, Tenant and
Landlord’s mortgagee within sixty (60) days after the Effective Date.

20.       ATTORNMENT.  If the interests of Landlord under this Lease shall be
transferred voluntarily or by reason of the termination of any ground or
underlying leases or by reason of foreclosure or other proceedings for
enforcement of any mortgage on the Leased Premises, Tenant shall, at the
election of such transferee, be bound to such transferee (herein sometimes
called the “Successor Landlord”) for the balance of the term hereof remaining,
and any extensions or renewals thereof which may be effected in accordance with
the terms and provisions hereof, with the same force and effect as if the
Successor Landlord were Landlord under this Lease, and Tenant does hereby agree
to attorn to the Successor Landlord, including the mortgagee under any such
mortgage or the lessor under any such ground lease if it be the Successor
Landlord, as its landlord under this Lease upon the then existing terms of this
Lease.  The foregoing attornment shall be effective and self-operative without
the execution of any further instruments, upon the Successor Landlord succeeding
to the interest of Landlord under this Lease.  Notwithstanding the foregoing,
however, Tenant hereby agrees to execute any reasonable instrument(s) which
Successor Landlord or its prospective mortgagee may deem desirable to evidence
said attornment by Tenant.  In the event of such transfer of Landlord's
interests, Landlord shall be released and relieved from all liability and
responsibility thereafter accruing to Tenant under this Lease or otherwise and
Landlord's successor by acceptance of Rent from Tenant hereunder shall become
liable and responsible to Tenant in respect to all obligations of “Landlord”
arising during the period of such





17

--------------------------------------------------------------------------------

 



 

successor Landlord's ownership of Landlord's interest hereunder, and not for any
obligations of Landlord or any prior successor Landlord or any claim by or cause
of action of Tenant arising or accruing prior to such successor Landlord's
becoming the owner of Landlord's interest under this Lease.

21.       ASSIGNMENT OR SUBLETTING.  Without the written consent of Landlord
first obtained in each case, Tenant shall not assign, transfer, mortgage,
pledge, or otherwise encumber or dispose of this Lease or sublet the Leased
Premises or any part thereof or permit the Leased Premises to be occupied by
other persons, except that Tenant may, without Landlord’s consent, assign or
transfer this Lease or sublease the Leased Premises or any part thereof to any
affiliate or subsidiary of Tenant.  Landlord's exercise of its consent shall be
in its reasonable discretion.  In furtherance thereof, in the case of a
subletting, Landlord's consent may be predicated, among other things, upon
Landlord becoming entitled to collect and retain all Rent and any other economic
consideration payable under the sublease, and in the case of an assignment,
Landlord's consent may be predicated, among other things, upon Landlord's right
to require additional guaranties of payment and performance of the obligations
of “Tenant” under this Lease, and further upon Landlord's becoming entitled to
collect and retain one-half of any economic consideration for said assignment
paid or payable by the prospective assignee to Tenant.  Tenant shall pay all
reasonable attorneys' fees and costs incurred by Landlord pursuant to this
Section in connection with Landlord's review of any proposed assignment or
sublease up to Two Thousand Five Hundred and No/100 Dollars ($2,500.00).  If
this Lease is assigned, or if the Leased Premises or any part thereof is
subleased or occupied by anybody other than Tenant, Landlord may, after default
by Tenant, collect or accept Rent from the assignee, subtenant, or occupant and
apply the net amount collected or accepted to the Rent herein reserved, but no
such collection or acceptance shall be deemed a waiver of this covenant or the
acceptance of the assignee, subtenant, or occupant as Tenant, nor shall it be
construed as, or implied to be, a release of Tenant or any guarantor of the
Lease from the further observance and performance by Tenant of the terms,
provisions, covenants and conditions herein contained.

The consent by Landlord to any assignment or subletting hereunder shall not be
construed as releasing Tenant from any liability hereunder or as constituting
the consent by Landlord to any subsequent assignment or subletting, which
subsequent assignment or subletting shall require the prior written approval of
Landlord as provided herein in each instance.  In the event an assignment is
permitted by Landlord, contemporaneously with the granting of Landlord’s
consent, Tenant shall cause the assignee to expressly assume in writing and
agree to perform all of the covenants, duties and obligations of Tenant
hereunder and upon such assumption such assignee shall be jointly and severally
liable with Tenant for performance of the covenants, duties, and obligations of
Tenant hereunder (but any assignee who does not expressly assume such
obligations in writing shall nevertheless be deemed to have assumed such
obligations by acceptance of any such assignment).  Any assignment, subletting,
hypothecation, pledging or other disposition of Tenant's interest hereunder, in
violation of the terms hereof shall be deemed null and void, and shall
constitute an act of default hereunder.

Upon notice to Landlord of a proposed sublease, assignment or other transfer of
all or any portion of the Leased Premises for the balance of the Lease Term (the
"Proposed Space"), Landlord shall have the option, within thirty (30) days after
its receipt of such notice, to terminate this Lease with respect to the Proposed
Space by written notice to Tenant (the “Termination





18

--------------------------------------------------------------------------------

 



 

Notice”), whereupon the parties hereto shall have no further rights or
liabilities with respect to the Proposed Space except for those accruing prior
to the effective date of such termination and as otherwise expressly set forth
herein; provided, however, within ten (10) days after receipt of the Termination
Notice, Tenant shall have the right, by written notice to Landlord, to withdraw
the notice of a proposed sublease, assignment, or other transfer, in which case
this Lease shall continue in full force and effect.

 

22.       SUCCESSORS AND ASSIGNS.  All terms, provisions, covenants and
conditions to be observed and performed by Tenant shall be applicable to and
binding upon Tenant's respective heirs, administrators, executors, successors
and assigns, subject, however, to the restrictions as to assignment or
subletting by Tenant as provided herein.  All expressed covenants of this Lease
shall be deemed to be covenants running with the land.

23.       HOLD HARMLESS.  Tenant shall, at all times, indemnify and hold
harmless Landlord from all losses, damages, liabilities and expenses, which may
arise or be claimed against Landlord and be in favor of Tenant or any other
person for any injuries or damages to the person or property of Tenant, or such
other person, consequent upon or arising from the use or occupancy of the Leased
Premises by Tenant, or consequent upon or arising from any acts, omissions,
neglect or fault of Tenant, its agents, servants, employees, licensees,
visitors, customers, patrons or invitees, or consequent upon or arising from a
breach of this Lease by Tenant (including without limitation any present or
future federal, state or local laws, rules, regulations or ordinances pertaining
to hazardous substances, environmental concerns, and occupational safety and
health requirements) or Tenant's failure to comply with any laws, statutes,
ordinances, codes or regulations as required herein (including without
limitation any present or future federal, state or local laws, rules,
regulations or ordinances pertaining to hazardous substances, environmental
concerns, and occupational safety and health requirements) unless such losses,
damages, liabilities and expenses arise as a result of the negligence of
Landlord.  Landlord shall, at all times, indemnify and hold harmless Tenant from
all losses, damages, liabilities and expenses, which may arise or be claimed
against Tenant and be in favor of Landlord or any other person for any injuries
or damages to the person or property of Landlord, or such other person,
consequent upon or arising from any acts, omissions, neglect or fault of
Landlord, its agents, servants, employees, licensees, visitors, customers,
patrons or invitees, or consequent upon or arising from a breach of this Lease
by Landlord or Landlord’s failure to comply with any laws, statutes, ordinances,
codes or regulations as required herein (including without limitation any
present or future federal, state or local laws, rules, regulations or ordinances
pertaining to hazardous substances, environmental concerns, and occupational
safety and health requirements) unless such losses, damages, liabilities and
expenses arise as a result of the negligence of Tenant.

24.                   INSURANCE COVERAGE.

a)         Tenant, at its sole expense, shall obtain and keep in force during
the Lease Term (as well as prior and subsequent thereto if Tenant should then
use or occupy any portion of the Leased Premises), with an insurance company
licensed to do business in the Commonwealth of Virginia and rated A-VII or
better by Best’s Insurance Reports, the following insurance coverage: (i)
comprehensive general liability insurance, including coverage for bodily injury
and death, property damage and personal injury and contractual liability as
referred to below, in an amount not less than the amount set forth in Item 10 of
the BLI Rider, combined single limit per





19

--------------------------------------------------------------------------------

 



 

occurrence for injury (or death) and damage to property, (ii) insurance on an
“all risk” basis, including sprinkler leakage, vandalism, malicious mischief,
fire, flood and extended coverage, covering all improvements to the Leased
Premises, fixtures, furnishings, removable floor coverings, equipment, signs and
all other decorations or stock in trade, inventory and personal property of
Tenant, in amounts not less than one hundred percent (100%) of the replacement
value thereof, and (iii) workers’ compensation and employer's liability
insurance, if required by statute, with not less than the maximum statutory
limits of coverage.  Such policies will (1) include Landlord and Landlord’s
mortgagee as additional insureds, (2) be considered primary insurance and
non-contributory, (3) include within the terms of the policy or by contractual
liability endorsement coverage insuring Tenant's indemnity obligations under
Section 23, and (4) provide that it may not be cancelled or changed without at
least thirty (30) days prior written notice from the company providing such
insurance to each party insured thereunder.

b)         The insurance coverage to be provided by Tenant will be for a period
of not less than one (1) year.  On or before the Commencement Date, Tenant will
deliver to Landlord original certificates of all such insurance, together with
proof of payment of the premium therefor; thereafter, at least thirty (30) days
prior to the expiration of any policy, Tenant will deliver to Landlord such
original certificates as will evidence a paid-up renewal or new policy to take
the place of the one expiring.

c)         Landlord shall maintain during the Term the following insurance: (i)
property damage insurance on an “all risk” basis covering the Leased Premises,
the Building, and the Common Areas in an amount equal to at least full
replacement cost thereof, and (ii) comprehensive general liability insurance,
including coverage for bodily injury and death, property damage and personal
injury and contractual liability as referred to below, in an amount not less
than the amount set forth in Item 10 of the BLI Rider, combined single limit per
occurrence for injury (or death) and damage to property.  Such policies will (1)
include Tenant as additional insured, (2) be considered primary insurance, (3)
include within the terms of the policy or by contractual liability endorsement
coverage insuring Landlord’s indemnity obligations under Section 23, and (4)
provide that it may not be cancelled or changed without at least thirty (30)
days prior written notice from the company providing such insurance to each
party insured thereunder.  The insurance coverage to be provided by Landlord
will be for a period of not less than one (1) year.  Landlord shall make
available to Tenant evidence of the above insurance upon request.

d)         If Landlord's insurance premiums exceed the standard premium rates
because of the nature of Tenant's use of the Leased Premises, then Tenant shall,
upon receipt of appropriate invoices from Landlord, reimburse Landlord for such
increase in premiums.  It is understood and agreed between the parties hereto
that any such increase in premiums shall be considered as Rent due and shall be
included in any lien for Rent.  Tenant shall comply with any and all
requirements of Landlord's insurer(s).

e)         To the extent that such insurance is in force and collectible and to
the extent permitted by law, Landlord and Tenant hereby mutually waive and
release all rights of subrogation under its insurance policies discussed above
and each of Landlord and Tenant will cause each such insurance policy to be
properly endorsed to evidence such waiver and release of subrogation.





20

--------------------------------------------------------------------------------

 



 

25.       DAMAGE OR DESTRUCTION.  In the event of damage or destruction of all
or any portion of the Leased Premises such that the cost to restore the Leased
Premises to a condition substantially similar to the condition of the Leased
Premises on the Commencement Date exceeds fifty percent (50%) of Landlord’s
estimated cost to completely restore the Leased Premises to said condition or if
the estimated time period to restore by a licensed architect or engineer is more
than one (1) year, Tenant or Landlord shall have the option to terminate this
Lease by giving written notice thereof to the other within sixty (60) days after
the date of the casualty, whereupon Rent shall be apportioned as of the date of
such destruction, any prepaid rents or deposits shall be returned, and the
parties shall be released of all further duties and obligations hereunder,
except those provisions which specifically survive the termination or expiration
of this Lease.  If this Lease is not so terminated, Landlord shall, at its sole
expense, rebuild, repair or restore the Leased Premises to a condition
substantially similar to the condition of the Leased Premises on the
Commencement Date as soon as reasonably practicable, and the Rent shall be
abated during such rebuilding, repair and restoration.

26.       EMINENT DOMAIN.  In the event of condemnation or other similar taking
or transfer due to governmental order, of all or any portion of the Leased
Premises which renders the Leased Premises reasonably and economically
unsuitable for Tenant’s business, as reasonably and mutually determined by
Landlord and Tenant, at Tenant’s option, this Lease shall (a) terminate, in
which case Rent shall be apportioned as of such date, any prepaid rents or
deposits shall be returned, and Landlord and Tenant shall be released of all
further duties and obligations hereunder, except those provisions which
specifically survive the termination or expiration of this Lease; or (b)
continue in full force and effect except that the Rent shall be reduced by a
percentage which is equivalent to the percentage of the Leased Premises so
taken.  All sums awarded (or agreed upon between Landlord and the condemning
authority) for the taking of the interest of Landlord and/or Tenant, whether as
damages or as compensation and whether for partial or total condemnation shall
be the property of Landlord, except that Tenant shall be entitled to file its
own claim in such condemnation proceeding based upon Tenant’s loss by virtue of
such condemnation, provided that any such action maintained by Tenant shall not
interfere with any claim filed by Landlord or diminish any award made to
Landlord.

27.       DEFAULT.  Each of the following shall constitute an “event of default”
under this Lease:

a)         If Tenant fails to make any payment of Rent when due hereunder and
such default continues for ten (10) days after notice thereof in writing from
Landlord to Tenant; or

b)         If Tenant fails to keep in force the insurance policies required by
Tenant pursuant to Section 24 in the manner and on such terms as provided for
therein and such failure continues for ten (10) days after notice thereof in
writing from Landlord to Tenant; or

c)         If Tenant violates the provisions of Section 21 by attempting to make
an unpermitted assignment or sublease and Tenant does not void such unpermitted
assignment or sublease within ten (10) days after notice thereof in writing from
Landlord to Tenant; or

d)         If Tenant or any guarantor of this Lease shall become insolvent or
unable to pay its debts as such become due or file any debtor proceedings or if
Tenant or any guarantor shall





21

--------------------------------------------------------------------------------

 



 

take or have taken against either party in any court pursuant to any statute
either of the United States or of any state, a petition in bankruptcy or
insolvency or for reorganization or for the appointment of a receiver for
Tenant's property or for a guarantor's property, or if Tenant or any such
guarantor makes an assignment for the benefit of creditors, or petitions or
enters into an arrangement for the benefit of creditors;

e)         If Tenant shall, for a period of five (5) consecutive days, abandon
or vacate the Leased Premises, or remove the major portion of the goods, wares,
equipment or furnishings usually kept on said Leased Premises, or cease doing
business in the Leased Premises (except in the case of a permitted assignment or
subletting); or

f)          If Tenant fails to take possession of the Leased Premises on the
Commencement Date; or

g)         If Tenant permits anything to be done which creates a lien upon the
Leased Premises and fails to discharge such lien as required by Section 17; or

h)         If Tenant fails to perform any other term, provision, covenant or
condition of this Lease on Tenant's part to be performed, and Tenant fails to
cure such default within fifteen (15) days after written notice thereof (or if
such default cannot be reasonably cured within fifteen (15) days, then within a
reasonable period after such notice, provided that Tenant has commenced such
cure within fifteen (15) days and diligently pursues same to completion).

28.       REMEDIES.  If an event of default has occurred under this Lease,
Landlord may, at its option, in addition to such other remedies as may be
available at law and in equity (which remedies shall be cumulative and not
mutually exclusive), (i) if Tenant has not commenced to cure and shall be
diligently pursuing cure of such default within fifteen (15) days after receipt
of written notice of Landlord’s intent to terminate (for the avoidance of doubt,
such written notice shall be in addition to any notice required pursuant to
Section 27 above), terminate this Lease and Tenant's right of possession; or
(ii) terminate Tenant's right to possession but not the Lease and/or proceed in
accordance with one or more of the following provisions:

a)         If the default by Tenant is Tenant’s failure to pay Rent, Landlord
may reenter the Leased Premises, and, in accordance with applicable law, remove
Tenant and all other persons and property from the Leased Premises as if this
Lease had not been made, and Tenant hereby waives the service of notice of
intention to reenter or to institute legal proceedings to that end.  Any and all
property which may be removed from the Leased Premises by Landlord pursuant to
the authority of this Lease or of law, to which Tenant is or may be entitled,
may be handled, removed or stored by Landlord at the risk, cost and expense of
Tenant, all without service of notice or resort to legal process, and without
being deemed guilty of trespass, eviction or forcible entry or detainer, in
accordance with applicable law, and without relinquishing Landlord's rights to
Rent or any other right given to Landlord hereunder or by operation of law; or

b)         Landlord may accelerate the whole or any part of the Rent for the
balance of the Term (excluding any Renewal Term that has not been exercised by
Tenant), and declare the same, discounted to present value, plus Landlord’s
reasonable estimated costs and expenses of reletting the Leased Premises,
including brokerage fees, reasonable attorneys’ fees, and the costs





22

--------------------------------------------------------------------------------

 



 

of alterations and repairs (collectively, the “Estimated Reletting Costs”), and
reduced by the present value of the market rate of rent for the Leased Premises
for the balance of the Term, less the reasonable time to relet the Leased
Premises, discounted to present value (the “Estimated Future Rent”), to be
immediately due and payable.  Landlord shall be required to provide Tenant with
reasonable documentation to support the Estimated Reletting Costs, and Tenant
shall be required to provide Landlord with reasonable documentation to support
the Estimated Future Rent; or

c)         Landlord may relet the Leased Premises or any part thereof, with or
without any furniture, trade fixtures or equipment that may be therein, as the
agent of Tenant to any person for such Rent for such time and upon such terms as
Landlord in Landlord's sole discretion shall determine.  Landlord may make
repairs, alterations and additions in or to the Leased Premises and redecorate
the same to the extent deemed by Landlord necessary or desirable, and Tenant
shall, upon demand, pay the commercially reasonable cost thereof, together with
any other expenses, such as (by way of illustration and not limitation)
attorneys', brokerage and advertising fees and costs; or

 

d)         Tenant or its legal representatives will also pay on demand to
Landlord as liquidated damages any deficiency between the Rent hereby reserved
and/or agreed to be paid in the Lease and the net amount, if any, of the Rent
and other sums collected on account of the Lease or leases of the Leased
Premises for each month of the period which would otherwise have constituted the
balance of the Lease Term.

In the event Landlord exercises any remedy against Tenant arising from an event
of default under this Lease, Landlord shall attempt to mitigate damages by using
commercially reasonable efforts to seek to relet the Leased Premises.

29.       WAIVER OF LANDLORD’S LIEN.  Landlord hereby waives any contractual,
statutory or other Landlord’s lien on Tenant’s furniture, fixtures, goods and
chattels of Tenant which shall or may be brought or put on or into said Leased
Premises.

30.       WAIVER OF DEFAULT.  Failure of Landlord to declare any default
immediately upon occurrence thereof, or delay in taking any action in connection
therewith, shall not waive such default, but Landlord shall have the right to
declare any such default at any time and take such action as may be lawful or
authorized hereunder, in law and/or in equity.  No waiver by Landlord of a
default by Tenant shall be implied, and no express waiver by Landlord shall
affect any default other than the default specified in such waiver and that only
for the time and extension therein stated.  No waiver of any term, provision,
condition or covenant of this Lease by Landlord shall be deemed to imply or
constitute a further waiver by Landlord of any other term, provision, condition
or covenant of this Lease.

Payment by Tenant or receipt by Landlord of a lesser amount than the Rent or
other charges herein stipulated may be, at Landlord's sole option, deemed to be
on account of the earliest due stipulated Rent or other charges, or deemed to be
on account of Rent owing for the current period only, notwithstanding any
instructions by or on behalf of Tenant to the contrary, which instructions shall
be null and void, and no endorsement or statement on any check or any letter
accompanying any check payment as Rent or other charges shall be deemed an
accord and satisfaction, and





23

--------------------------------------------------------------------------------

 



 

Landlord shall accept such check or payment without prejudice to Landlord's
right to recover the balance of such Rent or other charges or pursue any other
remedy in this Lease or in law or in equity against Tenant.

 

31.       SELF-HELP.  If Tenant defaults in the making of any payment or in the
doing of any act under this Lease required to be made or done by Tenant, then
Landlord may, but shall not be required to, make such payment or do such act,
and charge the amount of the expense thereof, if made or done by Landlord, with
interest thereon at the Default Rate, together with an administrative charge
equal to ten percent (10%) of such expense plus Landlord’s reasonable attorneys’
fees incurred by Landlord in recovering such amount from Tenant.  Such payment
and interest shall constitute Rent hereunder due and payable within five (5)
days after Landlord’s demand therefor.  If Landlord defaults in the doing of any
act under this Lease required to be made or done by Landlord, then Tenant may,
but shall not be required to, do such act, and recover from Landlord the amount
of the expense thereof, if done by Tenant, with interest thereon at the Default
Rate, together with an administrative charge equal to ten percent (10%) of such
expense plus Tenant’s reasonable attorneys’ fees incurred in recovering such
amount from Landlord.

32.       NON-PERFORMANCE BY LANDLORD.

a)         In the event of any claim by Tenant that Landlord has defaulted under
this Lease, Tenant shall, prior to taking any action, deliver a notice to
Landlord, specifying the nature of such default, and thereafter Landlord shall
have fifteen (15) days, or such longer period as may be reasonable, provided
that Landlord has commenced such cure within fifteen (15) days and diligently
pursues same to completion, to cure any such default for which Landlord is
liable.

b)         In the event of a default by Landlord of its obligations under this
Lease which default is not cured within the applicable grace period (as same may
be extended pursuant to the preceding paragraph), Tenant shall have the right to
sue Landlord for damages directly resulting from such default, or if Landlord
has not commenced to cure such default within fifteen (15) days after receipt of
Tenant’s default notice, upon Landlord’s failure to commence cure and diligently
pursue same to completion within a second fifteen (15) day period after receipt
of written notice of Tenant’s intent to terminate, terminate this
Lease.  Notwithstanding any other provision contained herein to the contrary,
Landlord's liability hereunder, in the event of any uncured default by Landlord,
shall be limited to Landlord's equity interest in the Building, it being
understood that no other assets of Landlord shall be subject to any judgment
against Landlord hereunder.

33.       ATTORNEYS' FEES.  In the event of any controversy arising under or
relating to the interpretation or implementation of this Lease or any breach
thereof, the prevailing party shall be entitled to recover from the other party
its reasonable attorneys' fees and all expenses and costs incurred pertaining
thereto (including costs and fees relating to any appeal and any other costs of
collection), and in enforcement of any remedy.

34.       RIGHT OF ENTRY.  Landlord, or any of its agents, shall have the right
at reasonable and mutually agreeable times, but with at least twenty-four (24)
hours advance written notice to Tenant, to enter the Leased Premises to examine
the same or to make such repairs, additions or alterations as may be deemed
necessary for the safety, comfort, or preservation thereof, or of the Building,
or to show the same to prospective lenders or purchasers.  Landlord





24

--------------------------------------------------------------------------------

 



 

may also exhibit said Leased Premises to prospective tenants at any time within
two hundred seventy (270) days before the expiration of the Lease Term.  Said
right of entry shall likewise exist for the purpose of removing placards, signs,
fixtures, alterations, or additions which do not conform to this Lease.  Tenant
shall provide Landlord with information relating to any security system
installed by Tenant within the Leased Premises such that Landlord may at all
times freely exercise its rights under this Section.

35.       NOTICE.  Any notice given to Landlord as provided for in this Lease
shall be in writing and shall be sent to Landlord by certified United States
mail, postage paid, return receipt requested, by hand delivery, overnight
delivery by a nationally recognized overnight delivery service (e.g., Federal
Express) addressed to Landlord at Landlord's address set forth above.  Any
notice to be given Tenant under the terms of this Lease, unless otherwise stated
herein, shall be in writing and shall be sent by certified United States mail,
postage paid, return receipt requested or by facsimile transmission or hand
delivered to Tenant at the Leased Premises, with a copy to Troutman Sanders LLP,
1001 Haxall Point, 15th Floor, Richmond, VA 23219, Attn: Carl H. Bivens.  Either
party, from time to time, by such notice, may specify another address to which
subsequent notice shall be sent.  If sent by certified mail, the notice shall be
deemed effectively made when the receipt is signed or when the attempted initial
delivery is refused, and if sent by personal delivery, or facsimile, the notice
shall be effective when received.

36.       CONDITION OF LEASED PREMISES ON TERMINATION OF LEASE.  Tenant agrees
to surrender to Landlord, at the end of the term of this Lease and/or upon any
cancellation of this Lease, said Leased Premises in good,
broom-clean  condition, ordinary wear and tear not caused by Tenant's
negligence, excepted.  Where furnished by Tenant, all movable property,
furniture and furnishings other than those affixed to the Leased Premises shall
remain the property of Tenant (except in the case of a default by
Tenant).  Tenant shall remove all such property prior to the date Tenant vacates
the Leased Premises, and will promptly restore all damage caused in connection
with any removal of such personal property.  In the event Tenant fails to do so,
all such property shall be deemed abandoned by Tenant and Landlord shall have
the right to deal with the same as Landlord sees fit, including, without
limitation, disposing of or storing the same at Tenant’s expense. If Tenant,
during the Lease Term, installs or causes to be installed fixtures (other than
trade fixtures) or any tenant improvements, Landlord shall have the option of
retaining the same or requiring Tenant to remove the same.  Should Landlord
elect to cause Tenant to remove such items, the cost of removal of same, upon
Landlord's election and notice to Tenant, shall be borne by Tenant.  Landlord
has no obligation to compensate Tenant for any items which are required
hereunder to remain on or with the Leased Premises.

37.       HOLDING OVER.  Tenant agrees that if Tenant does not surrender said
Leased Premises to Landlord at the end of the Term of this Lease then Tenant
will pay to Landlord, to the extent permitted by law, one hundred fifty percent
(150%) of the amount of the Rent paid by Tenant for the last month of the Lease
Term for each month or portion thereof that Tenant holds over.   If Tenant
remains in occupancy of any portion of the Leased Premises after the expiration
of the Term and does not surrender possession of the Leased Premises within
thirty (30) days after Landlord notifies Tenant that Landlord has secured a
signed lease agreement for the lease of any portion of the Leased Premises by a
new tenant, Tenant shall be liable to Landlord for all direct and consequential
damages that Landlord may suffer on account of Tenant's failure to so surrender
to Landlord possession of the Leased Premises, and will indemnify and save
Landlord harmless





25

--------------------------------------------------------------------------------

 



 

from and against all claims made by any succeeding tenant of the Leased Premises
against Landlord on account of such delay of Landlord in delivering possession
of the Leased Premises to said succeeding tenant to the extent that such delay
is occasioned by such failure of Tenant to so surrender the Leased Premises in
accordance herewith.

No receipt of money by Landlord from Tenant after termination of this Lease or
the service of any notice of commencement of any suit or final judgment for
possession shall reinstate, continue or extend the Term of this Lease or affect
any such notice, demand, suit or judgment, or otherwise limit or affect any
other remedies available to Landlord hereunder.

38.       SURRENDER.  No act or thing done by Landlord or its agents during the
Term of this Lease shall be deemed an acceptance of a surrender of the Leased
Premises, and no agreement to accept a surrender of the Leased Premises shall be
valid unless it be made in writing by a duly authorized officer or agent of
Landlord.

39.       PERSONAL PROPERTY TAX.  Tenant shall be responsible for and shall pay
before delinquency all municipal, county or state taxes assessed during the Term
of this Lease against any personal property of any kind, owned by or placed in,
upon or about the Leased Premises by Tenant.

40.       SIGNS.  Tenant shall have no right to place any signs, posters or
plaques on the interior windows or glass doors of the Leased Premises without
Landlord's prior written consent.  Tenant shall remove all Landlord signage on
the Leased Premises prior to opening for business in the Leased Premises. 
Tenant shall have the right to place signage in compliance with Landlord’s
Signage Criteria for Office Signage District as set forth on Exhibit “E”.  All
signs shall be installed at Tenant’s sole cost and expense and in compliance
with all applicable laws, ordinances and regulations, and the County of Henrico,
Virginia’s signage requirements.  Tenant is solely responsible for satisfying
the County of Henrico signage requirements with respect to its exterior
signage.  Tenant’s signage shall be installed by Tenant within thirty (30) days
after Tenant’s opening for business in the Leased Premises.  Landlord shall have
the right to prohibit any advertising by Tenant which, in Landlord’s opinion,
tends to impair the reputation of Libbie Mill – Midtown or the Building or its
desirability as a high quality mixed use community.  Landlord shall have the
unrestricted right to change the Building's name or street address; provided,
however, in connection with any such change, Landlord shall promptly reimburse
Tenant for Tenant’s actual costs in re-signing, issuing new letterhead, issuing
new business cards, and other such matters, with such reasonable actual costs
not to exceed One Hundred Thousand and No/100 Dollars ($100,000.00) for each
such change.  Any signs installed by Tenant without Landlord’s consent may be
removed by Landlord at Tenant’s sole cost and expense.

41.       TRIAL BY JURY.  It is mutually agreed by and between Landlord and
Tenant that the respective parties hereto shall and they hereby do waive trial
by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other on any matters arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, and Tenant's
use or occupancy of the Leased Premises.

42.       INVALIDITY OF PROVISION.  If any term, provision, covenant or
condition of this Lease or the application thereof to any person or circumstance
shall, to any extent, be invalid





26

--------------------------------------------------------------------------------

 



 

or unenforceable, the remainder of this Lease or the application of such term,
provision, covenant or condition to persons or circumstances other than those as
to which it is held invalid or unenforceable shall not be affected thereby and
each term, provision, covenant or condition of this Lease shall be valid and be
enforceable to the fullest extent permitted by law.

43.       GOVERNING LAW.  This Lease shall be governed by, and construed and
enforced in accordance with, the laws of the Commonwealth of Virginia.

44.       TIME OF ESSENCE.  It is understood and agreed between the parties
hereto that time is of the essence of all the terms, provisions, covenants and
conditions of this Lease.

45.       MISCELLANEOUS.  The terms “Landlord” and “Tenant” as defined in this
Lease shall include their respective heirs, successors, executors,
administrators, personal representatives and/or assigns wherever the context so
requires or admits (but nothing in this Section shall constitute a consent by
Landlord to any assignment or subletting by Tenant).  Whenever the context of
this Lease admits or requires, words in the singular shall include the plural,
words in the plural shall include the singular and pronouns of any gender shall
include all other genders.  Paragraph and section headings contained in this
Lease are solely for convenience and shall not affect its construction.  All
references in this Lease to paragraphs, sections or exhibits refer to the
respective parts of this Lease unless such reference expressly identifies
another document.  All references in this Lease to the term “person” shall be
deemed to include individuals, children, firms, associations, joint ventures,
partnerships, estates, trusts, business trusts, syndicates, fiduciaries,
corporations, and all other groups or combinations. This Lease shall be
construed without regard to any presumption or rule requiring construction
against the party who drafted the Lease.

46.       EFFECTIVE DATE.  Submission of this instrument for examination does
not constitute an offer, right of first refusal, reservation of or option for
the Leased Premises or any other space or premises in, on or about the
Building.  This instrument becomes effective as a Lease upon execution and
delivery by both Landlord and Tenant (the “Effective Date”).

47.       COUNTERPARTS.  This Lease may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one instrument.

48.       NO RECORDING.  Neither this Lease, any short form of this Lease nor
any instrument which makes any reference to this Lease may be recorded by Tenant
or Landlord in the Clerk’s Office for the Circuit Court for the County of
Henrico, Virginia.  Any such recording shall constitute a default hereunder.

49.       INTENTIONALLY DELETED.

50.       AUTHORITY.  If Tenant signs as a corporation, execution hereof shall
constitute a representation and warranty by Tenant that Tenant is a duly
organized and existing corporation, that Tenant has been and is qualified to do
business in the Commonwealth of Virginia and in good standing with the
Commonwealth of Virginia, that the corporation has full right and authority to
enter into this Lease, and that all persons signing on behalf of the corporation
were authorized to do so by appropriate corporate action.  If Tenant signs as a
partnership, trust, or other legal entity, execution hereof shall constitute a
representation and warranty by Tenant that Tenant has complied





27

--------------------------------------------------------------------------------

 



 

with all applicable laws, rules and governmental regulations relative to
Tenant's right to do business in the Commonwealth of Virginia, that such entity
has the full right and authority to enter into this Lease and that all persons
signing on behalf of Tenant were authorized to do so by any and all necessary or
appropriate partnership, trust, or other actions.  Execution hereof on behalf of
Landlord shall constitute a representation and warranty by Landlord that
Landlord has complied with all applicable laws, rules and governmental
regulations relative to Landlord's right to do business in the Commonwealth of
Virginia, that such entity has the full right and authority to enter into this
Lease and that all persons signing on behalf of Landlord were authorized to do
so by any and all necessary or appropriate limited liability company actions.

51.       BROKERAGE.  Landlord and Tenant each represent and warrant one to the
other that except as set forth in Item 11 of the BLI Rider, neither of them has
employed any broker in connection with the negotiations of the terms of this
Lease or the execution thereof.  Landlord and Tenant hereby agree to indemnify
and to hold each other harmless against any loss, expense, or liability with
respect to any claims for commissions or brokerage fees arising from or out of
any breach of the foregoing representation and warranty. Landlord agrees to pay
the commissions due to the Tenant’s Broker (as defined in Item 11 of the BLI
Rider) pursuant to a separate written agreement between Landlord and Tenant’s
Broker.

52.       ENTIRE AGREEMENT.  This Lease contains the entire agreement between
the parties hereto and supersedes all previous negotiations leading thereto, and
it may be modified only by an agreement in writing executed and delivered by
Landlord and Tenant.  Tenant acknowledges and agrees that Tenant has not relied
upon any statement, representation, prior written or prior or contemporaneous
oral promises, agreements or warranties except such as are expressed
herein.  Any formally executed addendum to or modification of this Lease shall
be expressly deemed incorporated by reference herein unless a contrary intention
is clearly stated therein.

 

As of the date hereof, this Lease consists of thirty three (33) pages, plus the
BLI Rider, the Option to Renew Rider, Exhibit “A” (PUP and PROFFERS), Exhibit
“B” (“Prohibited Uses”), Exhibit “C” (Rules and Regulations), Exhibit “D”
(Subordination, Non-Disturbance and Attornment Agreement), Exhibit “E”
(“Landlord’s Signage Criteria”), Exhibit “F” (BOMA Calculations), Exhibit “G”
(Notice of Delivery and Acceptance”), Exhibit “H” (Landlord’s Wiring
Instructions), Exhibit “I” (Guaranty), Exhibit “J” (Janitorial Specifications),
and Exhibit “K” (Landlord’s Work).  In addition, one or more Riders are
attached.  In the event one or more Riders are attached hereto, the provisions
thereof shall govern over any inconsistent provision in the body of this Lease.

53.       DEED OF LEASE.  This Lease is hereby deemed to be a deed of lease
executed under seal.

 

54.       ENVIRONMENTAL HAZARDS. Landlord is not aware of any past or present
release of any hazardous substances, hazardous materials, toxic substances or
other similar or regulated substances, residues or wastes, pollutants, petroleum
products and by-products (“Hazardous Materials”) at, on, under, or surrounding
the Leased Premises and has not received any warning notices, notices of
violation, administrative complaints, judicial complaints, or other formal or
informal notices from any environmental or governmental agency alleging that the





28

--------------------------------------------------------------------------------

 



 

presence of Hazardous Materials at, on, under, or surrounding the Leased
Premises is in violation of, or gives rise to liability under, any applicable
federal, state or local laws, statutes, ordinances, regulations or rulings
relating to preservation or protection of human health and the environment
and/or relating to the handling, treatment or disposal of Hazardous Materials
waste, including, without limitation, related to the release or threatened
release of Hazardous Materials (“Environmental Laws”).  Tenant represents,
warrants, covenants and agrees that it shall not transport, dispose of, or store
in, on or around the Leased Premises any Hazardous Materials. Tenant shall
document its hazardous waste disposal, if any, and keep the same on file for
five (5) years and to document the same by one of the following types of
documentation: a hazardous waste manifest; a bill of lading from a bonded
hazardous substance transporter showing shipment to a licensed hazardous waste
facility; or a confirmation of receipt of materials from a recycler, a waste
exchange operation, or other permitted hazardous waste management
facility.  Tenant agrees not to generate hazardous effluents.  In the event of a
breach of the provisions of this Section 54 by either party, the other party
shall, in addition to all of its rights and remedies under this Lease and
pursuant to law, require such party to remove any or all of such hazardous
materials from the Leased Premises in the manner prescribed for such removal by
all requirements of law.  Tenant agrees to allow reasonable access to facilities
for monitoring of the above by Landlord, Henrico County, the Virginia Department
of Environmental Quality or any other local, state or federal governmental
authority to assure compliance with the above as well as any other conditions
relating to the use of the subject property.

Landlord agrees to indemnify and hold Tenant harmless from and against any and
all liabilities, claims, damages, and expenses whatsoever arising from or
incident to (a) the material inaccuracy of Landlord’s disclosure or breach of
Landlord’s representation related to Hazardous Materials, and (b) the presence
of Hazardous Materials in and around the Leased Premises which have not been
introduced by Tenant.  Tenant agrees to indemnify and hold Landlord harmless
from and against any and all liabilities, claims, damages, and expenses
whatsoever arising from or incident to (x) the breach of Tenant’s covenants in
this Lease related to Hazardous Materials, and (y) impairment of the
environmental condition of the Leased Premises caused by Tenant’s operation on
the Leased Premises.

The provisions of this Section 54 shall survive the expiration or sooner
termination of this Lease.

55.       EXCULPATION.  Notwithstanding any provision in this Lease to the
contrary, Tenant agrees to look solely to Landlord’s then interest in the
Building for recovery of any judgment from Landlord, it being understood and
agreed by Tenant that Landlord (or its representatives, agents, partners,
shareholders, directors, employees, fiduciaries and officers) shall never be
personally liable for any such judgment or for the payment of any monetary
obligation due Tenant under this Lease or otherwise.  If this Lease is executed
on behalf of Landlord by any other party acting as agent for Landlord, then said
other party shall be deemed to be acting as agent only and shall not in any
event be held liable to Tenant for the fulfillment or nonfulfillment of any of
the terms, covenants or conditions of this Lease or for any action or proceeding
that may be taken by Landlord against Tenant or by Tenant against Landlord,
including but not limited to, any such action arising out of the performance or
nonperformance by Landlord’s agent of any act pursuant to Landlord’s
direction.  Any waiver of Landlord’s liability hereunder, including, but not
limited to any waiver of subrogation rights, shall apply with equal force and
effect to such agent,





29

--------------------------------------------------------------------------------

 



 

except when such liability arises out of the grossly negligent acts or omissions
or willful misconduct of such agents.

56.       FORCE MAJEURE.  Whenever and to the extent that Landlord or Tenant
shall be unable to fulfill, or shall be delayed or restricted in the fulfillment
of any obligation, or the curing of a default, under any provision of this
Lease, other than the payment of Rent, by reason of strike, lock-out, war or
acts of military authority, rebellion or civil commotion, fire or explosion,
flood, wind, water, earthquake, acts of God or other casualty or by reason of
being unable to obtain any materials, goods, equipment, services, utilities or
labor required to enable such party to fulfill such obligation or to cure such
default or by reason of any statute or law or any regulation or order passed or
made pursuant thereto or by reason of any order or direction of any
administrator, controller, board or any governmental department or officer or
other authority, or by reason of such party’s inability to obtain any permission
or authority required thereby, or by reason of any other cause beyond such
party’s control or not wholly or mainly within such party’s control, that delays
the performance of any obligation under this Lease, despite such party’s
commercially reasonable efforts to fulfill the obligation (“Force Majeure”),
whether of the foregoing character or not, such party shall, so long as any such
impediment exists, be relieved from the fulfillment of such obligation and the
other party shall not be entitled to compensation for any damage, inconvenience,
nuisance or discomfort thereby occasioned; provided however, that, if either
party is to claim the occurrence of any event of Force Majeure, such party must
give written notice to the other party of the occurrence of the event of Force
Majeure within ten (10) days after such party has actual knowledge of occurrence
of any such event of Force Majeure. If either party fails to deliver timely
written notice of any such event of Force Majeure, such party shall not be
entitled to any such relief from the fulfillment of such obligation. For the
purposes of this section, “commercially reasonable efforts” means anticipating
any potential Force Majeure event and addressing the effects of any such event
(a) as it is occurring and (b) after it has occurred, to prevent or minimize any
resulting delay to the greatest extent possible.

57.       SPECIAL BANKRUPTCY PROVISIONS.

a)         If Tenant assumes this Lease and proposes to assign the same pursuant
to the provisions of the Bankruptcy Code, 11 U.S.C. 101 et seq. (the “Bankruptcy
Code”), to any person or entity who shall have made a bona fide offer to accept
an assignment of this Lease on terms acceptable to Tenant, then notice of such
proposed assignment, setting forth (i) the name and address of such person, (ii)
all of the terms and conditions of such offer, and (iii) the adequate assurance
to be provided Landlord to assure such person's future performance under the
Lease, including, without limitation, the assurance referred to in Section
365(b)(3) of the Bankruptcy Code, shall be given to Landlord by Tenant no later
than twenty (20) days after receipt by Tenant, but in any event no later than
ten (10) days prior to the date that Tenant shall make application to a court of
competent jurisdiction for authority and approval to enter into such assignment
and assumption, and Landlord shall thereupon have the prior right and option, to
be exercised by notice to Tenant given at any time prior to the effective date
of such proposed assignment, to accept an assignment of this Lease upon the same
terms and conditions and for the same consideration, if any, as the bona fide
offer made by such person, less any brokerage commissions which may be payable
out of the consideration to be paid by such person the assignment of this Lease.





30

--------------------------------------------------------------------------------

 



 

b)         Any person or entity to which this Lease is assigned pursuant to the
provisions of the Bankruptcy Code, 11 U.S.C. 101 et seq., shall be deemed
without further act or deed to have assumed all of the obligations arising under
this Lease on and after the date of such assignment.  Any such assignee shall
upon demand execute and deliver to Landlord an instrument confirming such
assumption.

c)         Notwithstanding anything in this Lease to the contrary, all amounts
payable by Tenant to or on behalf of Landlord under this Lease, whether or not
expressly denominated as rent, shall constitute rent for the purposes of Section
502(b)(7) of the Bankruptcy Code, 11 U.S.C. 502(b)(7).

58.       MOLD, MILDEW AND FUNGUS.  Tenant acknowledges that it is necessary for
Tenant to provide appropriate climate control at the Leased Premises, keep the
Leased Premises clean, and take other measures to retard and prevent mold and
mildew from accumulating in the Leased Premises.  Tenant agrees to notify
Landlord of any visible moisture accumulation on windows, walls and other
surfaces as soon as reasonably possible, so that Landlord may arrange for its
removal.  Tenant agrees not to block or cover any of the heating, ventilation or
air-conditioning ducts in the Leased Premises.  Tenant shall run the air
conditioning system in the Leased Premises to maintain the temperature in the
Leased Premises at 78° F or less, to minimize humidity in the Leased
Premises.  When Tenant receives knowledge of any of the following, Tenant agrees
to promptly report to the Landlord: (i) any evidence of a water leak or
excessive moisture in the Leased Premises, as well as in any storage room,
garage or other common area; (ii) any evidence of mold or mildew-like growth
that cannot be removed by simply applying a common household cleaner and wiping
the area; and (iii) any inoperable doors or windows.  Landlord agrees to
promptly repair any failure or malfunction in the heating, ventilation and air
conditioning systems in the Leased Premises after notice thereof from
Tenant.  Tenant shall be responsible for any damage to the Leased Premises and
Tenant’s property as well as injury to the Tenant, its agents, employees,
invitees, guests, licensees and customers resulting from Tenant’s failure to
comply with the terms of this Section 58.

59.       USA PATRIOT ACT CERTIFICATION. Pursuant to Executive Order 13224,
signed by President George W. Bush on September 24, 2001, each party hereby
certifies that:

It is not acting, directly or indirectly, for or on behalf of any person, group,
entity, or nation named by any Executive Order or the United States Treasury
Department as a terrorist, "Specially Designated National and Blocked Person,"
or other banned or blocked person, entity, nation, or transaction pursuant to
any law, order, rule, or regulation that is enforced or administered by the
Office of Foreign Assets Control; and it is not engaged in this transaction,
directly or indirectly on behalf of, or instigating or facilitating this
transaction directly or indirectly on behalf of, any such person, group, entity,
or nation.

 

60.       CONFIDENTIALITY.  Landlord and Tenant agree that the terms and
provisions of this Lease and any other information exchanged between the parties
which is not generally known to the public shall be confidential, provided that
nothing herein shall restrict or limit the parties’ from communicating with
third parties such as lenders, attorneys, and shareholders to whom disclosure is
necessary or required by law.  Landlord and Tenant acknowledge and agree that it
shall not be a breach of this confidentiality provision to announce the
existence of this Lease





31

--------------------------------------------------------------------------------

 



 

without disclosing the terms and provisions hereof.  Upon full execution of this
Lease, Landlord and Tenant shall be permitted to issue public announcements
regarding this Lease subject to reasonable approval from the other party of the
contents of same.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

 





32

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have signed, sealed and delivered this
Lease on the day and year first above written.

 

 

LANDLORD:

 

 

 

LM RETAIL, LLC,

 

a Virginia limited liability company

 

 

 

By:

/s/ Wayne Chasen

 

Name:

Wayne Chasen

 

Title:

Co-Manager

 

 

 

TENANT:

 

LUMBER LIQUIDATORS SERVICES, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Martin D. Agard

 

Name:

Martin D. Agard

 

Title:

Chief Fianncial Officer

 

 

 



33

--------------------------------------------------------------------------------

 



 

EXHIBIT “A”

PROVISIONAL USE PERMIT AND PROFFERS

(see attached)

 

 

 



A-1

--------------------------------------------------------------------------------

 



 

 

 

 

New Microsoft Word Document_exhibit10_page_01.gif [ll20181231ex10350330b001.gif]

 

 

COMMONWEALTH OF VIRGINIA County of HENRico John A. Vithoulkas County Manager AUG
20 2013 August 18, 2015 Midtown Land Partners, LLC c/o Wayne Chasen Gumenick
Properties 4901libbie Mill East Boulevard Suite 200 Richmond, VA 29230 Re:
Provisional Use Permit PUP2015-00006 Dear Sirs: The Board of Supervisors at its
meeting on August 11, 2015, approved your request for a Provisional Use Permit
under Sections 24-32.1(aa), 24-34{p), and 24-122.1 of Chapter 24 of the County
Code to amend conditions of PUP2014-00014 for the mixed­ use development on
Parcels 771-740-9118, 772-740-0431,-1137,-1743,-2229,-2836, -4023, 773-739-6286,
-8155, 773-740-5043, -8899, -9498, 773-741-2637, -3132, -3726, -4222, -5414,
-so11, -6soa, -7505, -s102, n4-739-4371, -5043, -5750, 774-740-oose, -0894,
-1592,-2190, -2403, -2888, -3584,-4182, -4708iocated on the east line of Libbie
Avenue approximately 310' north of W. Broad Street (U.S. Route 250) to its
intersection with N. Crestwood Avenue, then along the east line of Spencer Road
to the south line of Bethlehem Road and the west line of Staples Mill Road (U.S.
Route 33), subject to the following conditions: 1. Height Limitations. Height
limitations shall be as follows, unless otherwise permitted during the Plan of
Development for such building; • • • One. building may be up to a maximum of 250
feet in height; Two buildings may be up to a maximum of 175 feet in height; and
The remainder of all buildings, other than townhouses or two-over-two stacked
condominiums, may be up to a maximum of 100 feet in height unless further
restricted by proffered condition 2. Floor Area Limitations. The maximum square
footage of any use other than an office building, parking garage, hotel or
multi-unit residential use shall not exceed 25,000 square feet in floor area,
except that: • A fitness center/health club may be permitted up to 60,000 square
feet of floor area: (804) 601-4206 PARHAM & HUNGARY SPRING ROADS I P.O. BOX
90n5/ HENRICO, VIRGJNIA2327:H>n5 FAX (804) 501-4162 A-2

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_02.gif [ll20181231ex10350330b002.gif]

Midtown Land Partners, LLC August 18,2015 Page 2 •A grocery store and/or gourmet
food store shall each be permitted up to 65,000 square feet of floor area; and •
A public library may be permitted up to 65,000 square feet of floor area. 3.
Vendor Areas. Areas of the Property may be designated on the Master Plan, as may
be revised from time to time, or a Plan of Development, for the preparation of
food or beverages or the sale or display of merchandise conducted in an open
area or structure by one or more individual vendors operating from stalls,
stands, carts, vehicles or other spaces which are rented or otherwise made
available to such vendors. Such activities may include a market, sale of
merchandise as part of a permitted festival or other similar special event, or
the outdoor display or sale by a single food or beverage vendor, operated as an
incidental part of retail activity regularly conducted from within a permanent
building on the premises. Clearance areas next to outdoor vending areas shall
not be reduced to less than four (4) feet, except to accommodate a permitted
festival or other similar special event. Convenience trash receptacles shall be
provided for each block that contains an outdoor vending area. 4. Drive-Through
Service. Drive-through service windows for specialty coffee, specialty beverage
or pastry, banks, drug stores, and dry cleaner uses shall be the only drive
through services permitted on-site. 5. Outdoor Dining. Outdoor dining areas
shall be designated on an approved Plan of Development and shall not reduce the
adjacent sidewalk width to less than five (5) feet, unless otherwise approved by
the Director of Planning. 6. Emergency Communication Systems. This condition
shall apply to every new building and any subterranean parking or storage area
except the following: • • • Above grade single-story buildings of less than
20,000 square feet; Elevators; and Stairwells. All new buildings shall have
approved radio coverage for emergency responders within the building based upon
the County's existing public safety communication systems coverage levels at the
exterior of the building. This shall not require improvement of the existing
public safety communication systems. Buildings and structures that cannot be
constructed to provide the minimum coverage specifications shall be equipped
with an amplification system or an active device that complies with the
following criteria or any other system approved in writing by the Henrico County
Communications Systems Manager. The owner of any building or structure to which
this condition applies shall be responsible for all costs including design,
purchase, installation, periodic testing and maintenance associated with the
in-building solution. A-3

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_03.gif [ll20181231ex10350330b003.gif]

Midtown Land Partners, LLC August 18,2015 Page3 Buildings and structures which
cannot support the required level of radio coverage shall be equipped with a
radiating cable system, a distributed antenna system with Federal Communications
Commission (FCC)-certified signal boosters. or other system approved by the
County of Henrico Communications Systems Manager, in order to achieve the
required adequate radio coverage. Amplification systems capable of operating on
frequencies licensed to any public safety agency by the FCC shall not be
installed without prior coordination and approval of the Henrico County
Communications Systems Manager. The in­ building solution shall be capable of
modification or expansion in the event frequency changes are required by the FCC
or additional frequencies are made available by the FCC. The emergency responder
radio coverage system installation and components shall also comply with all
applicable federal regulations including, but not limited to, FCC 47 CFR Part
90.219. All new in-building solutions installed must be registered with the FCC
per the public notice OA 14-15 January 7, 2014. Fire Protection-structured
Parking. A 3" standpipe for fire protection shall be provided within all
structured parking at approximately 200' intervals. The exact location of these
improvements will be determined by the Division of Fire during Plan of
Development review. 7. 8. Fire Protection. All structures, including parking
structures, other than open, standalone parking garages, shall be fully
sprinkled for fire protection. 9. Crime Prevention. Prior to occupancy of any
structure containing commercial or office uses, the applicant and the Crime
Prevention Unit of the Division of Police shall conduct a security survey of the
property. The applicant shall implement mutually agreed upon security
recommendations. 10. Proffered Conditions. All proffered conditions accepted
with case REZ2015-00018 shall be made a part of this Provisional Use Permit. 11.
Separation Between Townhouse Buildings. Any two rows of townhouse buildings
shall be separated by a distance of not less than five (5) feet. 12. Parking
Plan. The applicant shall provide a minimum of 3,958 park]ng spaces on the
property In a manner consistent with that described in the Libbie Mill Shared
Parking Study dated August 11, 2014 (see case file), prepared by Walter P. Moore
to the extent that the densities reflected therein are reached. Shared parking
Information, including updates to the parking study demonstrating the parking
rates are meeting the needs of approved development on the property, shall be
provided with each Plan of Development and Subdivision or as requested by the
Director of Planning. Each Plan of Development and A-4

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_04.gif [ll20181231ex10350330b004.gif]

Midtown Land Partners, LLC August 18, 2015 Page4 Subdivision submitted for the
property shall also include a tabulation of all parking required per the parking
study. Each Plan of Development and Subdivision submitted shall identify the
location and means of creating additional parking that could accommodate the
difference between the reduced parking standard approved by this permit and the
standards contained in Section 24- 34(m) of the Henrico County Code. 13.Signage
Plan. Signage provided throughout the development shall be consistent with the
Libbie Mill Signage Guidelines dated June 2014 (see case file), unless otherwise
approved by the Director of Planning. 14.Parking Garages. Parking garages shall
be allowed with no associated ground floor retail uses/useable floor space for
residential or nonresidential uses along any fa9ade facing a street. Such
parking garages shall be predominately finished with masonry material similar to
other buildings within the development, unless otherwise approved by the
Planning Commission through the Plan of Development
process.15.Commercial/OfficeSquareFootage.Commercialandofficesquarefootage shall
be allowed to be less than 25 percent of the total building square footage of
the UMU district, but in no case less than 10 percent. 16. Multifamily
Residential Percentage. The number of for-lease multifamily dwelling units shall
be allowed to exceed 30 percent of the total dwelling units of the UMU district,
but in no case shall exceed 1,096 units. The Planning Department has been
advised of the action of the Board of Supervisors and requested to revise its
records. Sincerely, Logo

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_05.gif [ll20181231ex10350330b005.gif]

COMMONWEALTHOF VIRGINIA COUNTYOF HENRICO John A. Vithoulkas County Manager
August 18, 2015 AUG 20 2015 Midtown Land Partners, LLC c/o Wayne Chasen Gumenick
Properties 4901 Libbie Mill East Boulevard Suite 200 Richmond, VA 29230 Re:
Rezoning Case REZ2015-00018 Dear Sirs: The Board of Supervisors, at its meeting
on August 11, 2015, approved your request to amend proffered conditions accepted
with Rezoning Case C-SC-07 on Parcels 771-740- 9118, 772-740-0431, -1137, -1743,
-2229, -2836, -4023, 773-739-6286, -8155, 773-740-5043, -8899, -9498,
773-741-2637, -3132, -3726, -4222, -5414, -6011, -6808, -7505, -8102,
774-739-4371, -5043, -5750, 774-740-0096, -0894, -1592, -2190, -2403, -2888,
-3584, -4182, -4708 located on the east line of Libbie Avenue approximately 31O'
north of W. Broad Street (U.S. Route 250) to its Intersection with N. Crestwood
Avenue, then along the east line of Spencer Road to the south line of Bethlehem
Road and the west line of Staples Mill Road (U.S. Route 33). The Board of
Supervisors accepted the following proffered conditions, dated July 9, 2015,
which further regulates the above described property in addition to all
applicable provisions of Chapter 24, Code of Henrico (Zoning Ordinance:)
APPLICABLE TO ALL 1. Pattern Book. The Property shall be developed in general
conformance with the illustrations and information set forth In the "Libbie Mill
Midtown Pattern Book" (the "Pattern Book") filed herewith (see case file),
unless otherwise requested and specifically approved by the Planning Commission
at the time of Plan of Development, which illustrations and information are
conceptual in nature and may vary in detail. 2.StormWaterManagement Facilities,
Any above-ground wet stormwater management facilities located on the Property
shall be designed and utilized as a water feature amenity and/or designed and
landscaped to make it an integral part of the development and shall be aerated.
(804)501-4208 PARHAM & HUNGARY SPAIIIG ROADS / P.O. BOX 907751HENAJCO,
VIAGINIA2775 FAX (804)501-4162 with the illustrations and information set forth
in the "Libbie Mill Midtown Pattern Book" (the "Pattern Book") filed herewith
(see case file), unless otherwise requested and specifically approved by the
Planning Commission at the time of Plan of Development, which illustrations and
information are conceptual in nature and may vary in detail. 2. Storm Water
Management Facilities. Any above-ground wet stormwater management facilities
located on the Property shall be designed and utilized as a water feature
amenity and/or designed and landscaped to make it an integral part of the
development and shall be aerated. (804) 501-4208 PARHAM & HUNGARY SPRING ROADS I
P.O.BOX 90775 / HENRJCO, VIAGINIA23273-0775 FAX (804) 501-4182 A-6

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_06.gif [ll20181231ex10350330b006.gif]

Midtown Land Partners, LLC August 18, 2015 Page2 3. Overall Density. there shall
be no more than 2,090 residential units developed on the Property, of which no
more than 1,096 may be rental units. In order to meet changing market demands,
but subject to the foregoing limits, the Owner reserves the right to adjust
upward (other than the number of rental units) and/or downward, the number of
each type of unit. The Owner shall maintain a cumulative record of the number
and types of units being developed and provide such record to the County with
each Plan of Development for residential units. · 4. Road Certification. Prior
to the issuance of the first permanent certificate of occupancy in a given phase
of development, the Owner shall provide the Planning Department with
certification from a licensed engineering firm that the roadways within that
phase of development were constructed according to the approved Plan · of
Development and in compliance with Henrico County road design standards and
specifications, to include proper compaction of the sub-base soils, utility
trenches, base stone and asphalt surface, but excluding road widths and turning
radii. 5. Pedestrian Access. A pedestrian access system shall be provided
connecting the major project areas of the development. 6. Restrictive
Covenants/Homeowners' Association. A document shall be recorded in the Clerk's
Office of the Circuit Court of Henrico County, Virginia setting forth controls
on the development and maintenance of such portions of the Property. In
addition, there shall be an Owners' Association(s) that shall be responsible for
the enforcement of the restrictive covenants, including, but not limited to,
maintenance of the common areas and limitations on the parking and storage of
boats, RVs, campers and trailers. 7 Road Improvements. The improvements outlined
in the letter of Monte Lewis, P.E. to Tim Foster, Henrico County Public Works,
dated January 3, 2007, shall be made by the developer of the Property as may be
required by the Director of Public Works. 8. Curb and Gutter. Curb and gutter
shall be used on all streets and shall be designed to meet the current County
standard for either "roll top" curb and gutter which shall measure not less than
three (3) feet from edge of pavement to back of curb, or six (6) inch standard
curb and gutter. Burning on Site. There shall be no burning of construction
debris, materials or vegetation on the Property, except to provide warmth to
workmen using drums not exceeding fifty-five (55) gallons. 9. 10. Satellite
Dishes. Satellite dishes larger than that permitted by Federal law without
restriction shall be prohibited on the Property. 11. All Retail Uses. All retail
uses (excluding health clubs) shall be open to the public only between the hours
of 5:00 a.m. and 12:00 midnight Sunday through Wednesday and 5:00a. m. and 1:00
a.m. Thursday, Friday, and Saturday. A-7

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_07.gif [ll20181231ex10350330b007.gif]

Midtown Land Partners, LLC August 18, 2015 Page 3 12. Severance. The
unenforceability, elimination, revision or amendment of any proffer set forth
herein, in whole or In part, shall not affect the validity or enforceability of
the other proffers or the unaffected part of any such proffer. 13. Parking
Garages. No parking garages (other than individual garages serving individual
units) shall be adjacent to Bethlehem Road and Spencer Road within the
residential neighborhoods areas as shown on the Conceptual / Master Plan (see
case file). 14. Building Height. The height of buildings within the "residential
and/or commercial" area at the comer of Libbie Avenue and North Crestwood Avenue
shall be limited to a maximum of sixty (60) feet. The height of structures
within the "residential and/or commercial" area north of Libbie Lake North
Street and east of Libbie Lake East Street shall be limited to a maximum of
fifty (50) feet. APPLICABLE TO APARTMENT (RENTAU DEVELOPMENT AND MULTIFAMILY
CFOR SALE) CONDOMINIUMS 15. Square Footage. Studio units shall be a minimum of
four hundred fifty (450) square feet of finished floor area in size, one bedroom
units shall be a minimum of five hundred (500) square feet of finished floor
area in size, two bedroom units shall be a minimum of eight hundred (BOO) square
feet of finished floor area in size, and three bedroom units shall be a minimum
of one thousand one hundred (1,100) square feet of finished floor area in size.
The number of studio units shall be limited to no more than twenty percent (20%)
of all units. Architecture. Buildings shall be in general conformance with the
architectural themes displayed in the Pattern Book (see case file), which
illustrations and information are conceptual in nature and may vary in detail.
16. 17. Exterior Materials. Buildings shall have exposed exterior front, rear
and side walls (above finished grade) primarily of brick, glass, split face
block, architectural precast concrete, cementitious or composite-type siding,
stone, marble or granite, or a combination of the foregoing or other material(s)
of similar quality. No building shall be covered with or have exposed to view
any unadorned or unfinished concrete block. Soffit and exterior ceiling
materials shall be constructed using non-combustible material. 1B. Sound
Suppression. Interior dwelling unit separation walls between units,
floor/ceiling assemblies between units, and/or floor/ceiling assemblies between
office/commercial and residential units In buildings shall be designed to have a
minimum sound transmission coefficient rating of 54 as evidenced by a cross­
sectional detail, reviewed and approved by a certified architect or engineer as
to the approved assembly accomplishing the sound coefficient rating, which shall
be included in the building permit application. A-8

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_08.gif [ll20181231ex10350330b008.gif]

Midtown Land Partners, LLC August 18, 2015 Page4 APPLICABLE TO ALL TOWNHOMES
(FOR SALE) AND APPLICABLE TO ALL STACKED TOWNHOME-STYLE (FOR SALE) CONDOMINIUMS
(''TOWNHOMES") 19. Exterior Materials. Townhomes shall have exposed exterior
front, rear and side walls (above finished grade) primarily of brick, glass,
split face block, architectural precast concrete, cementitious or
composite--type siding, stone, or a combination of the foregoing or other
material(s) of similar quality. No building shall be covered with or have
exposed to view any unadorned or unfinished concrete block. Soffit and exterior
ceiling materials shall be constructed using non-combustible material. 20.
Building Height. Townhomes shall not exceed fifty (50) feet in height as
measured consistent with the definition of "building height" as set forth in the
Henrico County Zoning Ordinance. 21. Sound Suppression. Interior dwelling unit
separation walls between units in Townhomes shall be designed to have a minimum
sound transmission coefficient rating of 54 as evidenced by a cross-sectional
detail, reviewed and approved by a certified architect or engineer as to the
approved assembly accomplishing the sound coefficient rating, which shall be
included in the building permit application. 22. Fences. Any fences greater than
forty-two (42) inches in height shall be constructed of vinyl, finished masonry
or constructed with a combination of masonry piers and aluminum, metal or cast
iron pickets. No wooden stockade­ type fences or chain link fences shall be
permitted. 23. Limitation on Development. Areas labeled "residential
neighborhoods" as shown on the Conceptual Master Plan (see case file) shall only
be developed for Townhomes. APPLICABLE TO TOWNHOMES (FOR SALE) 24. Townhome Type
A. a. Square Footage. Units shall be a minimum of one thousand two hundred
(1,200) square feet of finished floor area in size. b. Architecture. Townhome A
shall be in general conformance with the architectural themes displayed in the
Pattern Book (see case tile), which illustrations and information are conceptual
in nature and may vary in detail. 25. Townhome Type B. - Square Footage. Units
shall be a minimum of one thousand five hundred (1,500) square feet of finished
floor area in size. A-9

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_09.gif [ll20181231ex10350330b009.gif]

Midtown Land Partners, LIC August 18, 2015 Page 5 b. Architecture. Townhome B
shall be in general conformance with the architectural themes displayed in the
Pattern Book (see case file), which illustrations and information are conceptual
in nature and may vary in detail. 26. Townhome Type C. a. Square Footage. Units
shall be a minimum of one thousand eight hundred (1,800) square feet of finished
floor area in size. b. Architecture. Townhome C shall be in general conformance
with the architectural themes displayed in the Pattern Book (see case file),
which illustrations and information are conceptual in nature and may vary in
detail. 27. Townhome Type D. a. Square Footage. Units shall be a minimum of two
thousand (2,000) square feet of finished floor area in size. b. Architecture.
Townhome D shall be in general conformance with the architectural themes
displayed in the Pattern Book (see case file), which illustrations and
information are conceptual in nature and may vary in detail. APPLICABLETO
STACKED TOWNHOME-STYLE (FOR SALE) CONDOMINIUMS (TYPE El 28. Square Footage.
Units shall be a minimum of one thousand two hundred (1,200) square feet of
finished floor area In size. 29. Architecture. Type E units shall be in general
conformance with the architectural themes displayed In the Pattern Book (see
case file), which illustrations and information are conceptual in nature and may
vary in detail. APPLICABLE TO COMMUNITY BUILDING 30. Amenities. Prior to the
issuance of three hundred (300) certificates of occupancy for owner-occupied
residences, a Community Building for use by homeowners shall be provided and
include, at a minimum, a business center, meeting space and a swimming pool. 31.
Square Footage. The Community Building shall have a minimum of five thousand
(5,000) square feet of finished floor area. 32. Architecture. The Community
Building shall be in general conformance with the architectural themes displayed
in the Pattern Book (see case fire), which illustrations and information are
conceptual in nature and may vary in detail. A-10

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_10.gif [ll20181231ex10350330b010.gif]

Midtown Land Partners, LLC August 18, 2015 Page 6 33. Exterior Materials. The
Community Building shall have exposed exterior front, rear and side walls (above
finished grade) primarily of brick, glass, architectural precast concrete,
cementitious or composite-type siding, stone, or a combination of the foregoing
or other materlal(s) of similar quality. No building shall be covered with or
have exposed to view any unadorned or unfinished concrete block. Soffit and
exterior ceiling materials shall be constructed using non-combustible material.
APPLICABLE TO COMMERCIAL/OFFICE DEVELOPMENT 34. Prohibited Uses. The following
uses shall be prohibited on the Property: a. b. automotive filling and service
stations including towing service; billiard, bagatelle, video game or a bingo
parlor, unless accessory to a permitted use; flea markets or antique auctions:
billboards; recycling facilities; funeral homes, mortuaries, crematories and/or
undertaking establishments; dance halls; truck stops; gun shop, sales and
repair; sign painting shops; theaters; communication towers: general hospitals,
sanitoriums and charitable institutions for human care; adult businesses as
defined by Section 24-3 of the Henrico County Code; establishments whose primary
business is check cashing and/or the making of payday loans as defined and
regulated by Sections 6.1-432 et seq. and 6.1-444 et seq. of the Code of
Virginia (the foregoing shall not preclude banks, savings and loans or similar
financial institutions that are not regulated by the foregoing Virginia Code
sections); restaurants with drive-thru windows, not to exclude, however,
restaurants with dedicated parking spaces for the pick-up of carry-out food nor
restaurants whose primary business is the sale of specialty coffees or other
non-alcoholic beverages or pastry; car title loan operations; fuel pumps
associated with permitted uses; and motels or motor lodges. c. d. e. f. g. h. i.
j. k. I. m. n. o. p. q. r. s. 35. Architecture. The buildings st1all be in
general conformance with the architectural themes displayed In the Pattern Book
(see case file), which illustrations and information are conceptual in nature
and may vary in detail. A-11

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_11.gif [ll20181231ex10350330b011.gif]

Midtown Land Partners, LLC August 18,2015 Page7 36. Exterior Materials. The
buildings shall have exposed exterior front, rear and side walls (above finished
grade) primarily of brick, glass, split face block, architectural precast
concrete, cementitious or composite-type siding, stone, marble or granite, or a
combination of the foregoing or other material(s) of similar quality. No
building shall be covered with or have exposed to view any unadorned or
unfinished concrete block. Soffit and exterior ceiling materials shall be
constructed using non-combustible material. 37. Outdoor Music. Outdoor music
shall not be permitted on the Property after 11:00 p.m. 38. Restaurant
Ventilation. The developer shall install an adequate restaurant ventilating and
exhaust system to minimize smoke, odors, and grease vapors. The plans and
specifications shall be included with the building permit application for review
and approval. If, in the opinion of the County, the type system provided is not
effective, the Planning Commission retains the rights to review and direct the
type of system to be used. The Planning Department has been advised of the
action of the Board of Supervisors and will revise its records. Sincerely, LOGO
John A Vithoulkas.­ County Manager pc: LM Retail, LLC LM Office/Retail A, LLC
County of Henrico, Virginia James W. Theobald, Esquire Director, Real Estate
Assessment A-12

 

 



 

--------------------------------------------------------------------------------

 



 

EXHIBIT “B”

PROHIBITED USES

 

The following uses shall be prohibited on the Leased Premises:

 

1.   Automotive filing and service stations including towing service;

2.   Billiard, bagatelle, video game or a bingo parlor, unless accessory to a
permitted use;

3.   Flea markets or antique auctions;

4.   Billboards;

5.   Recycling facilities;

6.   Funeral homes, mortuaries, crematories and/or undertaking establishments;

7.   Dance halls;

8.   Truck stops;

9.   Gun shop, sales and repair;

10. Sign painting shops;

11. Theatres;

12. Communication towers;

13. General hospitals, sanitariums and charitable institutions for human care;

14. Adult businesses as defined by Section 24-3 of the Henrico County Code;

15. Establishments whose primary business is check cashing and/or the making of
payday loans and/or the making of car title loans as defined and regulated by
Sections 6.2-1800 et seq. and 6.2-2200 et seq. of the Code of Virginia (the
foregoing shall not preclude banks, savings and loans or similar financial
institutions that are not regulated by the foregoing Virginia Code sections);

16. Restaurants with drive-thru windows, not to exclude, however, restaurants
with dedicated parking spaces for the pick-up of carry-out food nor restaurants
whose primary business is the sale of specialty coffees or other non-alcoholic
beverages or pastry;

17. Fuel pumps associated with permitted uses;

18. Motels or motor lodges;

19. Sleeping or lodging, to include apartments;

20. Any business or use that emits outside of its premises offensive fumes, dust
or vapors or objectionable sounds or unreasonably creates fire, explosive or
other hazard;

21. Any public or private legal nuisance;

22. A church or other house of worship;

23. A “junkyard”; a so-called “flea market”; a store promoting itself as
conducting sales of closeout, bankruptcy, fire or damaged office merchandise
(excluding office space used in connection with and ancillary to, a permitted
retail use hereunder);

24. A convenience store, a fuel dispensing facility or a drive through Dunkin
Donuts store or any combination of such uses; for purposes of this provision,
the term “convenience food store” means any store generally recognized by the
retail food industry as being a convenience food store, including but not
limited to, the type of store operated by Wawa, Sheetz, 7-Eleven, Turkey Hill,
Hess, QuikCheck, Royal Farms, Circle K, Exxon-Mobil (On the Run), Race Trac,
Gate or Hess Express; for purposes of this provision, the term “fuel dispensing
facility” means a fuel service station, including a self-service station; for
purposes of this provision, the term “drive through Dunkin Donuts store” means a
store





B-1

--------------------------------------------------------------------------------

 



 

with a drive through lane for quick pick up primarily engaged in the sale of
donuts and operated by Dunkin Donuts;  and

25. Within the building located at 4901 Libbie Mill Boulevard in Libbie Mill –
Midtown, a bank, bank branch (whether or not such bank accepts deposits),
lending institution, ATM provider, savings and loan, credit union or similar
type financial institution, or mortgage company.

26. An operation whose primary business is boxing, mixed martial arts, kick box
training or kick box fitness courses.

27. Within the buildings 4900 Libbie Mill East Boulevard, 4901 Libbie Mill East
Boulevard, 5001 Libbie Mill East Boulevard and 4901 Bakers Mill Lane, a
restaurant that sells “breakfast and/or brunch items” (as defined below) (the
“Restricted Use”).  The foregoing restriction shall not apply to (i) a smoothie
and/or juice shop or (ii) a coffee shop or (iii) a bakery/donut/pastry shop or
(iv) a restaurant that remains open for business after 3:00 pm or (v) a
restaurant that has less than 2,000 rentable square feet.  The Restricted Use
shall not be deemed to prohibit the sale of breakfast and/or brunch items as an
incidental part of an occupant’s business.  As used herein, incidental sales
shall mean that the sale of breakfast and/or brunch items during Crafted’s hours
of operation on any one day shall not constitute more than twenty percent (20%)
of such occupant’s total gross sales made on such day during Crafted’s hours of
operation from such occupant’s premises.  By way of example, if such occupant’s
total gross sales on Saturday during Crafted’s hours of operation is $5,000 and
such occupant’s gross sales from the sale of breakfast and/or brunch items
during Crafted’s hours of operation on Saturday exceeds $1,000, the sale of such
breakfast and/or brunch items shall not be deemed to be an incidental part of
such occupant’s business.  As used herein, “breakfast and/or brunch items” shall
include, but not be limited to, eggs (whether served separately or as a primary
ingredient in dishes such as crepes (other than as a dessert item, eggs
benedict, skillets and burritos), pancakes of any type, omelets of any type and
waffles of any type.    The Restricted Use shall not apply to an existing tenant
with the existing right as of the date of this Lease under such tenant’s
existing lease to serve “breakfast and/or brunch items” for special occasion
brunches (i.e., Mother’s Day, Father’s Day, etc.).

 

 



B-2

--------------------------------------------------------------------------------

 



 

EXHIBIT “C”

 

RULES AND REGULATIONS

1.         Tenant shall not carry on, conduct, permit, allow in or from the
Leased Premises any business other than that specifically provided for herein as
Tenant's permitted use set forth in Section 7 of the BLI Rider, without prior
written consent of Landlord.

 

2.         The water and wash closets and urinals shall not be used for any
other purpose than the purpose for which they were respectively constructed, and
the expense of any breakage, stoppage or damage resulting from violations of
this rule shall be borne by Tenant or tenants, who, or whose clerks, agents,
servants or licenses shall have cause it.

 

3.         Tenant shall not make or permit any noises in the Building in
violation of applicable law.

 

4.         Tenant must, upon the termination of this Lease, leave the windows
and doors in the Leased Premises in like condition as of the date the Lease,
ordinary wear and tear excepted, and must then surrender all keys to Landlord.

 

5.         Intentionally deleted.

 

6.         Tenant shall not do or permit anything to be done within the Leased
Premises, or bring anything therein which shall in any way increase the rate of
fire insurance on the Building, or on the property kept therein, or obstruct or
interfere with the rights of other tenants, or in any way injure or annoy them
or those having business with them, or conflict with the regulations of the fire
department, or the fire laws, or with any insurance policy upon the Building or
part thereof, or with any rules or ordinances established by the Board of Health
or other governmental authority.  Tenant shall not use any other method of
heating than that supplied by Landlord.

 

7.         Tenant will ensure each day that the windows and doors are closed and
securely locked before leaving the Leased Premises.

 

8.         Landlord shall have power to prescribe the weight and position of
safes, which shall, if considered necessary by Landlord, stand on two-inch thick
plank strips to distribute the weight.  All damage done to the Building by
taking in or putting out a safe or any other article of Tenant's office
equipment, or due to its being on the Leased Premises, shall be repaired at the
sole cost and expense of Tenant.

 

9.         If Tenant desires to introduce electrical signaling equipment,
telegraphic, telephonic or other wires and instruments, Landlord will direct the
electricians as to where and how the same are to be placed, and without such
directions no placing, boring or cutting for wires will be permitted.  Landlord
shall in all cases retain the right to require the placing and using of such
electrical protecting devices to prevent the transmission of excessive currents
of electricity into or through the Building, and to require the changing of
wires and of their placing and arrangement as Landlord may deem necessary, and
further to require compliance on the part of all using or seeking access to such
wires and such rules as Landlord may establish relating thereto, and in the
event of





C-1

--------------------------------------------------------------------------------

 



 

non-compliance with the requirements and rules Landlord shall have the right to
immediately cut and prevent the use of such wires.

 

10.       No room or rooms shall be occupied or used as sleeping or lodging
apartments at any time, nor shall Tenant sublet any part of said premises, or
permit any other person to have or use desk space therein without the prior
written consent of Landlord, and in the event Landlord agrees thereto, Tenant
shall, at the option of Landlord.

 

11.       Tenant shall not cause unnecessary labor by reason of carelessness and
indifference to the preservation of good order and cleanliness in the Leased
Premises and in the Building.

 

12.       Nothing shall be thrown by Tenant, or Tenant's employees, invitees or
licensees, out of the windows or doors of the Leased Premises.  Nothing shall be
placed on the outside of the Building, or the windows, window-sills or
projections without Landlord’s prior written consent, not to be unreasonably
withheld.

 

13.       Landlord shall have the right to prohibit any advertising by Tenant
which in Landlord's opinion may impair the reputation of the Building; and upon
written notice from Landlord, Tenant shall refrain from or discontinue such
advertising.

 

14.       Tenant shall promptly, and at its sole cost and expense, execute and
comply with all laws, rules, orders, ordinances and regulations of the city,
county, state or federal government, and of any department or bureau of any of
them, and of any other governmental authority having jurisdiction over the
Leased Premises or affecting Tenant's occupancy of the Leased Premises or
Tenant's business conducted thereon.

 

15.       Landlord shall, in no case, be liable in damages for the admission or
exclusion of any person from the Building.  In case of invasion, mob riot,
public excitement or other commotion, Landlord reserves all rights to prevent
access to the Building during the continuance of the same by closing the doors
or otherwise for the safety of all tenants and protection of property in the
Building.

 

16.       Tenant shall comply with reasonable parking rules and regulations as
may be posted and distributed from time to time.  Tenant shall furnish Landlord
with an accurate accounting of the number of employees or others regularly
occupying the Leased Premises no more frequently than bi-annually, within ten
(10) business days after Landlord’s verbal and/or written request.  Tenant
agrees that if any automobile or other vehicle owned by Tenant or any of its
contractors, employees, subtenants, licensees and their employees, at any time
is parked anywhere other than in the areas designated by Landlord for employee
parking, Landlord has the right to remove or cause to be removed the vehicle to
such location as determined by Landlord (and any costs of the removal and
retrieval of same shall be paid by such violator) or to place a "boot" on such
vehicle rendering the vehicle immobile until payment of such fines by such
violator as may be established by Landlord from time to time for removal of same
(currently, One Hundred and No/100 Dollars ($100.00) for each removal).

 





C-2

--------------------------------------------------------------------------------

 



 

17.       Canvassing, soliciting and peddling in the Common Areas are
prohibited.  Tenant shall not distribute brochures or other material in the
Common Areas nor take any action, which in the sole and exclusive judgment of
Landlord would constitute a nuisance, or would disturb, endanger, or interfere
with the rights of other persons to use the Common Areas, or would tend to
injure the reputation of the Building.

 

18.       Except for service animals, no animals shall be brought into or kept
in or about or boarded overnight in the Building.

 

20.       Landlord has the right to evacuate the Building in the event of an
emergency or catastrophe.

 

21.       All deliveries shall be made via the loading dock, service elevators,
and rear entry to the Leased Premises during normal business hours.  Landlord's
written approval shall be obtained for any delivery after normal business
hours.  No obstructions, goods or delivery vehicles shall be left unattended
outside of the Leased Premises.

 

22.       Smoking is not permitted in the Building at any time.

 

23.       Tenant will not locate, and/or temporarily store trash, inventory,
linen hampers, kegs, cartridges, plastic "milk crates" or other items anywhere
in the Common Areas.

 

26.       Landlord may require Tenant, at Tenant's sole cost and expense to
contract for termite and pest extermination services for the Leased Premises
which shall be rendered no less frequently than monthly and to deliver to
Landlord a certificate evidencing such services.

 

 



C-3

--------------------------------------------------------------------------------

 



 

EXHIBIT “D”

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

Prepared by:

Andrea J. Harlow

Williams Mullen, A Professional Corporation

Williams Mullen Center

200 South 10th Street, Suite 1600

Richmond, VA  23219

 

Tax Map No. _______________________

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT, made as of
___________________ __, 20____ by and between {NAME OF TENANT},  {a [_______]
corporation/limited liability company}, in its capacity as Lessee (hereinafter
referred to as “Lessee”), and {NAME OF LENDER}, in its capacity as Lender
(hereinafter referred to as “Lender”).

 

RECITALS:

 

1.         Lender is now the beneficiary of that certain Credit Line Deed of
Trust, Assignment of Leases and Rents and Security Agreement, dated as of
_____________ __, 20___, securing the principal amount of {AMOUNT SECURED IN
WORDS} DOLLARS ({AMOUNT SECURED IN NUMBERS}) (as modified, amended, substituted,
replaced and/or restated from time to time, as the “Security Instrument”)
encumbering the property more particularly described in the Security
Instrument.  The Security Instrument is recorded in the Clerk’s Office of the
Circuit Court of the {City/County} of {Jurisdiction}, Virginia.

 

2.         Lessee is the holder of a Lease [use exact name of lease]
(hereinafter referred to as the “Lease”), dated as of _______________, 20____ by
and between {NAME OF BORROWER/GRANTOR},  {a [_______] corporation/limited
liability company} (hereinafter referred to as “Lessor”), as Lessor, and the
Lessee, demising for a term of years, certain premises more particularly
described in the Lease and commonly known as _____________________ located at
__________________ (the “Premises”).

 

3.         Lessee and Lender desire to confirm their understanding with respect
to the Lease and the Security Instrument;

 

NOW, THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and Lessee hereby agree and covenant as follows:

 

FIRST:  The Lease shall be subordinate to the Security Instrument and to all
renewals, modifications or extensions thereof.

 





D-1

--------------------------------------------------------------------------------

 



 

SECOND:  So long as Lessee is not in default (beyond any period given Lessee to
cure such default, if any) in the payment of rent or additional rent or in the
performance of any of the terms, covenants or conditions of the Lease on
Lessee's part to be performed, Lessee's possession of the premises described in
the Lease and Lessee's rights and privileges under the Lease, or any extensions
or renewals thereof which may be effected in accordance with any option therefor
in the Lease, shall not be diminished or interfered with by Lender and Lessee's
occupancy of said premises shall not be disturbed by Lender for any reason
whatsoever during the term of the lease or any extensions or renewals thereof.

 

THIRD:  If the interests of Lessor shall be transferred to and owned by Lender
by reason of foreclosure or other proceedings brought by it or by any other
manner, and Lender succeeds to the interest of the Lessor under the Lease,
Lessee shall be bound to Lender under all of the terms, covenants and conditions
of the Lease for the balance of the term thereof remaining and any extensions or
renewals thereof which may be effected in accordance with any option thereof in
the Lease, with the same force and effect as if Lender were the Lessor under the
Lease, and Lessee does hereby attorn to Lender as its Lessor, said attornment to
be effective and self-operative without the execution of any further instruments
on the part of either of the parties hereto immediately upon Lender succeeding
to the interest of the Lessor under the Lease; provided, however, that Lessee
shall be under no obligation to pay rent to Lender, as Lessor, pursuant to this
Agreement until Lessee receives written notice from Lender that it has succeeded
to the interest of Lessor under the Lease. The respective rights and obligations
of Lessee and Lender upon said attornment, to the extent of the then remaining
balance of the term of the Lease and any such extensions and renewals, shall be
and are the same as now set forth therein; it being the intention of the parties
hereto for this purpose to incorporate the Lease in this Agreement by reference
with the same force and effect as if set forth at length herein.

 

FOURTH:  Lessee certifies that (a) the Lease is presently in full force and
effect; (b) no rent under the Lease has been paid more than thirty (30) days in
advance of its due date, except none; (c) that Lessee, as of this date, has no
charge, lien or claim of offset under the Lease, or otherwise, against the rents
or other amounts due or to become due thereunder, except
{________________________________} (if none, then “NONE”); (d) the Lessee is the
owner of the “Tenant's” or “Lessee's” interest in the Lease and has not
transferred or assigned the Lease or sublet the Premises demised thereby; (e) to
the best knowledge of the Lessee, neither the Lessee nor the Lessor is in any
way in default under the Lease; (f) the lease term begins on {LEASE COMMENCEMENT
DATE}; (g) the fixed minimum annual rent being paid is as set forth in Section
{______} of the Lease; and (h) no actions, whether voluntary or otherwise, are
pending against the Lessee under the bankruptcy or insolvency laws of the United
States or any state thereof.

 

FIFTH:  If Lender shall succeed to the interest of Lessor under the Lease,
Lender shall be bound to Lessee under all terms, covenants and conditions of the
Lease, and Lessee shall, from and after Lender's succession to the interest of
Lessor under the Lease, have the same remedies against Lender for the breach of
an agreement contained in the Lease that Lessee might have had under the Lease
against Lessor if Lender had not succeeded to the interest of Lessor; provided
further, however, that Lender shall not be:

 





D-2

--------------------------------------------------------------------------------

 



 

(a)        liable for any act or omission of any prior landlord (including the
Lessor);

 

(b)        subject to any offsets or defenses which the Lessee might have
against any prior landlord (including the Lessor);

 

(c)        liable for the return of any security deposits not delivered to
Lender;

 

(d)        bound by any rent or additional rent which Lessee might have paid for
more than the current month to any prior landlord (including Lessor); or

 

(e)        bound by any amendment or modification of the Lease that amends or
modifies the financial terms or the length of the term under the Lease made
without Lender’s consent.

 

Nothing contained in subsections (a) or (b) above shall relieve Lender from any
obligation to cure any repair or maintenance default under the Lease with
respect to the Premises by any prior landlord under the Lease (including Lessor)
which is continuing when Lender succeeds to Lessor’s interest under the Lease
(but in no event shall Lender be responsible for any consequential damages as a
result of any such breach by any prior landlord), provided that (i) Lessee is
not in default (beyond any period given Lessee to cure such default, if any) in
the payment of rent or additional rent or in the performance of any of the
terms, covenants or conditions of the Lease on Lessee's part to be performed,
(ii) prior landlord’s act or omission constitutes a default under the Lease,
(iii) Lessee has provided to Lender notice of, and the opportunity to cure, such
default in accordance with Section Seventh of this Agreement, (iv) subject to
the following sentence, such default continues to exist beyond applicable cure
periods as of the date the Lender takes possession of the Premises, and (v)
subject to the following sentence, Lender's obligation to cure such default
shall be limited solely to performing the repair or maintenance obligation as
required pursuant to the terms of the Lease (and in no event shall Lender have
any other liability or obligation with respect to such
default).  Notwithstanding clause (iv) and clause (v) in the preceding sentence,
to the extent the Lease provides Lessee with the remedy of self-help with
respect to a repair or maintenance default by landlord under the Lease, and
Lessee exercises such remedy (whether once or more than once) prior to the date
Lender takes possession of the Premises, and provided that clauses (i) through
(iii) of the preceding sentence shall have been satisfied, and provided further
that Lessee: (x) gives notice to Lender that it has exercised, or elected to
exercise, such self-help remedy, (y) delivers to Lender a detailed statement of
all expenses to be reimbursed pursuant to the Lease incurred in exercising such
remedy (the “Self Help Costs”), together with copies of invoices and other
supporting documents as Lender may reasonably request, and (z) diligently
pursues such self-help remedy in a reasonable and prudent manner, then Lender’s
obligation to cure such default(s) (whether one or more in number) after Lender
takes possession of the Premises shall be limited solely to the reimbursement of
the Self Help Costs in an amount not to exceed the lesser of: (A) the actual
amount of hard costs (to the express exclusion of soft costs, such as
administrative fees, legal and other professional fees, insurance and interest)
incurred by Lessee in prosecuting such cure(s) (whether one or more in number);
or (B) $250,000 in the aggregate for all such default(s), in either case reduced
by (C) all amounts previously paid, credited or otherwise reimbursed by any
prior landlord under the Lease (including Lessor) in respect of such Self Help
Costs. No default by Lessor under the Lease shall exist or shall be deemed to
exist if such default is not susceptible of being cured by Lender.

 





D-3

--------------------------------------------------------------------------------

 



 

SIXTH:  The Lease now is, and shall at all times continue to be, subordinate in
each and every respect, to the Security Instrument and to any and all renewals,
modifications and extensions thereof, but any and all such renewals,
modifications and extensions shall nevertheless be subject to and entitled to
the benefits of the terms of this Agreement.

 

SEVENTH:  Lessee will deliver to Lender, by registered or certified mail, return
receipt requested, a copy of any notice of default sent to Lessor which would
entitle Lessee to cancel the Lease or abate the rent payable thereunder, and
agrees that notwithstanding any provision of the Lease, Lender shall have the
right, but not the obligation, to cure such default on behalf of Lessor within
the time period provided to Lessor under the Lease.  The address of the Lender
is 1051 East Cary Street, Suite 1200, Richmond, Virginia 23219,
Attention:  Legal Division, with a copy to {NAME AND ADDRESS OF LOAN OFFICER}.

 

EIGHTH:  This Agreement and the Lease may not be modified except by an agreement
in writing signed by the parties hereto.

 

NINTH:  This Agreement may be recorded by either party at the cost of the
recording party.

 

[SIGNATURE PAGES FOLLOW]

 





D-4

--------------------------------------------------------------------------------

 



 

SUBORDINATION, NON-DISTURBANCE AND

ATTORNMENT AGREEMENT

(signature page)

 

IN WITNESS WHEREOF, the parties hereto have hereunto caused this Agreement to be
duly executed under seal as of the day and year first above written.

 

 

LENDER:

 

 

 

 

 

{NAME OF LENDER},

 

 

{a [_______] corporation/limited liability

 

 

company}, in its capacity as Lender

 

 

 

 

 

By:

 

(SEAL)

 

Name:

 

 

 

Title:

 

 

 

Commonwealth of Virginia

City/County of _________________

 

I certify that before me appeared this day, __________________________, a person
known to me, who after being sworn said he/she is ___________________________ of
{NAME OF LENDER}, and is duly authorized to act on behalf of said
{corporation/limited liability company}, that the seal affixed to the foregoing
instrument is the seal of said {corporation/limited liability company} and that
said instrument was signed and sealed by him/her on behalf of said
{corporation/limited liability company}, and being informed of the contents
thereof, acknowledged execution of the foregoing instrument on behalf of said
{corporation/limited liability company}.

 

Witness my hand and official seal, this _____ day of _______________, 20______.

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

(Printed Name of Notary)

 

 

 

My Commission Expires: _______________________

 

Registration Number: ________________________

 

Notary Seal (must be clear, legible and photographically reproducible)

 





D-5

--------------------------------------------------------------------------------

 



 

SUBORDINATION, NON-DISTURBANCE AND

ATTORNMENT AGREEMENT

(signature page)

 

IN WITNESS WHEREOF, the parties hereto have hereunto caused this Agreement to be
duly executed under seal as of the day and year first above written.

 

 

LESSEE:

 

 

 

 

 

{NAME OF TENANT},

 

 

{a [_______] corporation/limited liability

 

 

company}, in its capacity as Lessee

 

 

 

 

 

By:

 

(SEAL)

 

Name:

 

 

 

Title:

 

 

 

Commonwealth of Virginia

City/County of _________________

 

I certify that before me appeared this day, __________________________, a person
known to me, who after being sworn said he/she is ___________________________ of
{NAME OF TENANT}, and is duly authorized to act on behalf of said
{corporation/limited liability company}, that the seal affixed to the foregoing
instrument is the seal of said {corporation/limited liability company} and that
said instrument was signed and sealed by him/her on behalf of said
{corporation/limited liability company}, and being informed of the contents
thereof, acknowledged execution of the foregoing instrument on behalf of said
{corporation/limited liability company}.

 

 

 

 

Witness my hand and official seal, this _____ day of _______________, 20_____.

 

 

 

 

 

Notary Public

 

 

 

 

 

(Printed Name of Notary)

 

 

 

My Commission Expires: _______________________

 

Registration Number: __________________________

 

Notary Seal (must be clear, legible and photographically reproducible)

 

 



D-6

--------------------------------------------------------------------------------

 



 

EXHIBIT “E”

 

LANDLORD’S SIGNAGE CRITERIA

(see attached)

 

 

 

 



E-1

--------------------------------------------------------------------------------

 



 

New Microsoft Word Document_exhibit10_page_12.gif [ll20181231ex10350330b012.gif]

6 LIBBIE MILL MIDTOWN SIGNAGE GUIDELINES SEPTEMBER 21, 2015 (REVISED JUNE 7,
2076) SIGNAGE GUIDELINES PREFACE 3 SIGNAGE DEFINITIONS 19 protean 3 Lanent
signage 20 (fisted overview 4 place marker 3g 23 categories overview 5
identification Signege.2, SIGNAGE CATEGORIES 7 anchor torrent 29 matrix 3
Information signage 53  signage overview 10 wayfinding signage 56 locution
marker overview II SIGNAGE DETAILS  37 wayfinding overview 12 APPENDIX SIGNAGE
DISTRICTS 13 storefront 14 office 15 -standing small 17 tree-st3 riding large 18

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_13.gif [ll20181231ex10350330b013.gif]

SIGNAGE GUIDELINESPREFACE PREFACE Libbie Pill is emerging from an 80 acre intill
site with a vibrant new community that pays homage to the past with its scale,
walkability, and architecture. The multi-use site Is complete with apartments,
homes, restaurants, shops, offices, a state-of-the-art public library and
activity-packed green spaces. Libbie Mill may be a now place. bat it draws on
historic Central Virginia for inspiration. Ultimately. it strives to create a
place as authentic and archteh. rally rich as the legacy of the capitol city TIW
intent of these guidelines is to ensure that the signage throughout Libber Mill
- Midtown is of an appropriate sea End scale to its location on the individual
buildings and creates a pleasant and harmonious environment. All signage should
be simple. wall-designed. and communicate clearly with shoppers. These
guidelines also create an order to avoid eel& clutter in the area by requiring
consistency in tic Placement and arrangement of various types of Signage, A sign
typically serves two functions: first M attract attention, and second, to convey
information. All signs should be developed within the overall context of the
building and the wend community to Reenter' the diameter of Libbie Mill –
Midtown When preparing a signage package: - Consider the bulming as part of an
overall sign program Coordinate the overall facade composition, Including
ornamental details and signs. - All signs should he in proportion to the
building. so that they do not dominate the appearance. (Please refer to
guideless and air limits within this document) - Develops [nester sign plan for
the ensure building front to guide individual sign design decisions'. I to
signer guidelines specified here are meant to supplement the signage guidance of
Henna} County, as specified by the Henrici Code of Ordinances. Chapter 24,
Article V I - Urban Mixed-Use District, Section P GENERAL NOTES 1. All tenant
signs, including nonconforming signs, mast he removed at the termination of a
Inaso and the. surfaces to which the signs were attached shall he repaired and
repainted to the satisfaction of the landlord. 2.All signs must be constructed,
installed, and maintained in fully operational, as-new condition. All current
building and electrical coded must govern the construction of each sign. 3.All
signs and sign support shall he maintained in a clean and safe condition 4.I hp
tenant shall keep the display area of all signs neat always and shall Parrott
any fading, chipping peeling, or flaking paint or plastic and mechanical or
structural defect. .5 Sign: that are not properly maintained must be removed
within 3C days or receipt of a written nonce from the landlord 6. All sign
designs, locations, and quantities are at the sole discretion of the landlord
and are abject to their review and approval. /. Guidelines are subject to
change' it or without notice. NONCONFORMING SIGNS 1. Tenants may submit
nonreforming signs for County approval subject to review one case by case basis
prior tic fabrication. 2I he County reserves Me right to rewire removal of
nonconforming sign upon .40 days written notice. Sews that are not orogeny
mairrtairierimust be remover., within 30 dives of receipt of written notice from
the Antall...U. Due to the diverse range of uses within dibble Mill - Midtown,
it is necessary to maintain a hierarchy system for the signage within the
development. The signs are divided into districts and categories. The 6
districts are shown below, based on tenant type and/or location. OFFICE Office
spaces. in a range of sizes above retail personal services. and restaurant
establishments for local shopping and ding. Daiwa designation includes any Leer
On upper flee., regardless of business ten. FREE-STANDING SMALL Multi-family
residential will he Emmert on the building facade. Stanchions retain stores,
personal services. and restaurant establishments that are less than 5000 IF
MULTI-FAMILY RESIDENTIAL

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_14.gif [ll20181231ex10350330b014.gif]

SIGNAGE GUIDELINESPREFACE CATEGORIES OVERVIEW Within etch district the signs are
divided into S categories based on the Mee they anew Blinky, Signs allowed very
per build ISO type (see Sandawe matrix) MONUMENT Free-stanching sign marking Me
community name (Libloie Mill -Midtown) or tenant names. Intrabank aped term
vehicular legibility LOCATION MARKERS Free-standing sign marking Me community
name (Libbie Mill - Midtown). Tcp1Cally used at minor entrances, information is
sized for vehicular and Pedestrian legalist IDENTIFICATIONINFORMATION
Building-Mounted Sign dispelling tenant name. Information is that for
Building-mounted or freestanding sign displaying tenant Information (burs,
Pedestrian end Vehicular Legibility Sale=. me) Information is sized for
pedestrian legibility WAYPIN DING Greenstein signee snowing carbons various
locations (tenants, amenities, eta) within the progeny. Information is sized Er
pedestrian and vehicular tegitilityGtae-stanclIng signs displaying veblcuter.
(speed limit, etc J Inrormation is sired to, Temporary free. displaying name
of  coming attraction, props./ name. or team. information is sized far vehicular
legibility.

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_15.gif [ll20181231ex10350330b015.gif]

SIGNAGE CATEGORIES SIGNAGE CATEGORIESSIGNAGE GUIDELINES SIGNAGE MATRIX Libbie
Mill -! indrawn is a diverse community with a wide range of uses Conveying
information to parents in a simple. tasteful, and effective mariner req. Pires a
cohesive signage strategy that maintains the architectural integrity of Libbie
Kill - Midtown. Within the guidelines. signage options have been divided kite
districts (based on tenant type and/or location) and categories (based on the
type of information they convoy). The matrix on the optative page permeants end
Overview of the allowable sign typos within each district and Category. Further
details and dimensions leer each sign type can he found Losing the chart below.
MONUMENT ®cM1inr r333uni,11r.P. PI C. arch., toran,pcnum3s73i,p 22 LOCATION
MARKERS p pp, son IDENTIFICATION 0 bale p in 55  O P pained sins Q nom. xp @
light Fele banner 28 INFORMATION p p 013. 1135p 1,5 11,r.35

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_16.gif [ll20181231ex10350330b016.gif]

 

SIGNAGE GUIDELINESSIGNAGE CATEGORIES SJGNAGE MATRIX SIGNAGE CAIEGO/tit-9
MONUMENT LOCATION MARKERSIDENTIFICATIONINFORMATIONWAYFINDING STOREFRONT Codalira
ESAP,UM On,. IT SK SWESS TYPE, gm„ rise. lbs.. nether iron. on  0.l•,
110°,50'FPF, F,.• OFFICEMULTI-FAMILY RESIDENTIAL if tone nor-mat O..
seiliParna51111

FREE-STANDING SMALL (<5000 SF)SI tenet me-mort..etr, r-or--It.110,TiTEffarai

FREE-STANDING LARGE (>5000 SF)·SIM COMMUNITY·,144.110.1.1•110 SIGNAGE
CATEGORIESSIGNAGE GUIDELINES

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_17.gif [ll20181231ex10350330b017.gif]

SIGNAGE GUIDELINES SIGNAGE CATEGORIES LOCATION MARKER OVERVIEW LOGO

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_18.gif [ll20181231ex10350330b018.gif]

SIGNAGE DISTRICTS SIGNAGE DISTRICTS SIGNAGE GUIDELINES LOGO

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_19.gif [ll20181231ex10350330b019.gif]

SIGNAGE DISTRICTS SIGNAGE DISTRICTS SIGNAGE GUIDELINES Office LOGO

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_20.gif [ll20181231ex10350330b020.gif]

SIGNAGE DISTRICTS SIGNAGE DISTRICTS SIGNAGE GUIDELINES LOGO

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_21.gif [ll20181231ex10350330b021.gif]

SIGNAGE DEFINITIONS SIGNAGE DEFINITIONS SIGNAGE GUIDELINES

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_22.gif [ll20181231ex10350330b022.gif]

SIGNAGE DEFINITIONS SIGNAGE DEFINITIONS SIGNAGE GUIDELINES LOGO

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_23.gif [ll20181231ex10350330b023.gif]

Blade sign Double-soled flat panel with words or graphics. affixed or adhered.
which is suspended from or supported on a bracket attached perpendicular to the
building fax °meth sign aligned per storefront ·Must not perfect more two Wm
face of building. must not exceed 8 Sr·Shall be mounted so that the bottom or
the sign no supporting element, is no longer than B above finished floor - May
pontapn focused myna) igniting ·The sum: Wing element or [regret arm. snail be
fabricated fern dealraVve metal and witted mace Sign deg, "ducting comm. snail
be Commutable with the overall design quality of the toting Apo. *stmts.
storefront. free-standing small O Fonda Coro.) sign Debian gong nonrental signs
mounted on a building's fascia or eaves. Gobelins II Ise an o the onmarY valve
for the tenant. the eon may be instated Interning illuminated Werth. routed an
wawa field are oermuubte when the Bice) snare ignited to no more 25% of the tow
beict area Signs must be mounted w.rn or above fascia (corn.) and may not %wed
(high sigh awl W in Wight - Sign letters may not exceed 8-high with lint capital
letters not to exceed 1St high ·NO more than two (2) .gns car wilding Pod..
aster-is: StOrehrt multistate residential. free.stand.ng anal) Awning sign Align
printed, painted. or applied directly to the eat surface of a non-rigid material
and supported by an eight-gage framework - 0. (1)0er bulking frontage. such
building must not ago were a oroiectog sign %me -A mermen of two names.
emblem...Moos_ or mscrgtions shall be permitted on each awning Must not exceed
25% of acimog surface. -Awnings Shall rat hang below. -e above flashed floor -
Awnings shall not project beyond 6' from the fax of the wilding. - Sign ding,
ncng cams, she be =moat tie with the overall design quality of the building -
Awning nets may be delaminated by remote accessory Witting Only Light fixtures
may be located above the awning only and must be fully integrated wits Be
building facade. Awnings are not permitted to be enclosed on Ile underside and
internally illuminated in such a manner that the awning functions as a can sign.
Amicable damns. - storefront free-standing small freestanding large

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_24.gif [ll20181231ex10350330b024.gif]

Transom sign Mum two• dimensional sign mounted across the top of a door glass
above a door, of widow parallel to the building façade - Must be applied to
solid walls where the plaque would be no more than 4090 of the rectangular wall
area to which it is spoiled. - One 0 attached sign Slowed per building face
(transom sign or wall-mounted letters, but not both). Signs shall not act 12 SE
- Individual letters not to exmed10- in height - May be illuminated by remote
accessory lighting only Light fixtures may be located above the sign only and
must be fully integrated with the building façade Applicable dissents -
storefront. office, free-Massing Small Window sron Dem. Any sign. emblem, logo,
or graphic which rs affixed to the storefront glazing or suspended within 4 -0-
of the frost lane of the storefront GuiClene - Window sign may display tile
stone name and logo only ·Total Signage area net L04eed 20 Square feet. ·Sane
eSig, including CVOs, Sham Compatible with the overall design quality of the
building. Aoc,03bie cell tins. ·storefront office. free-standing small
free-standing large 0 Glazed door sign Dennkeon Any semi-transparent son.
emblem. logo. or graphic which a affixed to the storefront glazing. - Signs may
display the store name and logo only. - Total sgnage area not to exceed 20
square feet. - Sign design. including colors, shall be compatible with the
overall design quality of the building. ApploCad e drnIncts. - storefront small.
office free-scantling small. free-standing large SIGNAGE DEFINITIONSSIGNAGE
GUIDELINES IDENTIFICATION SIGNS O Directory Sign Oefirarcn A non-adverting sign,
attached to interior ground-floor lobby way that lists a buildings occupants and
their 10CatiOns 4r • me sign to De 'Mated in lobby ate, Sign despond. clouding
cams. shaii be monostable with the overall design quality of the building.
Goodwood to be wood. Border to be painted black. AVM. manna -office CP155f1
P(Append Krause Rex I Me lab by SNICO Name plates to be promded by tenant.
Plaque to be provided by landlord. 0 Mounted Signboards Two-dimensional signs
mounted to a solid wall ·The plague shall be no more than 40% Mow rectangular
tell area to ouch it 15 applied - Not to exceed12 SF. !Amid.' letters not to
exceed IC, in height. -. May be externs, ruminated Light fixtures may be located
above the SMI 01-6 and must be fully integrated vats We are sodding laDade
A.0014301< cksterers - Storefronts. office. multifamily residential.
free-standing small 0 Pin-mounted letters Letters mounted directly towel)
surface of bolding facade with noon back • fin length not to avceed r (from fax
of building to back of letter) - One (0 &tamed moss allowed per building face
(transom sign or wall-mounted letters, but not both). - NO more than 20 SF Per
40' Of Street frontage feat 2 101 No more than taso (2) sons Der budding
·Letters to be no more than IT tail • Cotton for rear illuminated letters. A
lame, wa mien par Wein. Lam ...zr_I.' f:  20- storefront. office, multi-family
residential, free-standing small E-14

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_25.gif [ll20181231ex10350330b025.gif]

SIGNAGE GUIDELINESSIGNAGE DEFINITIONS IDENTIFICATION SIGNS

·Building address sign Del. ea Tenant numeric address Geithner’s"--4913 1 lintel
see not Wanted 20 SF ·Height of letters nor to exceed It (font to be Gotham Book
Gotham Bold. CoryI protectory fullbring to 61%) Plague to be tooled bronze
(5/16') into sand textured background painted black Intracule, letter. and
109010 tre ',fled ·robe mounted to budding facade Locator and quantity to be
determined by the fire marshal! Ecolabels der.* -storefront. once multi-family
residential free-standing small free-standing large lb. be Provided by landlord.
Hera. P(Alapendo0 1 2 2 2 Face-lit internally-illuminated channel letters ousts
InNrrolly-numinaNd letters mounted directly to wall surface pf binding facade
with no sign back - Total size not to exceed 130 SF - Height of letters not to
exceed 3T. - Lane, to the flush-mounted channel - Wean of channel letter not to
exceed 5" (from face of letter to face of wall) Apiole charm-1r - I resentencing
large (anchor tenant only) ·Painted Sign esnnisom Any sign. emblem, logo. or
graphic painted on building facade. seemed. Total size not to exceed 100 SF Asa
scabaaa ids -free-standing large. morn-family reddish, MORTON'S NTE A K H Oki
SIL SIGNAGE DEFINITIONSSIGNAGE GUIDELINES IDENTIFICATION SIGNS Name plate
accession Pleat* lab laying tenant name and logo mg J GuratMeesRelict to Waged
approval acts? see not to exceed 5 SF Hight of letters not to exceed 12' -Plaque
to be tooled bronze (5/16, with sand textured background painted black.
Border...ten and logo to be raised -To be mounted to ovid.ng Nude Location and
quantity to be determined by the fire Marshall rationale [ferrets ·Odka.multi
family in residential·(Appendix) Light dole banner oe.(bir &aches monied
ark-screened. or digitally printed on banner fabric Double-sided graphics to
convey commonly brand and/or seasonal events We• land clearance greater than IN
Banner see to be 2.4" maximum width. 60" man mum length aboscaorecE/Acts
contumely TOO, Melded by landlord. c(Aromatases)I per tenant to be provided by
landlord. 28

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_26.gif [ll20181231ex10350330b026.gif]

LOGO SIGNAGE GUIDELINES SIGNAGE DEFINITIONS IDENTIFICATION SIGNS (ANCHOR TENANT)

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_27.gif [ll20181231ex10350330b027.gif]

LOGO SIGNAGE GUIDELINES SIGNAGE DEFINITIONS IDENTIFICATION SIGNS (ANCHOR TENANT)

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_28.gif [ll20181231ex10350330b028.gif]

LOGO SIGNAGE GUIDELINES SIGNAGE DEFINITIONS IDENTIFICATION SIGNS (ANCHOR TENANT)
0 Sandwich ■ Small free-standing signs teat are placed outside daily. typically
positioned perpendicular to pedestrian traffic of one son per tenant To be
aligned with tenant storefront and off of.·Sign not to exceed 9 Sr·Must be kept.
inside atter business hours·One per tenant. I por *none Orifical ·storefront
mullb-famly residential. free-standing small, freestanding large 0 Café umbrella
sign cedwb Crannies Panted s... screened, v digitally printed on umoenia fabrics
Guidelines. llmOnella [Pons and logos are entitled so long as they are In good
taste and do not detract from the averaliappearance on line area. - Logos are
hauled to tenant name and logo Size to bedel...mined by landlord. - Umbrellas
should ae consistent in genetic clearance. Amite. davdeis. ·store root mi.
rlit..family residential. freestanding small, freestanding large Hours of
operation Graphics. (vinyl decals, band-painted. etc.) applied to door or
windows. glass two. Inchwide otters preferredI01g, MONDAY-SAWN 10-6 ·Single
color preened ·Sign snail cover no more than2 SF ·ON ·One per tenant.  F-t$
Anconei e Rita - store rant multi-family residential, freestanding small,
free-standing large

 

 

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_29.gif [ll20181231ex10350330b029.gif]

SIG NAG E GUIDELINESSIGNAGE DEFINITIONS INFORMATION SIGNS Easel signs otavite
Small free-gamin° ars on easels that are placed outside Pap, (vocally positioned
outs. * budding. Entrance raw - Memmum al one age per tenant to be aligned oath
tenant storefront and off of pedestrian oaths - S.pn not to exceed 9 SF - must
be kept made after outness hours APO. CliStria·SIWOOni. mol..Land residence
greensand in small, free-standing large Station SVCS Seem free-stern: mg sr
mounts on pole that is placed outside, typically positioned outside Pudding
entrance or around overseen area - Maximum of one den Ma tent_ To be aligned
with tenant storefront and off of pedestrian oaths - Face of sign to be ramp 2
SF - Total fidelity of sell to be 40- maximum xam astray. - storefront
multi-fern ly residential, freestanding small Menu Geneon Temporary menu boards
or permanent wall-mounted display cases used for displaying menu Items are
MaernuM 01onesign per tenant to be append wan tenant storefront and off of
pedestrian paths - May be displayed outside the front door and be a mainmurn of
SF·Portable boards must to kept cede after Duress now, Apneas. canes -
storefront. free-standing small. free-standing lar

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_30.gif [ll20181231ex10350330b030.gif]

SIGNAGE DETAILSSIGNAGE GUIDELINES GENERAL NOTES COLOR PALETTE O Thy in or pa
veto (9 ELLIScoars) rolIonth too anymore ;rand standalone 2) ;Lint’s (P) and
owed, Coal (P0 oilers Hood be roached to the PVS um, PI • wIOI P775 6190 (Dora
Rise) P2 -match PVS 111E (Mrs. Groh P3 KAUAI PMS 506C (BL,Kndy) P1 match Ws 37C
(Tea ) PS-mom PMS 'SSC (Grano* P6 mato.' PPG 370C (Green) P7 match PVS 4I3C
O_Itot Geo P984 PC9 IsHolier3 PMS b ea< C 3) Recommended Fleck Visy (V) CV u, v1
Avery MnIestc 9Ln (SC-900425n7 In -Mtn PMS 51/117 (Dora e) V2 Avery
(SC-900-904LO) to -. Loh PoS 444C (JulLcGrey) v3 Avery &round, / (SC-900-470-0)
1u -7ale. PMS 506C (Byousdy) vl Avery TOO (SCL900.7200) Co match 7vS 327C MOO Vs
Avery 13LigoL OLencie (SC-900-390-0) to mach .7757729C (OLo 'dal V6 Asny Grua
Gees (SC-900-)/2-0)W seta I PMS 3/0C (Gees) v7 Avery Pa ,OySteL (SC-900420LO) to
match PVS 4I3C sole...L.) VS Ave, WIL le (SC-90041-W IraLc Coaoce Boo a Wilke V9
Ave, Slec4 (SC-900- no-a) La-LvS sok C VDAvery Hioli vis 7,11LY fM eat ve White
0-, 200-101.17) SIGN MOUNTING HEIGHT REQUIREMENTS 1)Th) mnit on of tha rigs
salmi n padmf an Lia at D^ a n TEXT AND GRAPHICS I) All types Dothan- Mad Lan
FL, Lam LMITYMVII in .305 ICY ceoy toting 2) 747 Le VAAUP I ea. slime Van
available from Um des WWI (Toe 1717 )

 

 

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_31.gif [ll20181231ex10350330b031.gif]

N., is only040 14044. STOCK SIGN POLES. BASES. a FINIALS, sassiness’s.). end
Fusuma N}no a4. An. FIN are to Asa/al.'s NIE.'s: von. scansion Fenton of nudes’
Fla Lowe ‘, ethos Nee Flee! 000) ge0014101.we 10 Sepoy Apolonia Cole less repass
I) Al JUNI 578 calls taws as sus. OPPTC vs. OM' So-on 3414 con.40 siva... East
akin-Alum with a sen.Fglo1 tNek sostaer coat INF (OPP, 5) Al FAN 000 pole
finials seta be stock OPTIC RAI Finial ICEPsC SIN CUSTOM SIGN FACE PANELS n
eiN.,. ne alp Was Ise cusIssFurNO SAYE WC. Felt are Foolable Form means own
cano30% Ns cozy MN. ns 2) Al sweet shpn stasis Cl em ed Esioa assts.% sang Ease
31. AN SIAM sign Deals AAA 010100$ on AN. RICO 4) All 51FetI no Finds Fe
fetwisswe Aern1/4"....fx. 5)AN son (nine's AA. Awste0Ielcis Nth Apo.e0 cut vinyl
5040051 Otago Fay. as memo cs., AFA 7) street. rargra.01, CUSTOM SIGN FACE PANEL
FRAMES & BRACKETS is„ ltan00100 auxmmiadlolae 0105 a s..d.g less black hr.h 2)
Al 111.1111,05arnesareInarn Ve. aluminum. 3)A. listen. at ANA. % Neel 41 Es. Apn
Fyn. we maul, to SNUFF FAN PSI an1.1001111 5) I 90, "van 111h a sem. orm nsh Tse
NE sus. sign s ham k ass, mesmes sales the sworn al 1.40 60811011111x11110tw°,
self-pallet to was. Sum GRAPHIC STANDARDS I) eu1101111 sign lace panels ease mi.
(010. 1 vesicles me: Wiles 2)5s. Ames see sera saga case Mims the typo! WWI (le
'BLVD.) is set ki Nos Tea SEE be condensed 30%Ar coos (NNE 31 The co MIEN a me
was none Is 3. V2s Te cap MOS of INS en lose 13J.VVI 21/2. CUSTOM SIGN FACE
PANELS n .5.11.1115^ FFIFIF, EFFN Past. W..' (.1 a. +0.401. for, the MINA!. 2)
11.11reat 11510 panels are Insert. kith a custom penal frame Courtesy of The
1787 Design ensue Inc NMI FAN sign pansig ham WU.. FA too SNIFs a) Alnet 111n
pals II Fat.cama from ak4m0111 51 ALSIF<II Siirn Ode In,. aTe flock OPP%
081681OFFTC SS) COLOR PALETTE meows, .1. N wit won) iheAscson.0 Nano, s0140ENS
cog. P2 - Hewn Inss 4100 <Desk Get) PS - OP•ON1349N Wite TI pecontmenpw 10.10~
0/).80, 03 -AvNyEhoguAdy.ISC.900.470.0)11101cANFE 5C6C (Burgundy) - Army Teal
(5E403.720.0). macs ENE 3210 (sell VS - A0,80171108apO(SC.900.300.0)10maton MK
IS9C (00re.) 06 Airy WON wet  Mn 110E (GAFF) - 0,1200-100.R) 41

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_32.gif [ll20181231ex10350330b032.gif]

SCAM11/7.1,"3) Al an iota 5181,1,5s1W. 4) Street &cep frames art 10 IIE saw 0011
nob us. single 90theadeet moults %Arta se. gloss end meter mat finial S) The too
strew IS bel. 00111020 of the finial slMwmtsgnframez are mounted at 9D° f ram
one another on two 100012. and P202.2•2 10 stn0etFRONT ELEVATION

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_33.gif [ll20181231ex10350330b033.gif]

SIGN LOCATIONSI/ See AL.*** Maps for (SHEET 3 05) GRAPHICS STANDARDS R No
m000100.10Y0 (0) 4intIn111016 are to appear on this sign race bland top *onion
el Ho sign lane Rol white painted vela with 01,00 get deco BRA,. w FA so pray
painted 6d. with applied opaque .no .01,0 14/7 Pace tort*, Is Of GA 5) As* mute
II* way 0000.0 6 0001420 01016) M.0. e0 00005 01110 alp, Panels be pa P. black
The tut. peents ae Pswi.0 Dip. net am ay. from the designer E0 Al loot is Getila
T. The is condensed * RI an set BA cam DIU 10)01swn end desi million names seem
be? AAA centered

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_34.gif [ll20181231ex10350330b034.gif]

VEHICULAR DIRECTIONAL SIGNS (SHEET 400) SIGNAGE DETAILS SIGNAGE GUIDELINES
SIGNAGE DETAILS PEDESTRIAN DIRECTIONAL SIGNS SIGN GRAPHICS (SHEET 4.05)

 

 

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_35.gif [ll20181231ex10350330b035.gif]

SIGN LOCATIONS AND ASSEMBLIES g INS Sign no. IS mania, IP Nil.® Street 4500
Nolen G below the street IT A maximum 01(1) Pun May ER WISP to Me pane street
Sign 3) See SLOSS( SOKIIK manta] to be Song con learn one another en one WEIN
rats nun,. Ste tn. street signs SI NSA a •Ingle bad. recant or a double go mount
6) DISOWN% signs are to be On a Anal sign combine the 7) sign inside he a abode
grade 41 CUSTOM SIGN FACE PANELS IN Al ow/ace tuna me NA. Vector files are AG,
Go Pewee. 3)genera au. All SAW 3.) MI Sb AG Averted Ins &dabs, betel tame. 4)Al
sign nave On no SANS SAN 550 panels are fatties. from VC 61410inst pout sign
panels cols pond tangent G 6 colors nom the (010 Delf110 'See SPAN 505 assigned
color node, N AR Sect anal wet Panel. • painted. 111th applied sign tenets r5.
.-3) * to Ina Oran EPINAL, too Stale OPFTCG Sign TO) FANG Nan °area a S.A. d NV
Noon grade It ', a e between the sign too and the boner, of the SPICA>CUSTOM
SIGN PACE PANEL FRAMES & BRACKETSII Pedestrian Dam. are Simnel to the sign poles
using two OPPTC Y Sign

Holds Ping. NAP A) 3i MI &Herpes am make Reel 3/ Sign pay • b• &ploy. to {HRH&
'Km, of the sun lace for manunanc• or wean

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_36.gif [ll20181231ex10350330b036.gif]

VEHICULAR DIRECTIONAL FLAG SIGNS CUSTOM SIGN FRAME DETAILS (SHEET 510) ANDER. NO
3fir 0 PROVEDPOLE VATESENTGLO. VEHICULAR DIRECTIONAL FLAG SIGNS CUSTOM SIGN
FRAME

 

 

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_37.gif [ll20181231ex10350330b037.gif]

SIGN LOCATIONS gy0Ctay INS skin type lout. on a building the Nance to ammine
7Stre % Maps for specific locations. CUSTOM SIGN RACE PANELS II AO 650 laces
4.43 genets vector files

0)110) +21541.11 Of OARS) W. 4) Al 011-00wnea OweC14•313.9.10anels se law. horn
1/4.11,41.0.1 5), W 401116411.111 INNEN We Adds with WOW Cut 0,4 punts 61 Al. re
while. Enna zone and a ran+. el Sr tom tacle CUSTOM SIGN PANEL BRACKETS. bracket
1) Au Iran. s se Aeneas Neel 7) Sign Den. shade be to removal of the sign face
fa

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_38.gif [ll20181231ex10350330b038.gif]

CUSTOM SIGN PANEL BRACKETS I) NATE, an custom and. DP a I/2 Tube Paola and a
IN"n aluminum mounting with a. glen SAE pea coal NOE 21 Al 'Elam% Meal 3) NOR
OVEN Et manta 10 OE DE UNE. aluminum tube Name a) HE DEED ESA° DereennOle10
LPN/Y.01 the WE lace for A / updates

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_39.gif [ll20181231ex10350330b039.gif]

LOCATION Locate songs woman to 2) see Grape Laos Is medic STOCK SIGN POLES.
SASES. & FINIALS G Ali walk/F.2.10G SO1 Wks Me gods OPETE 3, se.Gloss Glad ma,
ow Mir 21A. art 59000 10 be Sealy ES 'KY NW% of NYS 54o 3.) Then Is •
mamasmamas3'Al spew pGvw, me lop Spas panne STOCK SIGN PANEL FLAT BACKERS RAI
sips Me 4171.1 STOCK SIGN PANEL BRACKETS

I) Sign Heine Rings COMMMON SIGN PANELS STOP SIGNS MOUNTED TO STREET SIGN POLES
3)

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_40.gif [ll20181231ex10350330b040.gif]

SIGN LOCATIONS GRAPHIC STANDARDS CUSTOM SIGH FACE PANELS COLOR PALETTE CUSTOM
SIGN FACE PANEL FRAMES NAINAIA

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_41.gif [ll20181231ex10350330b041.gif]

APPENDIX Building address sign Signage Guidelines Name Plate Location

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_42.gif [ll20181231ex10350330b042.gif]

 

 



 

--------------------------------------------------------------------------------

 



 

EXHIBIT “G”

 

NOTICE OF DELIVERY AND ACCEPTANCE

Project Name:  Libbie Mill – Midtown

Effective Date:  ______________ __, ___.

Commencement Date:  ______________ __, ___.

Delivery Date of Leased Premises with Landlord’s Work substantially
completed:  ____________ ___, ____.

Rent Commencement Date:  ______________ __, ___.

Expiration date of first Lease Year:  ______________ __, ___.

Term expiration date:  ______________ __, ___.

Tenant:  Lumber Liquidators Services, LLC, a Delaware limited liability company

Landlord:  LM Retail, LLC, a Virginia limited liability company

Leased Premises Address:  4901 Bakers Mill Lane, Richmond, Virginia 23230

Square Footage:  52,876 square feet.

 

Landlord and Tenant acknowledge and agree that the Leased Premises were tendered
to Tenant on the Commencement Date. Tenant acknowledges that Tenant has
inspected the Leased Premises and Tenant has confirmed to Tenant's satisfaction
that the Leased Premises are suitable for Tenant's use.

 

From and after the date hereof, all notices should be delivered to Tenant at the
address set forth in Section 35 of the Lease.

Landlord:

 

Tenant:

 

 

 

LM Retail, LLC,

 

Lumber Liquidators Services, LLC,

a Virginia limited liability company

 

a Delaware limited liability company

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

Date:

 

 

Date:

 

 

 



G-1

--------------------------------------------------------------------------------

 



 

EXHIBIT “H”

 

LANDLORD’S WIRING INSTRUCTIONS

 

Bank -                        

 

Account number -                        

Wire ABA # -                               

 

 



H-1

--------------------------------------------------------------------------------

 



 

EXHIBIT “I”

 

GUARANTY

 

GUARANTY

 

The undersigned, LUMBER LIQUIDATORS HOLDINGS, INC., (“Guarantor”) in
consideration of the lease between Lumber Liquidators Services, LLC (“Tenant”)
and LM Retail, LLC dated _____________ 2018, as the same may be amended from
time to time (the “Lease”) for certain premises located in Richmond, Virginia,
as more particularly described therein, does hereby covenant and agree as
follows:

 

A.  Guarantor does hereby unconditionally guarantee the full, faithful and
timely payment and performance by Tenant of all of the payments, covenants and
other obligations of Tenant under or pursuant to the Lease.  If Tenant shall
default at any time in the payment of any rent or any other sums, costs or
charges whatsoever, or in the performance of any of the other covenants and
obligations of Tenant, under or pursuant to the Lease, then the undersigned, at
its expense, shall on demand of Landlord fully and promptly, and well and truly,
pay all rent, sums, costs and charges to be paid by Tenant, and perform all the
other covenants and obligations to be performed by Tenant, under or pursuant to
the Lease, and in addition shall on Landlord’s demand pay to Landlord any and
all sums due to Landlord pursuant to the Lease.

B.   Guarantor’s obligations hereunder shall remain fully binding although
Landlord may have waived one or more defaults by Tenant, extended the time of
performance by Tenant, released, returned or misapplied other collateral at any
time given as security for Tenant’s obligations (including other guaranties)
and/or released Tenant from the performance of its obligations under the Lease.

C.   This guaranty shall remain in full force and effect notwithstanding the
institution by or against Tenant, of bankruptcy, reorganization, readjustment,
receivership or insolvency proceedings of any nature, or the disaffirmance of
the Lease in any such proceedings or otherwise.

D.  This guaranty shall be applicable to and binding upon the heirs, executors,
administrators, representatives, successors and assigns of Landlord, Tenant and
the undersigned.  Landlord may assign this guaranty in whole or in part, and
shall provide notice of such assignment to Tenant and Guarantor.

E.   In the event that Landlord should institute any suit against the
undersigned for violation of or to enforce any of the covenants or conditions of
this guaranty or to enforce any right of Landlord hereunder, or should the
undersigned institute any suit against Landlord arising out of or in connection
with this guaranty, or should either party institute a suit against the other
for a declaration of rights hereunder, or should either party intervene in any
suit in which the other is a party to enforce or protect its interest or rights
hereunder, the prevailing party in any such suit shall be entitled to the fees
of its attorney(s) in the reasonable amount thereof, to be determined by the
court and taxed as a part of the costs therein.





I-1

--------------------------------------------------------------------------------

 



 

F.   It is understood that the Lease and the exhibits attached thereto are
intended to set forth all the covenants, promises, agreements, conditions and
understandings between Landlord and Tenant, and it hereby is expressly
acknowledged and agreed that this guaranty is not executed in reliance on any
covenants, promises, agreements, conditions or understandings between Landlord
and Tenant, or made to or with the undersigned, either oral or written, other
than those contained in the Lease and the exhibits attached thereto.

G.  The execution of this guaranty prior to execution the Lease shall not
invalidate this guaranty or lessen the obligations of guarantor hereunder.

H.  Guarantor hereby waives any requirement of presentment, notice of dishonor,
notice of default, demand, and all other notices that may be required on
Landlord's part in connection with the obligations guaranteed hereby.  Landlord
shall have the right to assign and transfer this guaranty to any assignee of the
Lease.  Landlord’s successors and assigns shall have the rights, elections,
remedies, and privileges, discretions and powers granted hereunder to Landlord
and shall have the right to rely upon this guaranty and to enter into and
continue other and additional transactions with Tenant in reliance hereon, in
the same manner and with the same force and effect as if they were specifically
named as Landlord herein.  Landlord shall have the right to proceed against
Guarantor immediately upon any default by Tenant in payment or performance of
any obligation under the Lease, and Landlord shall not be required to take any
action or proceedings of any kind against Tenant or any other party liable for
Tenant’s debts or obligations or to look to any other collateral Landlord may
have for the obligations of Tenant under the Lease.  Should Landlord desire to
proceed against Guarantor and Tenant in the same action, Guarantor agrees that
Guarantor may be joined in any such action against Tenant and that recovery may
be had against Guarantor to the extent of Guarantor’s liability in such action.

 

IN WITNESS WHEREOF, the undersigned has executed this guaranty this ____ day of
__________, 2018.

 

 

LUMBER LIQUIDATORS HOLDINGS,

 

INC., a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 



I-2

--------------------------------------------------------------------------------

 



 

EXHIBIT “J”

 

JANITORIAL SPECIFICATIONS

 

 



J-1

--------------------------------------------------------------------------------

 



 

 

 

 

New Microsoft Word Document_exhibit10_page_43.gif [ll20181231ex10350330b043.gif]

 

 

Entrances and Lobbies QAR # Item Description Frequency D, W, M, Q, SA, AR, NA 1.
Doors Clean all entrance doors. X Clean overhead transom glass. X 2. Door Frames
Spot clean door frames. X 3. Thresholds Clean and polish door thresholds. X 4.
Walk-off Mats Roll up walk-off mats to clean floor under. X Vacuum walk-off
mats. X Spot clean. X 5. Ash/Trash Empty and wipe all ashtrays, sand urns and
replace and. Remove all trash /wipe container exteriors. X 6. Vents/Lighting
Dust all lighting and ventilation fixture s (outs ide X surfaces) 7. High
Dusting Dust all areas above 60" from floor with treated cloth. X &. Low Dusting
Dust and wipe window edges and ledges. X 9. Walls Wipe off spots. X 10. Glass
Spot clean interior glass and interior windows. X 11. Directory Dust and clean
lobby directory. X 12. Front Desk Clean reception/ concierge area. X 13.
Furniture Clean lobby furniture. X 14. Bright Metal Clean and polish metal
surfaces to remove all soil. X 15. Water Fountains Damp wipe to disinfect and
polish. X 16. Hard Floors Sweep, damp mop and spot mop lobby floor. Strip, seal
and re-coat. X Buff and polish. X X 17. carpet Vacuum all carpeting to remove
soil, loose paper and trash. X Spot clean to remove stains. X LOGO J-2

 

 



 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_exhibit10_page_44.gif [ll20181231ex10350330b044.gif]

Entrances and Lobbies QAR # Item Description Frequency D, W, M, Q, SA, AR, NA
Corners/Edges J-3 18. Detail vacuum corners and edges. Planters Clean lobby
planters (Do not touch plants) X X 19. Lobby 20. 21. Other Other LOGO

 

 



 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_exhibit10_page_45.gif [ll20181231ex10350330b045.gif]

Elevators. Damp wipe with cleaner. Spot clean. Clean and polish tracks and
grooves. Vacuum all carpeting to remove soil, loose paper. Spot clean to remove
stains. X Shampoo all carpets to remove imbedded soil. Sweep and damp mop hard
surface floor. Detail hard surfaces. Clean exterior. Dust inside of cabinet. J-4
QAR • • • • • • • • • • • • • Item Description Frequency D W M Q SA AR NA 22.
Doors Clean /polish elevator doors, frames and switches. X X 23. Walls I Panels
X 24. Tracks X 25. carpet. and trash. Detail vacuum corners and edges. X X X 26.
Tile Buff and polish if required. X X 27. Corners/Edges X 28. Ceiling Lights X
29. Telephone Cabinet X 30. Other 31. Other LOGO

 

 



 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_exhibit10_page_46.gif [ll20181231ex10350330b046.gif]

General Common Areas Spot clean doors. Spot clean door frames. Dust all lighting
and ventilation fixtures (outside Spot clean walls and light switches to remove
Dust clean all horizontal surfaces above 60". Dust and clean directory. X Dust
clean all walls from floor to 60" above floor. Spot clean all glass including
doors. Clean, polish and sanitize drinking fountains. Dust fire extinguishers
and cabinets. Vacuum all lobby furniture. Wipe I dust clean all architectural
metal. X Spot clean metal trim work. Empty and damp wipe all ashtrays &sand urns
& X Empty all waste receptacles and reline. Spot clean, if necessary. Buff and
polish. Dust all cove base moldings. Detail clean. J-5 QAR # Item Description
Frequency D W M Q SA AR NA 32. Doors X 33. Door Frames X 34. Vents I Lighting
surfaces) X 35. Walls fingerprints, smudges, and marks. X 36. High Dusting X 37.
Low Dusting. Dust all window ledges and frames. X X 38. Glass X 39. Water
Fountains X 40. Fire Cabinets X 41. Furniture X 42. Bright Metal. Spot clean
mail chutes. X X 43. A.sh I Trash. replace sand. X X 44. Carpet. Vacuum all
carpeted areas. X X 45. Tile. Sweep and mop floors. X X 46. Cove Base X 47.
Edges I Corners X LOGO

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_47.gif [ll20181231ex10350330b047.gif]

Sweep and mop. Clean and disinfect. J-6 QAR # Item Description Frequency D W M Q
SA AR NA 48. Service Closet Floor X 49. Service Closet Sink X 50. Other 51.
Other LOGO

 

 



 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_exhibit10_page_48.gif [ll20181231ex10350330b048.gif]

Stairwells Doors Landings J-7 53. Damp 52. Doors wipe all doors with
non-abrasive detergent. X Doors Frames Spot clean door frames. Dusting Damp wipe
clean from floor to ceiling all light fixtures, ledges, moldings, grills, vents,
piping, etc. Spot clean walls with non-abrasive detergent from floor to ceiling.
Damp wipe hand rails with non-abrasive X detergent. Sweep and police for litter.
X Damp mop. X Buff or polish hard surfaces. Vacuum stairs and landings. X X X X
X 54. High 55. Walls 56. Rails 57. Stairs 58. Corners I Edges Detail clean. X
59. Other QAR # Item Description Frequency D, W, M, Q, SA, AR, NA LOGO

 

 



 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_exhibit10_page_49.gif [ll20181231ex10350330b049.gif]

Tenant Spaces Spot clean doors. Spot clean door frames. Dust all lighting and
ventilation fixtures (outside High dust all areas above 60" from floor with a
Dust clean chair rails, convector tops, pictures or Spot clean walls and switch
plates to remove. Spot clean side lights and glass partitions Dust all window
blinds. Dust clean all window frames and sills. Dust modular partitions. Dust
clean all tables, bookcases, file cabinets, J-8 QAR # Item Description Frequency
D W M Q SA AR NA 60. Doors X 61. Door Frames X 62. Vents/ Lighting surfaces). X
63. High Dusting treated cloth. X 64. Low Dusting wall hangings from floor to
60" above floor. X 65. Walls fingerprints, spills, and other markings. X 66.
Glass Spot clean glass window and glass entrance doors. X X 67. Blinds X 68.
Window Ledges X 69. Partitions X 70. Furnishings desks, credenza, chair, and
chair bases, etc. (Do not disturb any desk articles.) X LOGO

 

 



 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_exhibit10_page_50.gif [ll20181231ex10350330b050.gif]

Tenant Spaces Wipe clean. Vacuum upholstered furniture and wipe all chair X Damp
wipe to sanitize telephones. Empty all waste receptacles. Remove trash to
designated area. Vacuum unobstructed open areas. Spot clean all carpeting. Sweep
and damp mop all non-carpeted areas. Scrub and refinish all composition floors
(Non-skid. Edge vacuum all carpeted areas. X Wash outside cabinet. X X Wipe down
wall behind container. Clean and disinfect. X Secure the area. J-9 QAR # Item
Description Frequency D W M Q SA AR NA 71. Counter Tops X 72. Upholstery legs
with treated cloth. X 73. Telephones. Dust clean all telephones. X 74. Trash
Receptacles. Replace plastic liner as required. X X X 75. Carpet Vacuuming X 76.
Carpet Spotting X 77. Hard Floors. Buff all composition floors. wax to be used
at all times). X X X 78. Corners I Edges Dust baseboards. X X 79. Kitchen
Counter I Cabinets. Clean all counter tops. Spot clean front of cabinet. X X 80.
Kitchen Trash. Empty trash container. Replace liner. Wipe down container
exterior. X X 81. Kitchen Sinks X 82. Lights I Locks. Turn off lights. X LOGO

 

 



 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_exhibit10_page_51.gif [ll20181231ex10350330b051.gif]

Tenant Spaces In offices as needed Given access offices to be cleaned J-10 QAR #
Item Description Frequency D W M Q SA AR NA 83. Recycling 84. Locked Offices X
LOGO

 

 



 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_exhibit10_page_52.gif [ll20181231ex10350330b052.gif]

Special Areas Damp mop and buff floors as required with approved products for
the floor type. Damp wipe baseboards, walls and door kick plates. Remove trash
to designated areas. Sweep entry way in front of door. X Vacuum walk-off mats if
used. X Vacuum carpet. Clean shower/restroom area including shower X X Remove
from locker/restroom area to designated Scrub restroom ceramic tile floors. J-11
QAR # Item Description Frequency D W M Q SA AR NA 85. Garage. Clean entrance
door glass. Clean and empty any trash receptacles, urns, etc. Keep light lenses,
ventilation and overhead vents. dust-free. Damp wipe as required. Polish
entrance door thresholds. X X X X X X X 86. Fitness Center. Dust and damp wipe
exercise equipment. curtain using disinfectant or other approved. cleaner. Clean
glass/mirror in exercise room. Wipe down lockers and benches in area. area any
materials such as towels, clothes, etc., left at close of fitness center
operation time. X X X X X 87. Other LOGO

 

 



 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_exhibit10_page_53.gif [ll20181231ex10350330b053.gif]

Special Areas Damp wipe with non-abrasive detergent and clean X Remove all trash
and debris. Sweep underneath walk-off mats as needed. Sweep and police entrances
for cigarette butts and other debris. Police courtyards and sidewalks. X Police
for litter and debris. (Porters Only) Sweep and mop flooring as requested. Empty
all waste receptacles. Replace liner as required. X Spot clean partition glass.
Vacuum under raised tile flooring. o not clean or disturb computer I electronic.
Clean washer and dryer. Dust wipe surfaces including pipes and counter X Damp
mop. J-12 QAR # Item Description Frequency D W M Q SA AR NA 88. Loading Dock all
doors, wall light switches, glass, hand rails, etc. Sweep all flooring and
stairs. X X 89. Exterior. Empty outside trash receptacles nightly. X X X 90.
Grounds X 91. Mechanical Rooms X 92. Computer Room. Dust/wipe desks, tables,
cabinets, telephones, etc. Dust mop I damp mop raised tile areas. Vacuum using
canister/tank for raised flooring. D equipment. X X X X X X 93. Laundry Room.
Empty trash receptacles. tops. X X X 94. Other LOGO

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_54.gif [ll20181231ex10350330b054.gif]

Restrooms Threshold Vents/ Lighting Counters Sinks plumbing J-13 95. 96. Doors
Damp wipe all doors and door frames with mild non-abrasive detergent. Door
Frames Spot clean door frames. X X 97. Damp wipe threshold with mild
non-abrasive detergent. Dust all lighting and ventilation fixtures (outside
surfaces) X X 98. V 99. 100. 101. 102. WaPar Mirlls Damp wipe clean (floor to
ceiling) with proper combination cleaner, disinfectant, deodorant. Damp wipe all
baseboards. Damp wipe partitions with non-abrasive detergent. Wash to remove
streaks, stains and smudges with proper combination disinfectant cleaner. Clean
glass mirrors removing all fingerprints, streaks, smudges and splash marks.
Clean vanity tops removing all fingerprints, streaks, smudges and splash marks.
Clean with disinfectant and polish to bright finish. Remove all stains from
underneath sinks, toilets and urinals. Clean and polish flushometers, piping,
toilet hinges and other metal surfaces to remove all soil. X X X X X X X X X
103. 104. Plumbing LOGO

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_55.gif [ll20181231ex10350330b055.gif]

Restrooms 105. Bright Metal Clean and polish towel and toilet tissue dispensers,
X shelves, and tampon machines. Clean and polish all chrome work. X 106. Trash
Receptacles Empty and damp wipe all waste containers using X proper
disinfectant, deodorant and germicide combination cleaner. Reline with proper
liner for each container. Liners X should be minimally visible from outside of
container. 107. Soap Supply Refill soap dispensers with designated soap. X 108.
Paper Supply Refill all toilet tissue, towel, seat cover and X feminine supply
dispensers. 109. Toilets Clean toilets, toilet seats with proper combination X
of lavatory cleaner, disinfectant and deodorizer removing all streaks, stains,
and deposits. 110. Urinals Clean urinals with proper combination of X bathroom
cleaner, disinfectant and deodorizer removing all streaks, stains, and deposits.
111. Tile Floor Remove all litter. X Damp mop with proper combination of
bathroom cleaner, disinfectant, deodorizer. 112. Carpet Vacuum and spot clean
all carpets X 113. Floor Drain Pour water into floor drain to keep trap moist to
reduce odors. X 114. Edges/ Corners Detail clean. X QAR # Item Description
Frequency D W M Q SA AR NA LOGO

 

 



 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_exhibit10_page_56.gif [ll20181231ex10350330b056.gif]

CSI Systems Check Maintain MSDS Book. Maintain Bloodborne Pathogen Book. Budget
I Staff X Other Current Information Customer and CSI Entries Maintain an orderly
arrangement of all janitorial Maintain all equipment in good working order. Neat
and clean. Paper X Expendables Complete X Entries complete to date Entries
complete to date J-15 QAR # Item Description Frequency D W M Q SA AR NA 115.
MSDS Book X 116. Bloodborne Pathogen Book X 117. Operations Site Book. Building
Specifications. Systems Training to Specifications X X X 118. Communications Log
X 119. CSI Main Storage Area supplies and paper products. X 120. Equipment
Condition X 121. Uniforms ID badges visible X X 122. Inventory. Plastic X X 123.
First Aid Kit. On site X 124. Sign-In Sheets X 125. Timecards X 126. Other: LOGO

 

 



 

--------------------------------------------------------------------------------

 



 

EXHIBIT “K”

 

LANDLORD’S WORK

 

Landlord shall cause the work requested by Tenant and approved by Landlord,
which approval shall not be unreasonably, withheld, conditioned or delayed, to
be completed in the Leased Premises in accordance with the terms and provisions
of this Exhibit “K” (“Landlord’s Work”).

 

1.   Tenant shall contract with and hire Wendel/Evolve (“Tenant’s Architect”) as
Tenant’s architect of record.

a.    Tenant’s Architect shall contract and/or coordinate with all design sub
consultants to include, but not be limited to, engineers (MEP and structural),
signage vendors, security consultants and IT vendors  (collectively, the
“Project Team”).

b.   Landlord shall work with Tenant to review design proposals for
completeness.

c.    The Project Team shall be responsible for complete development of
demolition, interior and exterior architectural plans, mechanical, engineering
and plumbing plans, structural plans and low voltage plans, including
specification of all equipment, finishes, hardware and other finishes (the
“Construction Documents”).

2.   Upon execution of the Lease, Landlord, Tenant and Tenant’s Architect shall
hold an initial design coordination meeting to accomplish the following:

a.    Establish the design schedule.

b.   Develop the MEP and finish schedule narratives so that those documents can
be used as part of the request for proposal (“RFP”) to the general contractor
field.

c.    Begin development of the Construction Documents.

d.   Tenant shall complete final construction documents on or before January 15,
2019.  There shall be a day for day extension of the Outside Delivery Date (as
defined below) for each day after January 15, 2019 until Tenant has completed
the final Construction Documents.  Landlord delays shall not extend the Outside
Delivery Date, as defined below.

e.    Upon completion of the Construction Documents, Landlord shall submit
applications for permits to Henrico County.

3.   Tenant shall pay design services costs directly to the Project Team.

a.    Soft costs (including, but not limited to, all costs associated with
Section 1c above) may be reimbursed by the Allowance to the extent that there is
sufficient Allowance remaining upon completion of Landlord’s Work.

4.   Landlord shall develop an RFP and seek general contracting services, enter
into and manage the contract with the general contractor (the “GC”).

a.    Upon completion of the Construction Documents, Landlord shall obtain bids
from at least three (3) general contractors, with each scope including three (3)
returned, open book bids, for the completion of the Construction Documents.  All
of the general contractors on the bid list shall be approved by Landlord and
Tenant, which approval shall not be unreasonably withheld. Within ten (10) days
after Landlord and Tenant mutually agree upon the selection of the GC, Landlord
shall enter into a contract with such GC.  If none of the bid proposals are
acceptable, Landlord’s Work shall be rebid in the manner set forth above.





K-1

--------------------------------------------------------------------------------

 



 

b.   GC will be obligated to execute a clean version of Landlord’s form AIA-102
and AIA-201 contract documents (the “GC Contract”).

c.    GC will be obligated to deliver the Leased Premises with Landlord’s Work
substantially completed no earlier than October 1, 2019. Liquidated damages will
be deducted from the GC’s fee in the amount of Five Thousand and No/100 Dollars
($5,000) per day for each day the Leased Premises is delivered to Tenant with
Landlord’s Work substantially completed after October 31, 2019 (the “Outside
Delivery Date”).

d.   Tenant shall be responsible for the specification, installation and payment
for the cost of its IT infrastructure, security infrastructure and low/volt
-media design wiring and installation.  Landlord shall coordinate contractors
and provide pathways for wiring of system.

e.    HVAC equipment shall be specified with monitoring system (specified by
Landlord), so that after-hours use can be monitored and properly managed, at
Landlord’s cost and not included as part of the Allowance. All other costs
related to the HVAC equipment and installation shall be included in the
Allowance.

5.   Upon execution of the GC Contract, Landlord and Tenant shall mutually agree
to begin Landlord’s Work.

a.    Landlord shall be paid four percent (4%) of the GC Contract cost of
Landlord’s Work (plus change orders) as a project management fee (the “Project
Management Fee”).

b.   The GC Contract cost shall include the GC fee and general conditions, scope
cost, contingency, insurance, and payment and performance bonds.

c.    The total cost of the GC Contract plus the Project Management Fee will
result in the total cost per square foot of the Tenant improvements (“TI”).

i.    Prior to execution of the GC Contract by Landlord, Tenant shall fund all
costs, if any, of the TI in excess of the Allowance (the “Escrow Funds”) plus a
contingency amount equal to 10% of the Escrow Funds (the “Escrow Fund
Contingency”) plus the amount equal to Landlord’s Retainage (as defined below)
into an escrow account (the “Escrow Account”).

ii.   The Escrow Funds shall be used for monthly payments of the cost of the TI
prior to use of the Allowance. The Escrow Fund Contingency shall remain in the
Escrow Account, to be used in the event the GC Contract cost is greater than
anticipated; provided, however, Tenant must first approve any increases to the
GC Contract cost.

iii.  Ninety percent (90%) of the Allowance shall be used for monthly payments
of the TI after the Escrow Funds, less Escrow Fund Contingency (if applicable),
have been paid out.

iv.  The remaining ten percent (10%) of the Allowance shall be held by Landlord
as retainage (“Landlord’s Retainage”) and paid to the GC Contract following the
completion of the Landlord’s Work. Any of the unused Allowance and the Escrow
Fund Contingency shall be paid to Tenant upon Tenant’s opening for business in
the Leased Premises for the Allowable Use and receipt by Landlord of the first
month’s Rent.

v.   In no event shall the Allowance be used to pay Tenant’s employees or for
any costs associated with Tenant's inventory, personal property, furniture,





K-2

--------------------------------------------------------------------------------

 



 

equipment, trade fixtures, or other items of a non-permanent nature installed in
the Leased Premises. Landlord makes no representations as to whether the
Allowance will be sufficient to complete Landlord’s Work and Tenant shall be
responsible for any and all costs of Landlord’s Work in excess of the Allowance.

6.   In furtherance of Landlord’s obligation to manage the GC Contract, Landlord
shall do the following:

a.    Landlord shall regularly meet with Tenant and the Project Team to review
construction progress and payments.

b.   Landlord shall involve Tenant and the Project Team for any necessary
clarification to the Construction Documents in order to correctly complete the
TI.

c.    Landlord and Tenant’s Architect shall review and make satisfactory all
payment applications.  Landlord and Tenant shall be required to jointly review
and make final approval of payment applications before funds are released by
Landlord for payment.

d.   Landlord shall require Tenant and the Project Team to review and approve
any change orders resulting from additional scope requests by Tenant or caused
by design omissions or necessary material substitutions.

e.    For the period beginning with the Effective Date and ending on July 31,
2019, upon approval of any change order, within five (5) business days after
such approval, Tenant shall deposit funds in an amount equal to one hundred ten
percent (110%) of the cost of such change order, plus the applicable Project
Management Fee, into the Escrow Account, if the amounts are in excess of
Allowance.  Commencing on August 1, 2019, within five (5) business days after
the approval of a change order, Tenant shall deposit funds in an amount equal to
one hundred percent (100%) of the cost of such change order, plus the applicable
Project Management Fee, into the Escrow Account, if the amounts are in excess of
Allowance. If any change order results in a reduction of the GC Contract cost,
Tenant shall be reimbursed, if such funds were already paid to the GC.

7.   Landlord shall be deemed to have substantially completed Landlord’s Work
upon issuance of a temporary certificate of occupancy (“TCO”) and completion of
the scope of work defined in the Construction Documents on or before the Outside
Delivery Date.

a.    Landlord, Tenant, Tenant’s Architect and the GC shall schedule and
generate walkthrough/punch lists to finalize the delivery of the Leased Premises
in accordance with the GC Contract. Landlord shall complete such punch list
items within fifteen (15) days after finalizing such punch list or such
additional reasonable time period as necessary provided Landlord is diligently
pursuing the completion of such items. Landlord shall notify Tenant of the
anticipated completion date of such punch list items and Tenant shall inspect
the Leased Premises with Landlord within five (5) days of the date provided in
such notice to verify the completion of the punch list items. If Tenant’s
inspection reveals that any of the punch list items have not been completed,
Landlord shall diligently complete such punch list item within fifteen (15) days
or such additional reasonable time period as necessary provided Landlord is
diligently pursuing completion and the foregoing notice and inspection process
shall continue until all punch list items have been completed.





K-3

--------------------------------------------------------------------------------

 



 

b.   Any conditions included in the TCO which are applicable to the TI shall be
deemed to be included on the punch list and Landlord shall complete the work
necessary to satisfy such conditions in accordance with Section 7a above, and in
no event, later than the date the TCO expires.

 

 



K-4

--------------------------------------------------------------------------------

 



 

BASIC LEASE INFORMATION RIDER

 

1.         Effective Date:  ________ __, 2018

2.         Tenant: Lumber Liquidators Services, LLC, a Delaware limited
liability company.

3.         Rentable area of the Leased Premises is conclusively determined to be
fifty-two thousand eight hundred seventy-six (52,876) square feet.  Attached
hereto as Exhibit “F” is a sketch of the Leased Premises showing the BOMA
calculations for the Leased Premises.

4.         Lease Term: Ten (10) years plus the period of time between the
Commencement Date (defined below) and the Rent Commencement Date (defined
below), commencing on the date that Landlord tenders possession of the Leased
Premises to Tenant (the “Commencement Date”), and ending on the date which is
ten (10) years after the Rent Commencement Date.  Prior to Tenant or anyone
claiming under or through Tenant occupying or using the Leased Premises, both
Tenant and Landlord shall execute and Tenant shall deliver to Landlord a written
notice of delivery and acceptance of the Leased Premises in the form attached
hereto as Exhibit “G”.

5.         Base Rent:  $1,361,557.00 annually payable in equal monthly
installments of $113,463.08.  Payment of Base Rent shall commence on January 1,
2020 (the “Rent Commencement Date”).  Base Rent shall be increased each Lease
Year commencing with the second (2nd) Lease Year as follows:

Lease Year

Annual Base Rent per square foot

Yearly Payment

Monthly Payment

1

$25.75

$1,361,557.00

$113,463.08

2

$26.46

$1,399,098.96

$116,591.58

3

$27.19

$1,437,698.44

$119,808.20

4

$27.94

$1,477,355.44

$123,112.95

5

$28.71

$1,518,069.96

$126,505.83

6

$29.50

$1,559,842.00

$129,986.83

7

$30.31

$1,602,671.56

$133,555.96

8

$31.14

$1,646,558.64

$137,213.22

9

$32.00

$1,692,032.00

$141,002.67

10

$32.88

$1,738,562.88

$144,880.24

 





 

--------------------------------------------------------------------------------

 



 

6.         Security Deposit:  None.

7.         Allowable Use of Leased Premises (subject to restrictions set forth
in the Lease and the PUP and PROFFERS):  Solely for general office purposes
consistent with a first-class office building in the Richmond, Virginia,
metropolitan area.  Landlord represents and warrants that (a) the Leased
Premises is zoned to allow for general office use, and (b) no restrictive
covenant, lease, easement, or other written agreement prohibits, restricts, or
otherwise limits Tenant’s rights set forth in this Lease.

8.         Leased Premises Hours:  Between 8:00 a.m. (Richmond, Virginia time)
and 6:00 p.m. (Richmond, Virginia time), Monday through Friday, except
Holidays.  The term "Holidays" shall mean New Year’s Day, Memorial Day, Fourth
of July, Labor Day, Thanksgiving, and Christmas Day.  Tenant shall have access
to the Leased Premises 24 hours per day, 365 days per year.

9.         Landlord’s Work:  Landlord agrees to deliver the Leased Premises to
Tenant with Landlord’s Work, as described in Exhibit “K”, substantially
completed at Tenant’s sole cost and expense less the amount of the Allowance.
Following substantial completion of Landlord’s Work, Landlord shall provide
Tenant with written notice of the delivery date, which shall occur no earlier
than October 1, 2019 and no later than October 31, 2019 (the “Outside Delivery
Date”). In the event the Leased Premises is delivered after the Outside Delivery
Date, as such date may be extended by Tenant Delay (as hereinafter defined) or
Force Majeure on a day for day basis, Tenant shall receive a Rent credit in the
amount of Five Thousand and No/100 Dollars ($5,000) per day for each day the
Leased Premises is delivered to Tenant after the Outside Delivery Date. “Tenant
Delay” shall mean any failure by Tenant to satisfy any of its obligations set
forth in Exhibit K by the dates set forth in Exhibit K, or, if Tenant delays
construction of Landlord’s Work, following notice from Landlord to Tenant
specifying Tenant’s actions or inaction which constitutes the delay and Tenant
fails to cure such occurrence or nonoccurrence within two (2) business days of
receipt of such notice.

10.       Comprehensive General Liability Insurance: $1,000,000 per occurrence
and $2,000,000 in the aggregate for general liability and $500,000 for fire
legal liability.

11.       Broker:  Jones Lang LaSalle Americas, Inc. (“Tenant’s Broker”).

12.       Allowance: a sum of up to Fifty and No/100 Dollars ($50.00) per square
foot of the Leased Premises, but in no event exceeding the total sum of Two
Million Six Hundred Forty Three Thousand Eight Hundred and No/100 Dollars
($2,643,800.00).  No portion of the Allowance shall be used as a Rent abatement.

 





 

--------------------------------------------------------------------------------

 



 

13.       Space Planning Allowance: a sum of up to 15/100 Dollars ($0.15) per
square foot of the Leased Premises to be used for space planning, but in no
event exceeding the total sum of Seven Thousand Nine Hundred Thirty One and
40/100 Dollars ($7,931.40).  The Space Planning Allowance shall be paid directly
to Tenant’s architect within ten (10) days after request from Tenant.

 

Certain of the information relating to the Lease, including many of the
principal economic terms, are set forth in the foregoing Basic Lease Information
Rider.  The Basic Lease Information Rider and the Lease are, by this reference,
hereby incorporated into one another.

IN WITNESS WHEREOF, Landlord and Tenant have signed this Basic Lease Information
Rider as of this 19th day of October, 2018.

 

TENANT:

LUMBER LIQUIDATORS

SERVICES, LLC, a Delaware limited

liability company

    

LANDLORD:

LM RETAIL, LLC,

a Virginia limited liability company

 

 

 

 

 

 

By:

/s/ Martin D. Agard

 

By:

/s/ Wayne Chasen

Name:

Martin D. Agard

 

Name:

Wayne Chasen

Title:

Chief Financial Officer

 

Title:

Co-Manager

 





 

--------------------------------------------------------------------------------

 



 

OPTION TO RENEW RIDER

 

A.        Landlord hereby grants Tenant the option to renew (the “Renewal
Option”) the initial Lease Term (not to include, for purposes of this Rider
only, any Renewal Term, as hereinafter defined) for two (2) additional terms of
five (5) years each (each, a “Renewal Term”), commencing as of the date
immediately following the expiration of the Lease Term then in effect, such
option to be subject to the covenants and conditions hereinafter set forth.

B.         Tenant shall give Landlord written notice (a “Renewal Notice”) of
Tenant's election to exercise a Renewal Option not later than three hundred
sixty five (365) days prior to the expiration of the Lease Term or the first
Renewal Term, as applicable.  Tenant's failure to give a Renewal Notice by said
date, whether due to Tenant's oversight or failure to cure any existing defaults
or otherwise, shall render the Renewal Option null and void.

C.         Tenant shall not be permitted to exercise a Renewal Option if Tenant
is in default under the Lease, subject to applicable notice and grace periods
(if any).  If Tenant fails to cure any default under the Lease prior to the
commencement of a Renewal Term, subject to applicable notice and grace periods,
the Renewal Term shall be immediately cancelled, unless Landlord elects to waive
such default, and Tenant shall forthwith deliver possession of the Leased
Premises to Landlord as of the expiration or earlier termination of the Lease
Term or the first Renewal Term, as applicable.

D.        Tenant shall be deemed to have accepted the Leased Premises in “AS-IS”
condition as of the commencement of a Renewal Term, subject to any other repair
and maintenance obligations of Landlord under the Lease and Landlord’s
representations and warranties in the Lease, it being understood and agreed that
Landlord shall have no additional obligation to renovate or remodel the Leased
Premises or any portion of the Building as a result of Tenant's renewal of the
Lease.

E.         The covenants and conditions of the Lease in force during the
original Term, as the same may be modified from time to time, shall continue to
be in effect during a Renewal Term, except as follows:

(1)        The “Commencement Date” for the purpose of the Lease shall be the
first day of the Renewal Term.

(2)        The Base Rent for a Renewal Term shall be an amount equal to the then
Fair Market Rental Value of the Leased Premises at the time of Landlord’s
receipt of a Renewal Notice.  "Fair Market Rental Value" of the Leased Premises
shall be an amount determined by Landlord and agreed to by Tenant. In
determining the Fair Market Rental Value, Landlord shall take into account
factors including, without limitation, the then-prevailing market rental rate,
escalations for space comparable to the Leased Premises, applicable lengths of
lease term, differences in size of the space demised, the age, quality and
location of the Building and comparable buildings, the amenities in the Building
and comparable buildings, the tenant improvements, and other economic terms and
conditions normally taken into account in





 

--------------------------------------------------------------------------------

 



 

determining Fair Market Rental Value. If, however, Landlord and Tenant are
unable to agree upon a Fair Market Rental Value within thirty (30) days
following the Renewal Notice, then the Fair Market Rental Value shall be
determined by a competent real estate broker agreed to by Landlord and Tenant
within forty-five (45) days after the Renewal Notice.  The broker shall provide
Landlord and Tenant with a single figure for the Fair Market Rental Value (i.e.,
not a range) within thirty (30) days following the date that Landlord and Tenant
agree to the broker.  Landlord and Tenant shall split any and all costs
associated with the retention of said broker.  If, however, Landlord and Tenant
are unable to agree upon a competent real estate broker, then the Fair Market
Rental Value shall be determined by three (3) competent real estate brokers.
Landlord and Tenant shall each select a broker within sixty (60) business days
following the Renewal Notice.  The two (2) brokers selected by Landlord and
Tenant shall select a third broker by mutual agreement reached within five (5)
business days after both of the parties’ brokers are identified.  The three (3)
brokers shall provide their determinations of Fair Market Rent to Tenant and
Landlord within thirty (30) days following the selection of the third broker.
Landlord shall be responsible for any and all costs associated with the
retention of Landlord’s broker; Tenant shall be responsible for any and all
costs associated with the retention of Tenant’s broker; and Landlord and Tenant
shall split any and all costs associated with the retention of the third
broker.  All brokers selected pursuant to this section shall have at least ten
(10) years of experience in the Richmond, Virginia real estate market relating
to office leasing.  The Fair Market Rental Value shall be the average (“average”
shall refer herein to the sum of the fair market rent determinations divided by
the number of brokers) of the fair market rent determinations of the three (3)
brokers, unless the highest determination of the three (3) brokers is greater
than twenty percent (20%) higher than the next highest determination, in which
case it shall be discarded, or unless the lowest of the three (3) determinations
is greater than twenty percent (20%) lower than the next lowest determination,
in which case it shall be discarded.  If one determination is discarded, then
the Fair Market Rental Value shall be the average of the remaining two (2)
determinations.  If both the highest determination and the lowest determination
are discarded per the previous clause, then the Fair Market Rental Value shall
be the remaining determination.  However, in no event shall Base Rent for any
year of the Renewal Term be less than the amount of Base Rent for the
immediately prior year.

(3)        The base year for purposes of Additional Rent for a Renewal Term
shall be the calendar year of the first Lease Year of such Renewal Term.

(4)        Following expiration of the second Renewal Term as provided herein,
Tenant shall have no further right to renew or extend the Lease.

(5)        Landlord shall have the right to require that the comprehensive
general liability insurance carried by Tenant is increased to an amount that is
reasonable and customary at the start of each Renewal Term.

 





 

--------------------------------------------------------------------------------

 



 

OFFICE DEED OF LEASE AGREEMENT

BY AND BETWEEN

LM RETAIL, LLC, Landlord

a Virginia limited liability company

 

AND

LUMBER LIQUIDATORS SERVICES, LLC, Tenant

a Delaware limited liability company

DATED: ______________ __, 2018

LIBBIE MILL – MIDTOWN

4901 BAKERS MILL LANE

RICHMOND, VIRGINIA 23230

 





 

--------------------------------------------------------------------------------

 



 

INDEX

EXHIBIT “A” – PROVISIONAL USE PERMIT AND PROFFERS

EXHIBIT “B” – PROHIBITED USES

EXHIBIT “C” – RULES AND REGULATIONS

EXHIBIT “D” – SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

EXHIBIT “E” – LANDLORD’S SIGNAGE CRITERIA

EXHIBIT “F” – BOMA CALCULATIONS

EXHIBIT “G” – NOTICE OF DELIVERY AND ACCEPTANCE

EXHIBIT “H” – LANDLORD’S WIRING INSTRUCTIONS

EXHIBIT “I” – GUARANTY

EXHIBIT “J” – JANITORIAL SPECIFICATIONS

EXHIBIT “K” – LANDLORD’S WORK

BASIC LEASE INFORMATION RIDER

OPTION TO RENEW RIDER

 

 

--------------------------------------------------------------------------------